EXHIBIT 10.1
 
$50,000,000 SENIOR SECURED CREDIT FACILITY
 


 
AMENDED AND RESTATED CREDIT AGREEMENT
 
dated as of May 23, 2011,
 
among
 
PERFICIENT, INC.
 


 
as the Borrower,
 
THE GUARANTORS FROM TIME TO TIME PARTIES HERETO,
 


 
as Guarantors,
 
THE SEVERAL LENDERS FROM TIME TO TIME PARTIES HERETO,
 
and
 
SILICON VALLEY BANK,
 


 
as Administrative Agent, Lead Arranger, Book Manager and Issuing Lender
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

   
TABLE OF CONTENTS
                                     
Page
 
Section 1 DEFINITIONS
    1     1.1  
Defined Terms
    1     1.2  
Other Definitional Provisions
    24  
Section 2 AMOUNT AND TERMS OF COMMITMENTS
    25     2.1  
Revolving Commitments
    25     2.2  
Procedure for Revolving Loan Borrowing
    26     2.3  
Fees
    27     2.4  
Termination or Reduction of Revolving Commitments
    27     2.5  
Optional Prepayments
    27     2.6  
Conversion and Continuation Options
    28     2.7  
Limitations on Eurodollar Tranches
    28     2.8  
Interest Rates and Payment Dates
    28     2.9  
Computation of Interest and Fees
    29     2.1  
Inability to Determine Interest Rate
    29     2.11  
Pro Rata Treatment and Payments
    30     2.12  
Illegality; Requirements of Law
    33     2.13  
Taxes
    34     2.14  
Indemnity
    37     2.15  
Change of Lending Office
    37     2.16  
Substitution of Lenders
    37     2.17  
Defaulting Lenders
    38     2.18  
Notes
    40     2.19  
Increase in Commitments.
    40  
Section 3 LETTERS OF CREDIT
    41     3.1  
L/C Commitment
    41     3.2  
Procedure for Issuance of Letters of Credit
    42     3.3  
Fees and Other Charges
    43     3.4  
L/C Participations; Existing Letters of Credit
    44     3.5  
Reimbursement
    44     3.6  
Obligations Absolute
    45     3.7  
Letter of Credit Payments
    46     3.8  
Applications
    46     3.9  
Interim Interest
    46     3.1  
Cash Collateral
    46     3.11  
Additional Issuing Lenders
    47     3.12  
Resignation of the Issuing Lender
    47     3.13  
Applicability of UCP and ISP
    48  

 
 
i

--------------------------------------------------------------------------------

 
 
 

   
TABLE OF CONTENTS
         
(Continued)
                         
Page
 
Section 4 REPRESENTATIONS AND WARRANTIES
    48     4.1  
Financial Condition
    48     4.2  
No Change
    49     4.3  
Existence; Compliance with Law
    49     4.4  
Power, Authorization; Enforceable Obligations
    49     4.5  
No Legal Bar
    49     4.6  
Litigation
    50     4.7  
No Default
    50     4.8  
Ownership of Property; Liens; Investments
    50     4.9  
Intellectual Property
    50     4.1  
Taxes
    50     4.11  
Federal Regulations
    50     4.12  
Labor Matters
    51     4.13  
ERISA
    51     4.14  
Investment Company Act; Other Regulations
    52     4.15  
Subsidiaries
    52     4.16  
Use of Proceeds
    52     4.17  
Environmental Matters
    52     4.18  
Accuracy of Information, etc.
    53     4.19  
Security Documents
    54     4.2  
Solvency
    54     4.21  
Regulation H
    54  
Section 5 CONDITIONS PRECEDENT
    55     5.1  
Conditions to Initial Extension of Credit
    55     5.2  
Conditions to Each Extension of Credit
    57  
Section 6 AFFIRMATIVE COVENANTS
    58     6.1  
Financial Statements
    58     6.2  
Certificates; Reports; Other Information
    59     6.3  
Payment of Obligations
    60     6.4  
Maintenance of Existence; Compliance
    60     6.5  
Maintenance of Property; Insurance
    60     6.6  
Inspection of Property; Books and Records; Discussions
    60     6.7  
Notices
    61     6.8  
Environmental Laws
    61     6.9  
Operating Accounts
    62     6.1  
Audits
    62     6.11  
Additional Collateral, etc.
    62     6.12  
Use of Proceeds
    64     6.13  
Further Assurances
    64  

 
 
ii

--------------------------------------------------------------------------------

 
 
 

   
TABLE OF CONTENTS
         
(Continued)
                         
Page
 
Section 7 NEGATIVE COVENANTS
    64     7.1  
Financial Condition Covenants
    64     7.2  
Indebtedness
    65     7.3  
Liens
    65     7.4  
Fundamental Changes
    66     7.5  
Disposition of Property
    67     7.6  
Restricted Payments
    67     7.7  
Investments
    68     7.8  
Optional Payments and Modifications of Certain Debt Instruments
    69     7.9  
Transactions with Affiliates
    69     7.1  
Sale Leaseback Transactions
    69     7.11  
Swap Agreements
    69     7.12  
Changes in Fiscal Periods
    69     7.13  
Negative Pledge Clauses
    69     7.14  
Clauses Restricting Subsidiary Distributions
    69     7.15  
Lines of Business
    70     7.16  
Amendments to Organizational Agreements and Material Contracts
    70     7.17  
Use of Proceeds
    70  
Section 8 EVENTS OF DEFAULT
    70     8.1  
Events of Default
    70     8.2  
Remedies Upon Event of Default
    73     8.3  
Application of Funds
    73  
Section 9 THE ADMINISTRATIVE AGENT
    75     9.1  
Appointment and Authority
    75     9.2  
Delegation of Duties
    75     9.3  
Exculpatory Provisions
    76     9.4  
Reliance by Administrative Agent
    76     9.5  
Notice of Default
    77     9.6  
Non-Reliance on Administrative Agent and Other Lenders
    77     9.7  
Indemnification
    78     9.8  
Agent in Its Individual Capacity
    78     9.9  
Successor Administrative Agent
    79     9.1  
Collateral and Guaranty Matters
    79     9.11  
Proofs of Claim
    80  
Section 10 MISCELLANEOUS
    80     10.1  
Amendments and Waivers
    80     10.2  
Notices
    82  

 
 
iii

--------------------------------------------------------------------------------

 
 
 

   
TABLE OF CONTENTS
         
(Continued)
                         
Page
    10.3  
No Waiver; Cumulative Remedies
    84     10.4  
Survival of Representations and Warranties
    84     10.5  
Payment of Expenses and Taxes
    84     10.6  
Successors and Assigns; Participations and Assignments
    85     10.7  
Adjustments; Set-off
    89     10.8  
Payments Set Aside
    90     10.9  
Interest Rate Limitation
    90     10.1  
Counterparts
    90     10.11  
Severability
    91     10.12  
Integration
    91     10.13  
GOVERNING LAW
    91     10.14  
Submission to Jurisdiction; Waivers
    91     10.15  
Acknowledgements
    92     10.16  
Releases of Guarantees and Liens
    92     10.17  
Confidentiality
    93     10.18  
Automatic Debits
    93     10.19  
Patriot Act
    93     10.2  
Effect of Amendment and Restatement
    94  

 
 
iv

--------------------------------------------------------------------------------

 
 
 

 
TABLE OF CONTENTS
 
(Continued)
         
SCHEDULES
   
Schedule 1.1A:
Commitments
Schedule 1.1B:
Existing Letters of Credit
Schedule 4.4:
Governmental Approvals, Consents, Authorizations, Filings and Notices
Schedule 4.5:
Requirements of Law
Schedule 4.13:
ERISA Plans
Schedule 4.15:
Subsidiaries
Schedule 4.17:
Environmental Matters
Schedule 4.19(a):
Financing Statements and Other Filings
Schedule 4.27:
Capitalization
Schedule 7.2(d):
Existing Indebtedness
Schedule 7.3(f):
Existing Liens
     
EXHIBITS
   
Exhibit A:
Form of Guarantee and Collateral Agreement
Exhibit B:
Form of Compliance Certificate
Exhibit C:
Form of [Secretary’s][Managing Member’s] Certificate
Exhibit D:
Reserved
Exhibit E:
Form of Assignment and Assumption
Exhibit F:
Form of Tax Certificate
Exhibit G:
Form of Addendum
Exhibit H:
Form of Revolving Loan Note
Exhibit I:
Reserved
Exhibit J:
Form of Collateral Information Certificate
Exhibit K:
Form of Notice of Borrowing
Exhibit L:
Form of Notice of Conversion/Continuation

 
 
v

--------------------------------------------------------------------------------

 
 
 
AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of May
23, 2011, is entered into by and among PERFICIENT, INC., a Delaware corporation
(the “Borrower”), the guarantors from time to time parties to this Agreement
(each a “Guarantor” and, collectively, the “Guarantors”), the several banks and
other financial institutions or entities from time to time parties to this
Agreement (each a “Lender” and, collectively, the “Lenders”), SILICON VALLEY
BANK, as the Lead Arranger, Book Manager and Issuing Lender (“SVB”), and SILICON
VALLEY BANK, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”).
 
WITNESSETH:
 
WHEREAS, Borrower, certain of the Lenders, certain of the Guarantors and the
Administrative Agent are parties to that certain Credit Agreement dated as of
May 30, 2008 (as amended from time to time, the “Original Agreement”), and the
parties hereto wish to amend and restate in its entirety the Original Agreement.
 
WHEREAS, the Lenders have agreed to extend certain credit facilities to the
Borrower, upon the terms and conditions specified in this Agreement, in an
aggregate amount not to exceed $50,000,000, plus any commitment increase as
provided for in Section 2.19, consisting of a revolving loan facility in an
aggregate principal amount of up to $50,000,000, and a letter of credit facility
in the aggregate availability amount of $1,000,000 (as a sublimit of the
revolving loan facility); and
 
WHEREAS, each Loan Party has agreed to secure all of its Obligations by granting
to the Administrative Agent, for the ratable benefit of the Secured Parties, a
first priority lien on substantially all of its respective assets; and
 
WHEREAS, each of the Guarantors has agreed to guarantee the Obligations of the
Borrower and to secure its respective Obligations in respect of such guarantee
by granting to the Administrative Agent, for the ratable benefit of the Secured
Parties, a first priority lien on substantially all of its assets.
 
NOW, THEREFORE, the parties hereto hereby agree as follows:
 
SECTION 1
 
DEFINITIONS
 
1.1           Defined Terms.  As used in this Agreement (including the recitals
hereof), the terms listed in this Section 1.1 shall have the respective meanings
set forth in this Section 1.1.
 
“ABR”:  for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to the higher of (a) the Prime Rate in effect on such day
and (b) the Federal Funds Effective Rate in effect for such day plus 0.50%.  Any
change in the ABR due to a change in the Prime Rate shall be effective as of the
opening of business on the effective day of such change in the Prime Rate.
 
 
 

--------------------------------------------------------------------------------

 
 
“ABR Loans”:  Loans, the rate of interest applicable to which is based upon the
ABR.
 
“Account Debtor”:  any Person who may become obligated to any Person under, with
respect to, or on account of, an Account, chattel paper or general intangibles
(including a payment intangible).  Unless otherwise stated, the term “Account
Debtor,” when used herein, shall mean an Account Debtor in respect of an Account
of the Borrower.
 
“Accounts”:  all “accounts” (as defined in the UCC) of a Person, including,
without limitation, accounts, accounts receivable, monies due or to become due
and obligations in any form (whether arising in connection with contracts,
contract rights, instruments, general intangibles, or chattel paper), in each
case whether arising out of goods sold or services rendered or from any other
transaction and whether or not earned by performance, now or hereafter in
existence, and all documents of title or other documents representing any of the
foregoing, and all collateral security and guaranties of any kind, now or
hereafter in existence, given by any Person with respect to any of the
foregoing.  Unless otherwise stated, the term “Account,” when used herein, shall
mean an Account of the Borrower.
 
“Addendum”:  an instrument, substantially in the form of Exhibit G, by which a
Lender becomes a party to this Agreement.
 
“Administrative Agent”:  SVB, as the administrative agent under this Agreement
and the other Loan Documents, together with any of its successors in such
capacity.
 
“Affected Lender”:  as defined in Section 2.16.
 
“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of determining the Affiliates of any Loan Party, “control”
of a Person means the power, directly or indirectly, either to (a) vote 10% or
more of the securities having ordinary voting power for the election of
directors (or persons performing similar functions) of such Person or (b) direct
or cause the direction of the management and policies of such Person, whether by
contract or otherwise.
 
“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to the sum of (a) the amount of such Lender’s Revolving Commitment then in
effect or, if the Revolving Commitments have been terminated, the amount of such
Lender’s Revolving Extensions of Credit then outstanding, and (b) without
duplication of clause (a), the L/C Commitment of such Lender then in effect (as
a sublimit of the Revolving Commitment).
 
“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.
 
“Agreement”:  as defined in the preamble hereto.
 
“Applicable Margin”:  the rate per annum set forth under the relevant column
heading below:
 
 
2

--------------------------------------------------------------------------------

 
 
Consolidated Leverage Ratio
Eurodollar Loans
ABR Loans
< 1.00:1.00
2.50%
0%
> 1.00:1.00 but < 2.50:1.00
2.75%
.25%
> 2.50:1.00
3.00%
.50%

 
Notwithstanding the foregoing, (a) until the delivery of the first Compliance
Certificate required to be delivered pursuant to Section 6.2(b), the Applicable
Margin shall be 2.50% for Eurodollar Loans and 0% for ABR Loans, (b) if Borrower
fails to deliver the financial statements required by Section 6.1 and the
related Compliance Certificate required by Section 6.2(b), by the respective
date required thereunder after the end of any related fiscal quarter, the
Applicable Margin shall be the rates corresponding to the Consolidated Leverage
Ratio as reflected in the most recent financial statements delivered to the
Administrative Agent pursuant to Section 6.1 until such financial statements and
Compliance Certificate are delivered, and (c) no reduction to the Applicable
Margin shall become effective at any time when an Event of Default has occurred
and is continuing.
 
If, as a result of any restatement of or other adjustment to the financial
statements of the Loan Parties or for any other reason, Administrative Agent
determines that (x) the Consolidated Leverage Ratio as calculated by Borrower as
of any applicable date was inaccurate and (y) a proper calculation of the
Consolidated Leverage Ratio would have resulted in different pricing for any
period, then (i) if the proper calculation of the Consolidated Leverage Ratio
would have resulted in higher pricing for such period, Borrower shall
automatically and retroactively be obligated to pay to Administrative Agent, for
the benefit of the applicable Lenders, promptly on demand by Administrative
Agent, an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period; and (ii) if the proper calculation of the
Consolidated Leverage Ratio would have resulted in lower pricing for such
period, neither Administrative Agent nor any Lender shall have any obligation to
repay any interest or fees to Borrower.
 
“Application”:  an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to issue a Letter of Credit.
 
“Approved Fund”:  as defined in Section 10.6(b).
 
“Assignee Group”:  two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
 
“Assignment and Assumption”:  an Assignment and Assumption, substantially in the
form of Exhibit E.
 
“Available Revolving Commitment”:  at any time, an amount equal to (a) the
aggregate Revolving Commitments of all Lenders in effect at such time, minus
(b) the aggregate undrawn amount of all outstanding Letters of Credit at such
time, minus (c) the aggregate amount of all L/C Disbursements that have not yet
been reimbursed or converted into Revolving Loans at such time, minus (d) the
aggregate principal balance of any Revolving Loans outstanding at such time.
 
“Bankruptcy Code”:  Title 11 of the United States Code entitled “Bankruptcy.”
 
 
3

--------------------------------------------------------------------------------

 
 
“BBA LIBOR”:  as defined in the definition of “Eurodollar Base Rate.”
 
“Benefitted Lender”:  as defined in Section 10.7(a).
 
“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).
 
“Borrower”:  as defined in the preamble hereto.
 
“Borrowing Date”:  any Business Day specified by the Borrower in a Notice of
Borrowing as a date on which the Borrower requests the relevant Lenders to make
Loans hereunder.
 
“Business”:  as defined in Section 4.17(b).
 
“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in the State of California are authorized or required by law to
close; provided that with respect to notices and determinations in connection
with, and payments of principal and interest on, Eurodollar Loans, such day is
also a day for trading by and between banks in Dollar deposits in the interbank
eurodollar market and if any determination of a “Business Day” shall relate to
an FX Forward Contract, the term “Business Day” shall mean a day on which
dealings are carried on in the country of settlement of the foreign (i.e.,
non-Dollar) currency.
 
“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.
 
“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
 
“Cash Collateralize”:  to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent or the Issuing
Lender (as applicable) and the Lenders, as collateral for L/C Exposure or
obligations of Lenders to fund participations in respect thereof, cash or
deposit account balances or, if the Issuing Lender shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to (i) the Administrative Agent and,
(ii) as applicable, the Issuing Lender.  “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
 
“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank
 
 
4

--------------------------------------------------------------------------------

 
 
deposits having maturities of six months or less from the date of acquisition
issued by any Lender or by any commercial bank organized under the laws of the
United States or any state thereof having combined capital and surplus of not
less than $250,000,000; (c) commercial paper of an issuer rated at least A-1 by
S&P or P-1 by Moody’s, or carrying an equivalent rating by a nationally
recognized rating agency, if both of the two named rating agencies cease
publishing ratings of commercial paper issuers generally, and maturing within
six months from the date of acquisition; (d) repurchase obligations of any
Lender or of any commercial bank satisfying the requirements of clause (b) of
this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; or (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.
 
“Cash Management Bank”:  any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.
 
“Cash Management Services”:  cash management and other services provided to the
Loan Parties by a Cash Management Bank which may include merchant services,
direct deposit of payroll, business credit card, and check cashing services
identified in such Cash Management Bank’s various cash management services or
other similar agreements (each, a “Cash Management Agreement”).
 
“Casualty Event” means any damage to or any destruction of, or any condemnation
or other taking by any Governmental Authority of any property of the Loan
Parties.
 
“Certificated Securities”:  as defined in Section 4.19(a).
 
“Change of Control”:  means any event, transaction, or occurrence as a result of
which (a) any “person” (as such term is defined in Sections 3(a)(9) and 13(d)(3)
of the Securities Exchange Act of 1934, as an amended (the “Exchange Act”)),
other than a trustee or other fiduciary holding securities under an employee
benefit plan of Borrower, is or becomes a beneficial owner (within the meaning
Rule 13d-3 promulgated under the Exchange Act), directly or indirectly, of
securities of Borrower, representing twenty-five percent (25%) or more of the
combined voting power of Borrower’s then outstanding securities; or (b) during
any period of twelve consecutive calendar months, individuals who at the
beginning of such period constituted the Board of Directors of Borrower
(together with any new directors whose election by the Board of Directors of
Borrower was approved by a vote of at least two-thirds of the directors
 
 
5

--------------------------------------------------------------------------------

 
 
then still in office who either were directors at the beginning of such
period  or whose election or nomination for election was previously so approved)
cease for any reason other than death or disability to constitute a majority of
the directors then in office.
 
“Closing Date”:  May 23, 2011.
 
“Closing Pro Forma Balance Sheet”:  a company prepared consolidated and
consolidating balance sheet and income statement covering Borrower’s and each of
its Subsidiary’s operations for the 12-month period immediately preceding the
Closing Date, certified by a Responsible Officer and in a form acceptable to
Administrative Agent.
 
“Code”:  the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral”:  all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.
 
“Collateral Information Certificate”:  the Collateral Information Certificate to
be executed and delivered by the Borrower and each other Loan Party pursuant to
Section 5.1, substantially in the form of Exhibit J.
 
“Collateral-Related Expenses”:  all reasonable costs and expenses of the
Administrative Agent paid or incurred in connection with any sale, collection or
other realization on the Collateral, including reasonable compensation to the
Administrative Agent and its agents and counsel, and reimbursement for all other
costs, expenses and liabilities and advances made or incurred by the
Administrative Agent in connection therewith (including as described in
Section 6.6 of the Guarantee and Collateral Agreement), and all amounts for
which the Administrative Agent is entitled to indemnification under the Security
Documents and all advances made by the Administrative Agent under the Security
Documents for the account of any Loan Party.
 
“Commitment”:  as to any Lender, its Revolving Commitment.
 
“Commitment Fee Rate”:  thirty (30) basis points.
 
“Commitment Increase Notice”:  as defined in Section 2.19(a).
 
“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.
 
“Consolidated Capital Expenditures”:  for any period, with respect to the
Borrower, each Guarantor and their respective consolidated Subsidiaries, the
aggregate of all expenditures (whether paid in cash or other consideration or
accrued as a liability and including that portion of Capital Lease Obligations
which is capitalized on the consolidated balance sheet of the Borrower, each
Guarantor and their respective consolidated Subsidiaries) by Borrower, each
Guarantor and their respective consolidated Subsidiaries during such period for
the acquisition or leasing (pursuant to a capital lease) of fixed or capital
assets or additions to equipment (including replacements, capitalized repairs
and improvements during such period) that, in conformity with GAAP, are included
in “additions to property, plant or equipment” or comparable items reflected
 
 
6

--------------------------------------------------------------------------------

 
 
in the consolidated statement of cash flows of the Borrower, each Guarantor and
their respective consolidated Subsidiaries.
 
“Consolidated EBITDA”:  with respect to the Borrower, each Guarantor and their
respective consolidated Subsidiaries for any period, (a) the sum, without
duplication, of the amounts for such period of (i) Consolidated Net Income, plus
(ii) Consolidated Interest Expense (excluding consolidated interest income),
plus (iii) provisions for taxes based on income, plus (iv) total depreciation
expense, plus (v) total amortization expense, plus (vi) non-cash stock-based
compensation, plus (v) other non-cash items reducing Consolidated Net Income
(excluding any such non-cash item to the extent that it represents an accrual or
reserve for potential cash items in any future period or amortization of a
prepaid cash item that was paid in a prior period), minus (b) the sum, without
duplication of the amounts for such period of (i) other non-cash items
increasing Consolidated Net Income for such period (excluding any such non-cash
item to the extent it represents the reversal of an accrual or reserve for
potential cash item in any prior period), plus (ii) interest income.
 
“Consolidated Fixed Charge Coverage Ratio”:  with respect to the Borrower, each
Guarantor and their respective consolidated Subsidiaries for any period, the
ratio of (a) Consolidated EBITDA for such period minus the portion of taxes
based on income actually paid in cash during those fiscal quarters in which the
determination date occurs minus Consolidated Capital Expenditures (excluding the
principal amount funded with the Loans incurred in connection with such
expenditures) to (b) Consolidated Fixed Charges for such period.
 
“Consolidated Fixed Charges”:  with respect to the Borrower, each Guarantor and
their respective consolidated Subsidiaries for any period ending on any
determination date (the “determination date”), the sum (without duplication) of
(a) Consolidated Interest Expense for such period, plus (b) scheduled payments
made during those fiscal quarters of the Borrower, each Guarantor and their
respective consolidated Subsidiaries ending during the fiscal year in which the
determination date occurs on account of principal of Indebtedness of the
Borrower, each Guarantor and their respective consolidated Subsidiaries.
 
“Consolidated Interest Expense”:  for any period, total cash interest expense
(including that attributable to Capital Lease Obligations) of the Borrower each
Guarantor and their respective consolidated Subsidiaries for such period with
respect to all outstanding Indebtedness of such Persons (including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs under Swap Agreements
in respect of interest rates to the extent such net costs are allocable to such
period in accordance with GAAP).
 
“Consolidated Leverage Ratio”:  as at the last day of any period, the ratio of
(a) Consolidated Total Indebtedness on such day, to (b) Consolidated EBITDA for
such period;
 
“Consolidated Net Income”:  for any period, the consolidated net income (or
loss) of the Borrower, each Guarantor and their respective consolidated
Subsidiaries, determined on a consolidated basis in accordance with GAAP;
provided that there shall be excluded from the calculation of “Consolidated Net
Income” (a) the income (or deficit) of any such Person accrued
 
 
7

--------------------------------------------------------------------------------

 
 
prior to the date it becomes a Subsidiary of the Borrower or is merged into or
consolidated with the Borrower, any Guarantor or one of its respective
Subsidiaries, (b) the income (or deficit) of any such Person (other than a
Subsidiary of the Borrower) in which the Borrower, a Guarantor or one of their
respective Subsidiaries has an ownership interest, except to the extent that any
such income is actually received by the Borrower, such Guarantor or such
Subsidiary in the form of dividends or similar distributions in cash, and
(c) the undistributed earnings of any Subsidiary of the Borrower or any
Guarantor to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any Contractual Obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary.
 
“Consolidated Total Indebtedness”:  at any date, the aggregate principal amount
of all Indebtedness of the Borrower, each Guarantor and their respective
consolidated Subsidiaries at such date, determined on a consolidated basis in
accordance with GAAP, but excluding any liabilities referred to in clauses (f)
and (g) of the definition of “Indebtedness.”
 
“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Control Investment Affiliate”:  as to any Person, any other Person that
(a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more
companies.  For purposes of this definition, “control” of a Person means the
power, directly or indirectly, to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise.
 
“Default”:  any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Defaulting Lender” means, subject to Section 2.17(b), any Lender that, as
reasonably determined by the Administrative Agent, (a) has failed to perform any
of its funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit, within three Business Days of
the date required to be funded by it hereunder, (b) has notified the Borrower or
the Administrative Agent that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder or under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by the
Administrative Agent, to confirm in a manner satisfactory to the Administrative
Agent that it will comply with its funding obligations, or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of an
Insolvency Proceeding, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority.
 
 
8

--------------------------------------------------------------------------------

 
 
“Default Rate”:  as defined in Section 2.8(c).
 
“Deposit Account Control Agreement”:  the Deposit Account Control Agreement, of
near or even date herewith, among the Borrower, the Administrative Agent and a
depository bank.
 
“Disposition”:  with respect to any property (including, without limitation,
Capital Stock of the Borrower, any Guarantor or any of their respective
Subsidiaries), any sale, lease, Sale Leaseback Transaction, assignment,
conveyance, transfer, encumbrance or other disposition thereof and any issuance
of Capital Stock of the Borrower, any Guarantor or any of their respective
Subsidiaries other than an issuance of such Capital Stock in connection with
employee benefit plans approved by Borrower’s board of directors or for
Permitted Acquisitions.  The terms “Dispose” and “Disposed of” shall have
correlative meanings.
 
“Dollars” and “$”:  dollars in lawful currency of the United States.
 
“Domestic Subsidiary”:  any Subsidiary of the Borrower or any Guarantor
organized under the laws of any jurisdiction within the United States.
 
“Eligible Assignee”:  any commercial bank, insurance company, investment or
mutual fund or other entity that is an “accredited investor” (as defined in
Regulation D under the Securities Act) and which extends credit or buys loans as
one of its businesses; provided that neither the Borrower nor any Affiliate of
the Borrower shall be an Eligible Assignee.
 
“Environmental Laws”:  any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.
 
“ERISA”:  the Employee Retirement Income Security Act of 1974, including (unless
the context otherwise requires) any rules or regulations promulgated thereunder.
 
“ERISA Affiliate”:  each business or entity which is, or within the last six
years was, a member of a “controlled group of corporations,” under “common
control” or an “affiliated service group” with any Loan Party within the meaning
of Section 414(b), (c) or (m) of the Code, required to be aggregated with any
Loan Party under Section 414(o) of the Code, or is, or within the last six years
was, under “common control” with any Loan Party, within the meaning of
Section 4001(a)(14) of ERISA.
 
“ERISA Event”:  any of (a) a reportable event as defined in Section 4043 of
ERISA with respect to a Pension Plan, excluding, however, such events as to
which the PBGC by regulation has waived the requirement of Section 4043(a) of
ERISA that it be notified within 30 days of the occurrence of such event; (b)
the failure by any Loan Party or any ERISA Affiliate thereof to make any
required contribution to a Plan, or the failure to make by its due date a
required installment under Section 430 of the Code with respect to any Pension
Plan or the failure to make any required contribution to a Multiemployer Plan;
(c) the imposition of any liability under Title I or Title IV of ERISA, other
than PBGC premiums due but not delinquent under
 
 
9

--------------------------------------------------------------------------------

 
 
Section 4007 of ERISA, upon any Loan Party or any ERISA Affiliate thereof;
(d) the occurrence of a non-exempt prohibited transaction under Sections 406 or
407 of ERISA for which any Loan Party or any Subsidiary thereof is directly or
indirectly liable in a material amount; (e) a violation of the applicable
requirements of Section 404 or 405 of ERISA or the exclusive benefit rule under
Section 401(a) of the Code by any fiduciary or disqualified person for which any
Loan Party or any ERISA Affiliate thereof is directly or indirectly liable in a
material amount; (f) the occurrence of an act or omission which could give rise
to the imposition on any Loan Party or any ERISA Affiliate thereof of fines,
penalties, taxes or related charges under Chapter 43 of the Code or under
Sections 409, 502(c), (i) or (1) or 4071 of ERISA; (g) the assertion of a
material claim (other than routine claims for benefits) against any Plan or the
assets thereof, or against any Loan Party or any Subsidiary thereof in
connection with any such plan; (h) receipt from the IRS of notice of the failure
of any Qualified Plan to qualify under Section 401(a) of the Code, or the
failure of any trust forming part of any Qualified Plan to fail to qualify for
exemption from taxation under Section 501(a) of the Code; (i) the imposition of
any lien (or the fulfillment of the conditions for the imposition of any lien)
on any of the rights, properties or assets of any Loan Party or any ERISA
Affiliate thereof, in either case pursuant to Title I or IV, including
Section 302(f) or 303(k) of ERISA or to Section 401(a)(29) or 430(k) of the
Code; or (j) the establishment or amendment by any Loan Party or any Subsidiary
thereof of any “welfare plan,” as such term is defined in Section 3(1) of ERISA,
that provides post-employment welfare benefits in a manner that would increase
the liability of any Loan Party.
 
“ERISA Funding Rules”:  the rules regarding minimum required contributions
(including any installment payment thereof) to Pension Plans, as set forth in
Section 412 of the Code and Section 302 of ERISA, with respect to Plan years
ending prior to the effective date of the Pension Protection Act of 2006, and
thereafter, as set forth in Sections 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.
 
“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.
 
“Eurodollar Base Rate”:  with respect to each day during each Interest Period
pertaining to (a)  a Eurodollar Loan, the rate per annum determined by the
Administrative Agent to be a rate equal to the British Bankers’ Association
LIBOR Rate (“BBA LIBOR”) for deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period in Dollars,
determined as of approximately 11:00 A.M. (London, England time) two
(2) Business Days prior to the beginning of such Interest Period (as set forth
by Bloomberg Information Service or any successor thereto or any other service
selected by the Administrative Agent which has been nominated by the British
Bankers’ Association as an authorized information vendor for the purpose of
displaying BBA LIBOR).  In the event that the Administrative Agent determines
that BBA LIBOR is not available, the “Eurodollar Base Rate” shall be determined
by reference to the rate per annum equal to the offered quotation rate to first
class banks in the London interbank market by SVB for deposits (for delivery on
the first day of the relevant Interest
 
 
10

--------------------------------------------------------------------------------

 
 
Period) in Dollars of amounts in same day funds comparable to the principal
amount of the applicable Loan of the Administrative Agent, in its capacity as a
Lender, for which the Eurodollar Base Rate is then being determined with
maturities comparable to such period, as of approximately 11:00 A.M. (London,
England time) two (2) Business Days prior to the beginning of such Interest
Period.
 
“Eurodollar Loans”:  Loans the rate of interest applicable to which is based
upon the definition of “Eurodollar Base Rate”.
 
“Eurodollar Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:
 
Eurodollar Base Rate
1.00 – Eurocurrency Reserve Requirements
 
The Eurodollar Rate shall be adjusted automatically as of the effective date of
any change in the Eurocurrency Reserve Requirements.
 
“Eurodollar Tranche”:  the collective reference to Eurodollar Loans under the
Revolving Facility, the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).
 
“Event of Default”:  any of the events specified in Section 8.1; provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Exchange Act”:  the Securities Exchange Act of 1934.
 
“Excluded Foreign Subsidiary”:  any Foreign Subsidiary in respect of which
either (a) the pledge of all of the Capital Stock of such Subsidiary as
Collateral or (b) the guaranteeing by such Subsidiary of the Obligations, would,
in the good faith judgment of the Borrower, result in material adverse tax
consequences to the Borrower or any Guarantor.  The Excluded Foreign
Subsidiaries existing as of the Closing Date are as set forth on Schedule 4.15.
 
“Existing Letters of Credit”:  the letters of credit described on Schedule 1.1B.
 
“Facility”:  each of (a) the L/C Facility (which is a subfacility of the
Revolving Facility), and (b) the Revolving Facility.
 
“FASB ASC”:  the Accounting Standards certification of the Financial Accounting
Standards Board.
 
“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the
 
 
11

--------------------------------------------------------------------------------

 
 
average of the quotations for the day of such transactions received by SVB from
three federal funds brokers of recognized standing selected by it.
 
“Fee Letter”:  the letter agreement dated May 23, 2011, between the Borrower and
the Administrative Agent.
 
“Foreign Currency”:  lawful money of a country other than the United States.
 
“Foreign Subsidiary”:  any Subsidiary of the Borrower or a Guarantor that is not
a Domestic Subsidiary.
 
“Fronting Exposure” means, at any time there is a Defaulting Lender, such
Defaulting Lender’s L/C Percentage of the outstanding L/C Exposure other than
L/C Exposure as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof.
 
“Funded Debt”:  as to any Person, all Indebtedness of such Person which matures
more than one year from the date of its creation or matures within one year from
such date but is renewable or extendible, at the option of such Person, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including all current maturities
and current sinking fund payments in respect of such Indebtedness whether or not
required to be paid within one year from the date of its creation and, in the
case of the Borrower, Indebtedness in respect of the Loans.
 
“Funding Office”:  the Revolving Loan Funding Office.
 
“FX Business Day” is any day when (a) a Lender’s Foreign Exchange Department is
conducting its normal business and (b) the Foreign Currency being purchased or
sold by Borrower is available to such Lender from the entity from which such
Lender shall buy or sell such Foreign Currency.
 
“FX Forward Contract”:  as defined in Section 2.1(c).
 
“FX Reserves”:  as defined in Section 2.1(c).
 
“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1.  In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrower and the Administrative Agent agree to enter
into negotiations to amend such provisions of this Agreement so as to reflect
equitably such Accounting Changes with the desired result that the criteria for
evaluating the Borrower’s financial condition shall be the same after such
Accounting Changes as if such Accounting Changes had not been made.  Until such
time as such an amendment shall have been executed and delivered by the
Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement
 
 
12

--------------------------------------------------------------------------------

 
 
shall continue to be calculated or construed as if such Accounting Changes had
not occurred.  “Accounting Changes” refers to changes in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the SEC.
 
“Governmental Approval”:  any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.
 
“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).
 
“Group Members”:  the collective reference to the Borrower, Guarantors and their
respective Subsidiaries.
 
“Guarantee and Collateral Agreement”:  the Guarantee and Collateral Agreement to
be executed and delivered by the Borrower, each Guarantor and each Subsidiary
Guarantor, substantially in the form of Exhibit A.
 
“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided that the term Guarantee
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business.  The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.
 
 
13

--------------------------------------------------------------------------------

 
 
“Guarantors”:  a collective reference to the Guarantors and the Subsidiary
Guarantors.
 
“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations and
all Synthetic Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of acceptances, letters of credit, surety bonds or similar arrangements,
(g) all Guarantee Obligations of such Person in respect of obligations of the
kind referred to in clauses (a) through (f) above, (h) all obligations of the
kind referred to in clauses (a) through (g) above secured by (or for which the
holder of such obligation has an existing right, contingent or otherwise, to be
secured by) any Lien on property (including accounts and contract rights) owned
by such Person, whether or not such Person has assumed or become liable for the
payment of such obligation, and (i) the net obligations of such Person in
respect of Swap Agreements.  The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.
 
“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
 
“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors, or other, similar arrangement
in respect of any Person’s creditors generally or any substantial portion of
such Person’s creditors, in each case undertaken under U.S. Federal, state or
foreign law, including the Bankruptcy Code.
 
“Insolvent”:  pertaining to a condition of Insolvency.
 
“Intangible Assets”:  assets that are considered to be intangible assets under
GAAP, including customer lists, goodwill, computer software, copyrights, trade
names, trademarks, patents, franchises, licenses, unamortized deferred charges,
unamortized debt discount and capitalized research and development costs.
 
“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
 
 
14

--------------------------------------------------------------------------------

 
 
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.
 
“Interest Payment Date”:  (a) as to any ABR Loan, the first Business Day of each
calendar month to occur while such Loan is outstanding and the final maturity
date of such Loan, (b) as to any Eurodollar Loan having an Interest Period of
three months or less, the last Business Day of such Interest Period, (c) as to
any Eurodollar Loan having an Interest Period longer than three months, each day
that is three months, or a whole multiple thereof, (or, if such date is not a
Business Day, the Business Day next succeeding such date) after the first day of
such Interest Period and the last Business Day of such Interest Period, and
(d) as to any Loan (other than any Revolving Loan that is an ABR Loan, the date
of any repayment or prepayment made in respect thereof.
 
“Interest Period”:  as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its Notice of Borrowing or Notice of
Conversion/Continuation, as the case may be, given with respect thereto; and
(b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one, two, three or
six months thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent in a Notice of Conversion/Continuation not later than
10:00 A.M., Pacific time, on the date that is three (3) Business Days prior to
the last day of the then current Interest Period with respect thereto; provided
that all of the foregoing provisions relating to Interest Periods are subject to
the following:
 
(i)           if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
 
(ii)           the Borrower may not select an Interest Period that would extend
beyond the Revolving Termination Date;
 
(iii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and
 
(iv)           the Borrower shall select Interest Periods so as not to require a
payment or prepayment of any Eurodollar Loan during an Interest Period for such
Loan.
 
“Interest Rate Agreement”:  any interest rate swap agreement, interest rate cap
agreement, interest rate collar agreement, interest rate hedging agreement or
other similar agreement or arrangement, each of which is (a) for the purpose of
hedging the interest rate exposure associated with the Borrower’s and its
Subsidiaries’ operations, (b) approved by Administrative Agent, and (c) not for
speculative purposes.
 
“Inventory”:  all “inventory,” as such term is defined in the Code, now owned or
hereafter acquired by any Loan Party, wherever located, and in any event
including inventory,
 
 
15

--------------------------------------------------------------------------------

 
 
merchandise, goods and other personal property that are held by or on behalf of
any Loan Party for sale or lease or are furnished or are to be furnished under a
contract of service, or that constitutes raw materials, work in process,
finished goods, returned goods, or materials or supplies of any kind used or
consumed or to be used or consumed in such Loan Party’s business or in the
processing, production, packaging, promotion, delivery or shipping of the same,
including all supplies and embedded software.
 
“Investments”:  as defined in Section 7.7.
 
“IRS”:  the Internal Revenue Service, or any successor thereto.
 
“ISP”:  with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
 
“Issuing Lender”:  as the context may require, (a) SVB or any affiliate thereof,
in its capacity as issuer of any Letter of Credit (including, without
limitation, each Existing Letter of Credit), and (b) any other Lender that may
become an Issuing Lender pursuant to Section 3.11 or 3.12, with respect to
Letters of Credit issued by such Lender.  The Issuing Lender may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Issuing Lender or other financial institutions, in which case the term
“Issuing Lender” shall include any such Affiliate or other financial institution
with respect to Letters of Credit issued by such Affiliate or other financial
institution.
 
“Issuing Lender Fees”:  as defined in Section 3.3(a).
 
“L/C Advance”:  each L/C Lender’s funding of its participation in any L/C
Disbursement in accordance with its L/C Percentage of the L/C Commitment.
 
“L/C Commitment”:  as to any L/C Lender, the obligation of such L/C Lender, if
any, to purchase an undivided interest in the Issuing Lenders’ obligations and
rights under and in respect of each Letter of Credit (including to make payments
with respect to draws made under any Letter of Credit pursuant to
Section 3.5(b)) in an aggregate principal amount not to exceed the amount set
forth under the heading “L/C Commitment” opposite such L/C Lender’s name on
Schedule 1.1A or in the Assignment and Assumption pursuant to which such L/C
Lender becomes a party hereto, as the same may be changed from time to time
pursuant to the terms hereof.  The L/C Commitment is a sublimit of the Revolving
Commitment and the aggregate L/C Commitment shall not exceed $1,000,000 at any
time.
 
“L/C Disbursements”:  a payment or disbursement made by the Issuing Lender
pursuant to a Letter of Credit.
 
“L/C Exposure”:  at any time, the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit at such time, and (b) the aggregate amount of all
L/C Disbursements that have not yet been reimbursed or converted into Revolving
Loans at such time.  The L/C Exposure of any L/C Lender at any time shall equal
its L/C Percentage of the aggregate L/C Exposure at such time.
 
 
16

--------------------------------------------------------------------------------

 
 
“L/C Facility”:  the L/C Commitments and the extensions of credit made
thereunder.
 
“L/C Fee Payment Date”:  as defined in Section 3.3(a).
 
“L/C Lender”:  a Lender with an L/C Commitment.
 
“L/C Percentage”:  as to any L/C Lender at any time, the percentage of the total
L/C Commitments represented by such L/C Lender’s L/C Commitment, as such
percentage may be adjusted as provided in Section 2.16.
 
“L/C-Related Documents”:  collectively, each Letter of Credit (including any
Existing Letter of Credit), all applications for any Letter of Credit (and
applications for the amendment of any Letter of Credit) submitted by the
Borrower to the Issuing Lender and any other document, agreement and instrument
relating to any Letter of Credit, including any of the Issuing Lender’s standard
form documents for letter of credit issuances.
 
“Lenders”:  as defined in the preamble hereto; provided that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Issuing Lender.
 
“Letter of Credit”:  as defined in Section 3.1(a); provided that such term shall
include each Existing Letter of Credit.
 
“Letter of Credit Availability Period”:  the period from and including the
Closing Date to but excluding the Letter of Credit Maturity Date.
 
“Letter of Credit Maturity Date”:  the date occurring 15 days prior to the
Revolving Termination Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).
 
“Lien”:  any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest or any preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
capital lease having substantially the same economic effect as any of the
foregoing).
 
“Loan”:  any loan made or maintained by any Lender pursuant to this Agreement.
 
“Loan Documents”:  this Agreement, the Security Documents, the Notes, the Fee
Letter, the Solvency Certificate, the Collateral Information Certificate, each
L/C-Related Document, and any agreement creating or perfecting rights in Cash
Collateral pursuant to the provisions of Section 3.10, and any amendment,
waiver, supplement or other modification to any of the foregoing.
 
“Loan Parties”:  each Group Member that is a party to a Loan Document.
 
“Material Adverse Effect”:  (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of the
Borrower and its subsidiaries, taken as a whole; (b) a
 
 
17

--------------------------------------------------------------------------------

 
 
material impairment of the rights and remedies of the Administrative Agent or
any Lender under any Loan Document, or of the ability of the Borrower or any
Guarantor to perform its respective obligations under any Loan Document to which
it is a party; or (c) a material adverse effect upon the legality, validity,
binding effect or enforceability against the Borrower or any Guarantor of any
Loan Document to which it is a party.
 
“Materials of Environmental Concern”:  any substance, material or waste that is
defined, regulated, governed or otherwise characterized under any Environmental
Law as hazardous or toxic or as a pollutant or contaminant (or by words of
similar meaning and regulatory effect), any petroleum or petroleum products,
asbestos, polychlorinated biphenyls, urea-formaldehyde insulation, molds or
fungus, and radioactivity, radiofrequency radiation at levels known to be
hazardous to human health and safety.
 
“Minority Lender”:  as defined in Section 10.1(b).
 
“Moody’s”:  Moody’s Investors Service, Inc.
 
“Mortgaged Properties”:  the real properties as to which, pursuant to
Section 6.11(b) or otherwise, the Administrative Agent, for the benefit of the
Secured Parties, shall be granted a Lien pursuant to the Mortgages.
 
“Mortgages”:  each of the mortgages, deeds of trust, deeds to secure debt or
such equivalent documents hereafter entered into and executed and delivered by
one or more of the Loan Parties to the Administrative Agent, in each case, as
such documents may be amended, amended and restated, supplemented or otherwise
modified, renewed or replaced from time to time and in form and substance
reasonably acceptable to the Administrative Agent.
 
“Multiemployer Plan”:  a “multiemployer plan” (within the meaning of
Section 3(37) of ERISA) to which any Loan Party or any ERISA Affiliate thereof
makes, is making, or is obligated or has ever been obligated to make,
contributions.
 
“New Lender”:  as defined in Section 2.19(c).
 
“New Lender Agreement”:  as defined in Section 2.19(c).
 
“Non-Excluded Taxes”:  as defined in Section 2.13(a).
 
“Non-U.S. Lender”:  as defined in Section 2.13(d).
 
“Note”:  a Revolving Loan Note.
 
“Notice of Borrowing”:  means a notice substantially in the form of Exhibit K.
 
“Notice of Conversion/Continuation”:  means a notice substantially in the form
of Exhibit L.
 
“Obligations”:  (a) the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy,
 
 
18

--------------------------------------------------------------------------------

 
 
or the commencement of any insolvency, reorganization or like proceeding,
relating to the Borrower or any Guarantor, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) the Loans
and all other obligations and liabilities of the Borrower and any other Loan
Party to the Administrative Agent or to any Lender or any Qualified Counterparty
party to a Specified Swap Agreement, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document, the Cash Management Agreements, FX Forward Contracts, the Letters of
Credit, any Specified Swap Agreement or any other document made, delivered or
given in connection herewith or therewith, whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses
(including all reasonable and documented fees, charges and disbursements of
counsel to the Administrative Agent or to any Lender that are required to be
paid by the Borrower or any Guarantor pursuant hereto) or otherwise, and (b) any
obligations of any Loan Party to any Lender arising in connection with treasury
management services provided by such Lender to such Loan Party.
 
“Other Taxes”:  any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.
 
“Participant”:  as defined in Section 10.6(c).
 
“Patriot Act”:  the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of
2001, Title III of Pub. L. 107-56, signed into law October 26, 2001.
 
“PBGC”:  the Pension Benefit Guaranty Corporation, or any successor thereto.
 
“Pension Plan”:  an employee benefit plan (as defined in Section 3(3) of ERISA)
other than a Multiemployer Plan (a) that is or was at any time maintained or
sponsored by any Loan Party or any ERISA Affiliate thereof or to which any Loan
Party or any ERISA Affiliate thereof has ever made, or was obligated to make,
contributions, and (b) that is or was subject to Section 412 of the Code,
Section 302 of ERISA or Title IV of ERISA.
 
“Perficient China”: is Perficient China, Ltd., an entity organized under the
laws of China.
 
“Permitted Acquisition”:  as defined in Section 7.4(a).
 
“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
 
“Plan”:  (a) an employee benefit plan (as defined in Section 3(3) of ERISA)
other than a Multiemployer Plan which is or was at any time maintained or
sponsored by any Credit Party or any Subsidiary thereof or to which any Credit
Party or any Subsidiary thereof has ever made, or was obligated to make,
contributions, (b) a Pension Plan, or (c) a Qualified Plan.
 
 
19

--------------------------------------------------------------------------------

 
 
“Prime Rate”:  the rate of interest per annum from time to time published in the
money rates section of the Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that if such rate of
interest, as set forth from time to time in the money rates section of the Wall
Street Journal, becomes unavailable for any reason as determined by the
Administrative Agent, the “Prime Rate” shall mean the rate of interest per annum
announced by SVB as its prime rate in effect at its principal office in the
State of California (such SVB announced Prime Rate not being intended to be the
lowest rate of interest charged by SVB in connection with extensions of credit
to debtors).
 
“Projections”:  as defined in Section 6.2(c).
 
“Properties”:  as defined in Section 4.17(a).
 
“Qualified Counterparty”:  with respect to any Specified Swap Agreement, any
counterparty thereto that, at the time such Specified Swap Agreement was entered
into or as of the Closing Date, was the Administrative Agent or a Lender or an
Affiliate of the Administrative Agent or a Lender.
 
“Qualified Plan”:  an employee benefit plan (as defined in Section 3(3) of
ERISA) other than a Multiemployer Plan (a) that is or was at any time maintained
or sponsored by any Loan Party or any ERISA Affiliate thereof or to which any
Loan Party or any ERISA Affiliate thereof has ever made, or was ever obligated
to make, contributions, and (b) that is intended to be tax qualified under
Section 401(a) of the Code.
 
“Recovery Event”:  any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member.
 
“Regulation U”:  Regulation U of the Board as in effect from time to time.
 
“Related Parties”:  with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.
 
“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
 
“Replacement Lender”:  as defined in Section 2.16.
 
“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.
 
“Required Lenders”:  at any time, the holders of more than 66.66% of the Total
Revolving Commitments then in effect or, if the Revolving Commitments have been
terminated, the Total Revolving Extensions of Credit then outstanding; provided
that so long as there are fewer than three (3) Revolving Lenders, considering
any Revolving Lender and its Affiliates as a single Revolving Lender, “Required
Lenders” shall mean all Revolving Lenders.
 
 
20

--------------------------------------------------------------------------------

 
 
“Requirement of Law”:  as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
 
“Responsible Officer”:  the chief executive officer, president, vice president,
chief financial officer, treasurer, controller or comptroller of the Borrower,
but in any event, with respect to financial matters, the chief financial
officer, treasurer, controller or comptroller of the Borrower.
 
“Restricted Payments”:  as defined in Section 7.6.
 
“Revolving Commitment”:  as to any Lender, the obligation of such Lender, if
any, to make Revolving Loans and participate in Letters of Credit in an
aggregate principal amount not to exceed the amount set forth under the heading
“Revolving Commitment” opposite such Lender’s name on Schedule 1.1A or in the
Assignment and Assumption pursuant to which such Lender became a party hereto,
as the same may be changed from time to time pursuant to the terms hereof
(including in connection with assignments permitted hereunder).  The original
amount of the Total Revolving Commitments is Fifty Million Dollars
($50,000,000).  If Borrower requests an increase in the Revolving Commitments
pursuant to Section 2.19 hereof and subject to the terms and conditions thereof,
the amount of the Total Revolving Commitments will be Seventy-Five Million
Dollars ($75,000,000), or such lesser amount as reflects the commitment increase
pursuant to Section 2.19.  The L/C Commitment is a sublimit of the Total
Revolving Commitments.
 
“Revolving Commitment Period”:  the period from and including the Closing Date
to the Revolving Termination Date.
 
“Revolving Extensions of Credit”:  as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, (b) such Lender’s L/C Percentage of
the aggregate undrawn amount of all outstanding Letters of Credit (including the
Existing Letters of Credit) at such time and (c) such Lender’s L/C Percentage of
the aggregate amount of all L/C Disbursements that have not yet been reimbursed
or converted into Revolving Loans at such time.  Any amounts that are not paid
by the Borrower for any FX Forward Contracts will be treated as Revolving Loans
under the Revolving Facility and will accrue interest at the interest rate
applicable to Revolving Loans.
 
“Revolving Facility”:  the Revolving Commitments and the extensions of credit
made thereunder.
 
“Revolving Lender”:  each Lender that has a Revolving Commitment or that holds
Revolving Loans.
 
“Revolving Loan Conversion”:  as defined in Section 3.5(b).
 
 
21

--------------------------------------------------------------------------------

 
 
“Revolving Loan Funding Office”:  the office of the Administrative Agent
specified in Section 10.2 or such other office as may be specified from time to
time by the Administrative Agent as its funding office by written notice to the
Borrower and the Lenders.
 
“Revolving Loan Note”:  a promissory note in the form of Exhibit H-1, as it may
be amended, supplemented or otherwise modified from time to time.
 
“Revolving Loan Register”:  as defined in Section 10.6(b)(v).
 
“Revolving Loans”:  as defined in Section 2.1(a).
 
“Revolving Percentage”:  as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of all Revolving Loans then outstanding; provided that in the event that
the Revolving Loans are paid in full prior to the reduction to zero of the Total
Revolving Commitments, the Revolving Percentages shall be determined in a manner
designed to ensure that the other outstanding Revolving Extensions of Credit
shall be held by the Revolving Lenders on a comparable basis.
 
“Revolving Termination Date”:  May 23, 2015.
 
“S&P”:  Standard & Poor’s Ratings Services.
 
“Sale Leaseback Transaction”:  any arrangement with any Person or Persons,
whereby in contemporaneous or substantially contemporaneous transactions a Loan
Party sells substantially all of its right, title and interest in any property
and, in connection therewith, acquires, leases or licenses back the right to use
all or a material portion of such property.
 
“SEC”:  the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.
 
“Secured Parties”:  the collective reference to the Administrative Agent and the
Lenders (including any Issuing Lender in its capacity as Issuing Lender and any
Lender in its respective capacities as a Cash Management Bank and issuer of F/X
Forward Contracts, as applicable).
 
“Securities Account Control Agreement”:  the Securities Account Control
Agreement, of near or even date herewith, among the Borrower, the Administrative
Agent, SVB and any securities intermediary.
 
“Securities Act”:  the Securities Act of 1933, as amended from time to time and
any successor statute.
 
“Security Documents”:  the collective reference to the Guarantee and Collateral
Agreement, the Mortgages, the Deposit Account Control Agreements, the Securities
Account Control Agreement, all other security documents hereafter delivered to
the Administrative Agent granting a Lien on any property of any Person to secure
the Obligations of any Loan Party under
 
 
22

--------------------------------------------------------------------------------

 
 
any Loan Document and all financing statements, fixture filings, patent,
trademark and copyright filings, assignments, acknowledgments and other filings,
documents and agreements made or delivered pursuant thereto.
 
“Settlement Date”:  as defined in Section 2.1(c).
 
“Solvent”:  when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “fair value” of the assets of such Person
will, as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise,” as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the “present fair saleable value” of the assets
of such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, as such quoted terms are determined in accordance with
applicable federal and state laws governing determinations of the insolvency of
debtors, (c) such Person will not have, as of such date, an unreasonably small
amount of capital with which to conduct its business, and (d) such Person will
be able to pay its debts as they mature.  For purposes of this definition,
(i) “debt” means liability on a “claim,” and (ii) “claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (y) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured.
 
“Specified Swap Agreement”:  any Swap Agreement entered into by the Borrower and
any Qualified Counterparty (or any Person who was a Qualified Counterparty as of
the Closing Date or as of the date such Swap Agreement was entered into) in
respect of interest rates to the extent permitted under Section 7.11.
 
“Subordinated Indebtedness”:  means any Indebtedness of any Credit Party
subordinated to the Obligations on terms and conditions reasonably acceptable to
Administrative Agent.
 
“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower or any Guarantor.
 
“Subsidiary Guarantor”:  each Subsidiary of the Borrower or Guarantor other than
any Excluded Foreign Subsidiary.
 
“SVB”:  as defined in the preamble hereto.
 
“Swap Agreement”:  any agreement with respect to any swap, hedge, forward,
future or derivative transaction or option or similar agreement (including
without limitation, any Interest
 
 
23

--------------------------------------------------------------------------------

 
 
Rate Agreement) involving, or settled by reference to, one or more rates,
currencies, commodities, equity or debt instruments or securities, or economic,
financial or pricing indices or measures of economic, financial or pricing risk
or value or any similar transaction or any combination of these transactions;
provided that no phantom stock or similar plan providing for payments only on
account of services provided by current or former directors, officers, employees
or consultants of the Borrower and its Subsidiaries shall be deemed to be a
“Swap Agreement.”
 
“Synthetic Lease Obligation”:  the monetary obligation of a Person under (a) a
so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use of property creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).
 
“Total Revolving Commitments”:  at any time, the aggregate amount of the
Revolving Commitments then in effect.
 
“Total Revolving Extensions of Credit”:  at any time, the aggregate amount of
the Revolving Extensions of Credit outstanding at such time.
 
“Transferee”:  any Eligible Assignee or Participant.
 
“Type”:  as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.
 
“Uniform Commercial Code” or “UCC”:  the Uniform Commercial Code (or any similar
or equivalent legislation) as in effect from time to time in the State of New
York, or as the context may require, any other applicable jurisdiction.
 
“United States”:  the United States of America.
 
“USCRO”:  the US Copyright Office.
 
“USPTO”:  the US Patent and Trademark Office.
 
“Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.
 
“Wholly Owned Subsidiary Guarantor”:  any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower or a Guarantor.
 
1.2           Other Definitional Provisions.
 
(a)           Unless otherwise specified therein, all terms defined in this
Agreement shall have the defined meanings when used in the other Loan Documents
or any certificate or other document made or delivered pursuant hereto or
thereto.
 
 
24

--------------------------------------------------------------------------------

 
 
(b)           As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
(i) accounting terms relating to any Group Member not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP, (ii) the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation,” (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements (including this
Agreement) or other Contractual Obligations shall, unless otherwise specified,
be deemed to refer to such agreements or Contractual Obligations as amended,
supplemented, restated, amended and restated or otherwise modified from time to
time.  Notwithstanding the foregoing clause (i), for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of any Group Member shall be deemed to
be carried at 100% of the outstanding principal amount thereof, and the effects
of FASB ASC 825 on financial liabilities shall be disregarded.
 
(c)           The words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.
 
(d)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
 
SECTION 2
 
AMOUNT AND TERMS OF COMMITMENTS
 
2.1           Revolving Commitments.
 
(a)           Subject to the terms and conditions hereof, each Revolving Lender
severally agrees to make revolving credit loans (each, a “Revolving Loan” and,
collectively, the “Revolving Loans”) to the Borrower from time to time during
the Revolving Commitment Period in an aggregate principal amount at any one time
outstanding which, when added to the aggregate outstanding amount of FX
Reserves, the aggregate undrawn amount of all outstanding Letters of Credit and
the aggregate amount of all L/C Disbursements that have not yet been reimbursed
or converted into Revolving Loans, incurred on behalf of the Borrower and owing
to such Lender, does not exceed the amount of such Lender’s Revolving
Commitment.  During the Revolving Commitment Period the Borrower may use the
Revolving Commitments by borrowing, prepaying the Revolving Loans in whole or in
part, and reborrowing, all in accordance with the terms and conditions
hereof.  The Revolving Loans may from time to time be Eurodollar Loans or ABR
Loans, as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.6.
 
 
25

--------------------------------------------------------------------------------

 
 
(b)           The Borrower shall repay all outstanding Revolving Loans on the
Revolving Termination Date.
 
(c)           As part of the Revolving Commitments, the Borrower may enter into
foreign exchange contracts with any Lender under which the Borrower commits to
purchase from or sell to such Lender a specific amount of Foreign Currency
(each, a “FX Forward Contract”) on a specified date (each such date, a
“Settlement Date”).  FX Forward Contracts shall have a Settlement Date of at
least one (1) FX Business Day after the applicable contract date and shall be
subject to a reserve of ten percent (10%) of each outstanding FX Forward
Contract in a maximum aggregate amount equal to $1,000,000 (the “FX
Reserve”).  The aggregate amount of FX Forward Contracts at any one time
outstanding may not exceed ten (10) times the amount of the FX Reserve.  The
obligations of the Borrower relating to this section may not exceed the
Available Revolving Commitment.
 
2.2           Procedure for Revolving Loan Borrowing.  The Borrower may borrow
under the Revolving Commitments during the Revolving Commitment Period on any
Business Day; provided that the Borrower shall give the Administrative Agent an
irrevocable Notice of Borrowing (which must be received by the Administrative
Agent prior to 10:00 A.M., Pacific time, (a) three Business Days prior to the
requested Borrowing Date, in the case of Eurodollar Loans, or (b) one Business
Day prior to the requested Borrowing Date, in the case of ABR Loans (in each
case, with originals to follow within 30 days)) (provided that any such Notice
of Borrowing of ABR Loans under the Revolving Facility to finance payments under
Section 3.5(a) may be given not later than 10:00 A.M., Pacific time, on the date
of the proposed borrowing), in each such case specifying (i) the amount and Type
of Revolving Loans to be borrowed, (ii) the requested Borrowing Date, (iii) in
the case of Eurodollar Loans, the respective amounts of each such Type of Loan
and the respective lengths of the initial Interest Period therefor, and
(iv) instructions for remittance of the proceeds of the applicable Loans to be
borrowed.  Unless otherwise agreed by the Administrative Agent in its sole
discretion, no Revolving Loan may be made as, converted into or continued as a
Eurodollar Loan having an Interest Period in excess of one month prior to the
date that is 30 days after the Closing Date.  Each borrowing under the Revolving
Commitments shall be in an amount equal to in the case of ABR Loans, $1,000,000
or a whole multiple of $500,000 in excess thereof (or, if the then aggregate
Available Revolving Commitments are less than $1,000,000, such lesser
amount.  Upon receipt of any such Notice of Borrowing from the Borrower, the
Administrative Agent shall promptly notify each Revolving Lender thereof.  Each
Revolving Lender will make the amount of its pro rata share of each such
borrowing available to the Administrative Agent for the account of the Borrower
at the Revolving Loan Funding Office prior to 12:00 P.M., Pacific time, on the
Borrowing Date requested by the Borrower in funds immediately available to the
Administrative Agent.  Such borrowing will then be made available to the
Borrower by the Administrative Agent crediting such account as is designated in
writing to the Administrative Agent by the Borrower with the aggregate of the
amounts made available to the Administrative Agent by the Revolving Lenders and
in like funds as received by the Administrative Agent.  No Revolving Loan will
be made on the Closing Date.
 
 
26

--------------------------------------------------------------------------------

 
 
2.3           Fees.
 
(a)           Fee Letter.  Borrower agrees to pay to the Administrative Agent
the fees as set forth in the Fee Letter.
 
(b)           Commitment Fee.  Borrower agrees to pay to Administrative Agent
for the benefit of Lenders, commencing on the Closing Date, a commitment fee in
an amount equal to the Commitment Fee Rate per annum payable on the actual daily
unused portion of the Revolving Facility.  Such fee shall be paid quarterly in
arrears, commencing on the first quarterly payment date to occur after the
Closing Date.
 
(c)           Fees Nonrefundable.  All fees payable under this Section 2.3 shall
be fully earned on the date paid and nonrefundable.
 
2.4           Termination or Reduction of Revolving Commitments.  The Borrower
shall have the right, upon not less than three Business Days’ notice to the
Administrative Agent, to terminate the Revolving Commitments or, from time to
time, to reduce the amount of the Revolving Commitments; provided that no such
termination or reduction of the Revolving Commitments shall be permitted if,
after giving effect thereto and to any prepayments of the Revolving Loans made
on the effective date thereof, the Total Revolving Extensions of Credit would
exceed the Available Revolving Commitments.  Any such reduction shall be in an
amount equal to $5,000,000, or a whole multiple thereof, and shall reduce
permanently the Revolving Commitments then in effect; provided further, if in
connection with any such reduction or termination of the Revolving Commitments a
Eurodollar Loan is prepaid on any day other than the last day of the Interest
Period applicable thereto, the Borrower shall also pay any amounts owing
pursuant to Section 2.14.  The Borrower shall have the right, upon not less than
three Business Days’ notice to the Administrative Agent, to terminate the L/C
Commitments or, from time to time, to reduce the amount of the L/C Commitments;
provided that no such termination or reduction of L/C Commitments shall be
permitted if, after giving effect thereto, the total L/C Commitments shall be
reduced to an amount that would result in the aggregate L/C Exposure exceeding
the total L/C Commitments (as so reduced).  Any such reduction shall be in an
amount equal to $100,000, or a whole multiple thereof, and shall reduce
permanently the L/C Commitments then in effect.
 
2.5           Optional Prepayments.  The Borrower may at any time and from time
to time prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than
10:00 A.M., Pacific time, three Business Days prior thereto, in the case of
Eurodollar Loans, and no later than 10:00 A.M., Pacific time, one Business Day
prior thereto, in the case of ABR Loans, which notice shall specify the date and
amount of the proposed prepayment; provided that if a Eurodollar Loan is prepaid
on any day other than the last day of the Interest Period applicable thereto,
the Borrower shall also pay any amounts owing pursuant to Section 2.14;
provided further that if such notice of prepayment indicates that such
prepayment is to be funded with the proceeds of a refinancing, such notice of
prepayment may be revoked if the financing is not consummated.  Upon receipt of
any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof.  If any such notice is given, the amount specified in such
notice shall be due and payable on the date specified therein, together with
(except in the case of Revolving Loans that are ABR Loans)
 
 
27

--------------------------------------------------------------------------------

 
 
accrued interest to such date on the amount prepaid.  Partial prepayments of
Revolving Loans shall be in an aggregate principal amount of $1,000,000 or a
whole multiple thereof.
 
2.6           Conversion and Continuation Options.
 
(a)           The Borrower may elect from time to time to convert Eurodollar
Loans to ABR Loans by giving the Administrative Agent prior irrevocable notice
in a Notice of Conversion/Continuation of such election no later than
10:00 A.M., Pacific time, on the Business Day preceding the proposed conversion
date; provided that any such conversion of Eurodollar Loans may only be made on
the last day of an Interest Period with respect thereto.  The Borrower may elect
from time to time to convert ABR Loans to Eurodollar Loans by giving the
Administrative Agent prior irrevocable notice in a Notice of
Conversion/Continuation of such election no later than 10:00 A.M., Pacific time,
on the third Business Day preceding the proposed conversion date (which notice
shall specify the length of the initial Interest Period therefor); provided that
no ABR Loan may be converted into a Eurodollar Loan when any Event of Default
has occurred and is continuing.  Upon receipt of any such notice, the
Administrative Agent shall promptly notify each relevant Lender thereof.
 
(b)           Any Eurodollar Loan may be continued as such upon the expiration
of the then current Interest Period with respect thereto by the Borrower giving
irrevocable notice in a Notice of Conversion/Continuation to the Administrative
Agent, in accordance with the applicable provisions of the term “Interest
Period” set forth in Section 1.1, of the length of the next Interest Period to
be applicable to such Loans; provided that no Eurodollar Loan may be continued
as such when any Event of Default has occurred and is continuing;
provided further that if the Borrower shall fail to give any required notice as
described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso, such Loans shall be automatically converted
to ABR Loans on the last day of such then expiring Interest Period.  Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof.
 
2.7           Limitations on Eurodollar Tranches.  Notwithstanding anything to
the contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $1,000,000 or a whole multiple of $500,000
in excess thereof, and (b) no more than seven Eurodollar Tranches shall be
outstanding at any one time.
 
2.8           Interest Rates and Payment Dates.
 
(a)           Each Eurodollar Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to (i) the
Eurodollar Rate determined for such day plus (ii) the Applicable Margin.
 
(b)           Each ABR Loan shall bear interest at a rate per annum equal to
(i) the ABR plus (ii) the Applicable Margin.
 
 
28

--------------------------------------------------------------------------------

 
 
(c)           (i) If all or a portion of the principal amount of any Loan shall
not be paid when due (whether at the stated maturity, by acceleration or
otherwise), all outstanding Loans shall bear interest at a rate per annum equal
to the rate that would otherwise be applicable thereto pursuant to the foregoing
provisions of this Section plus 2.00% (the “Default Rate”), and (ii) if all or a
portion of any interest payable on any Loan or any commitment fee or other
amount payable hereunder shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to the rate then applicable to ABR Loans plus 2%, in
each case, with respect to clauses (i) and (ii) above, from the date of such
non-payment until such amount is paid in full (as well after as before
judgment).
 
(d)           Interest shall be payable in arrears on each Interest Payment
Date; provided that interest accruing pursuant to Section 2.8(c) shall be
payable from time to time on demand.
 
2.9           Computation of Interest and Fees.
 
(a)           Interest and fees payable pursuant hereto shall be calculated on
the basis of a 360-day year for the actual days elapsed, except that, with
respect to ABR Loans the rate of interest on which is calculated on the basis of
the Prime Rate the interest thereon shall be calculated on the basis of a 365-
(or 366-, as the case may be) day year for the actual days elapsed.  The
Administrative Agent shall as soon as practicable notify the Borrower and the
relevant Lenders of each determination of a Eurodollar Rate.  Any change in the
interest rate on a Loan resulting from a change in the ABR or the Eurocurrency
Reserve Requirements shall become effective as of the opening of business on the
day on which such change becomes effective.  The Administrative Agent shall as
soon as practicable notify the Borrower and the relevant Lenders of the
effective date and the amount of each such change in interest rate.
 
(b)           Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error.  The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.9(a).
 
2.10           Inability to Determine Interest Rate.  If prior to the first day
of any Interest Period, the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) in connection
with any request for a Eurodollar Loan or a conversion to or a continuation
thereof that, by reason of circumstances affecting the relevant market,
(a) Dollar deposits are not being offered to banks in the London interbank
market for the applicable amount and Interest Period of such requested Loan or
conversion or continuation, as applicable, (b) adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or
(c) the Eurodollar Rate determined or to be determined for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining their affected Loans during
such Interest Period, then, in any such case (a), (b) or (c), the Administrative
Agent shall promptly notify the Borrower and the relevant Lenders thereof as
soon as practicable thereafter.  Any such determination shall specify the basis
for such determination and shall, in the absence of manifest error, be
conclusive and binding for all purposes.  Thereafter, (x) any Eurodollar Loans
under the
 
 
29

--------------------------------------------------------------------------------

 
 
relevant Facility requested to be made on the first day of such Interest Period
shall be made as ABR Loans, (y) any Loans under the Revolving Facility that were
to have been converted on the first day of such Interest Period to Eurodollar
Loans shall be continued as ABR Loans and (z) any outstanding Eurodollar Loans
under the Revolving Facility shall be converted, on the last day of the
then-current Interest Period, to ABR Loans.  Until such notice has been
withdrawn by the Administrative Agent, no further Eurodollar Loans under the
relevant Facility shall be made or continued as such, nor shall the Borrower
have the right to convert Loans under the relevant Facility to Eurodollar Loans.
 
2.11           Pro Rata Treatment and Payments.
 
(a)           Each borrowing by the Borrower from the Lenders hereunder, each
payment by the Borrower on account of any commitment fee and any reduction of
the Commitments shall be made pro rata according to the respective L/C
Percentages or Revolving Percentages, as the case may be, of the relevant
Lenders.
 
(b)           Each payment (including each prepayment) by the Borrower on
account of principal of and interest on the Revolving Loans shall be made
pro rata according to the respective outstanding principal amounts of the
Revolving Loans then held by the Revolving Lenders.
 
(c)           All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without condition or deduction for any counterclaim, defense, recoupment
or setoff and shall be made prior to 10:00 A.M., Pacific time, on the due date
thereof to the Administrative Agent, for the account of the Lenders, at the
applicable Funding Office, in Dollars and in immediately available funds.  The
Administrative Agent shall distribute such payments to the Lenders promptly upon
receipt in like funds as received.  Any payment received by the Administrative
Agent after 10:00 A.M., Pacific time shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  If any payment hereunder (other than payments on the Eurodollar Loans)
becomes due and payable on a day other than a Business Day, such payment shall
be extended to the next succeeding Business Day.  If any payment on a Eurodollar
Loan becomes due and payable on a day other than a Business Day, the maturity
thereof shall be extended to the next succeeding Business Day unless the result
of such extension would be to extend such payment into another calendar month,
in which event such payment shall be made on the immediately preceding Business
Day.  In the case of any extension of any payment of principal pursuant to the
preceding two sentences, interest thereon shall be payable at the then
applicable rate during such extension.
 
(d)           Unless the Administrative Agent shall have been notified in
writing by any Lender prior to the date of any borrowing that such Lender will
not make the amount that would constitute its share of such borrowing available
to the Administrative Agent, the Administrative Agent may assume that such
Lender is making such amount available to the Administrative Agent, and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  If such amount is not made available to
the Administrative Agent by the required time on the Borrowing Date therefor,
such Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon, at a rate
 
 
30

--------------------------------------------------------------------------------

 
 
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent.  If such Lender’s share of
such borrowing is not made available to the Administrative Agent by such Lender
within three Business Days after such Borrowing Date, the Administrative Agent
shall also be entitled to recover such amount with interest thereon at the rate
per annum applicable to ABR Loans under the Revolving Facility, on demand, from
the Borrower.
 
(e)           Unless the Administrative Agent shall have been notified in
writing by the Borrower prior to the date of any payment due to be made by the
Borrower hereunder that the Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that the Borrower is
making such payment, and the Administrative Agent may, but shall not be required
to, in reliance upon such assumption, make available to the Lenders their
respective pro rata shares of a corresponding amount.  If such payment is not
made to the Administrative Agent by the Borrower within three Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each Lender to which any amount which was made available pursuant
to the preceding sentence, such amount with interest thereon at the rate per
annum equal to the daily average Federal Funds Effective Rate.  Nothing herein
shall be deemed to limit the rights of Administrative Agent or any Lender
against the Borrower.
 
(f)           If any Lender makes available to the Administrative Agent funds
for any Loan to be made by such Lender as provided in the foregoing provisions
of this Section 2, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable extension of
credit set forth in Section 5.1 or Section 5.2 are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.
 
(g)           The obligations of the Lenders hereunder to (i) make Revolving
Loans, (ii) to fund its participations in L/C Disbursements in accordance with
its respective L/C Percentage, and (iii) to make payments pursuant to
Section 9.7, as applicable, are several and not joint.  The failure of any
Lender to make any such Loan, to fund any such participation or to make any such
payment under Section 9.7 on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under Section 9.7.
 
(h)           Nothing herein shall be deemed to obligate any Lender to obtain
the funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
 
(i)           If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied (i) first, toward payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, toward payment of principal then due hereunder,
ratably
 
 
31

--------------------------------------------------------------------------------

 
among the parties entitled thereto in accordance with the amounts of principal
then due to such parties.
 
(j)           If any Lender shall obtain any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) on
account of the principal of or interest on any Loan made by it or its
participation in the L/C Exposure, as applicable (other than pursuant to a
provision hereof providing for non-pro rata treatment), in excess of its
Revolving Percentage or L/C Percentage, as applicable, of such payment on
account of the Loans or participations obtained by all of the Lenders, such
Lender shall forthwith advise the Administrative Agent of the receipt of such
payment, and within five Business Days of such receipt purchase (for cash at
face value) from the other Revolving Lenders or L/C Lenders, as applicable
(through the Administrative Agent), without recourse, such participations in the
Revolving Loans made by them and/or participations in the L/C Exposure held by
them, as applicable, as shall be necessary to cause such purchasing Lender to
share the excess payment ratably with each of them in accordance with their
respective Revolving Percentages or L/C Percentages, as applicable; provided,
however, that if all or any portion of such excess payment is thereafter
recovered by or on behalf of the Borrower from such purchasing Lender, the
purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest.  The Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section 2.11(j)
may exercise all its rights of payment (including the right of set-off) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation.  No documentation
other than notices and the like referred to in this Section 2.11(j) shall be
required to implement the terms of this Section 2.11(j).  The Administrative
Agent shall keep records (which shall be conclusive and binding in the absence
of manifest error) of participations purchased pursuant to this Section 2.11(j)
and shall in each case notify the Revolving Lenders or the L/C Lenders, as
applicable, following any such purchase.  The provisions of this Section 2.11(j)
shall not be construed to apply to (i) any payment made by or on behalf of the
Borrower pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), (ii) the application of Cash Collateral provided for in Section 3.10,
or (iii) any payment obtained by a Lender as consideration for the assignment of
or sale of a participation in any of its Loans or sub-participations in any L/C
Exposure to any assignee or participant, other than an assignment to the
Borrower or any Subsidiary thereof (as to which the provisions of this Section
shall apply).
 
(k)           Notwithstanding anything to the contrary in this Agreement, the
Administrative Agent may, in its discretion at any time or from time to time,
without the Borrower’s request and even if the conditions set forth in
Section 5.2 would not be satisfied, make a Revolving Loan in an amount equal to
the portion of the Obligations constituting overdue interest and fees from time
to time due and payable to itself, any Revolving Lender or the Issuing Lender,
and apply the proceeds of any such Revolving Loan to those Obligations; provided
that after giving effect to any such Revolving Loan, the aggregate outstanding
Revolving Loans will not exceed the Total Revolving Commitments then in effect.
 
 
32

--------------------------------------------------------------------------------

 
 
2.12           Illegality; Requirements of Law.
 
(a)           Illegality.  If any Lender determines that any Requirement of Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender to make, maintain or fund Eurodollar Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Loans or to convert ABR Loans to Eurodollar Loans shall be suspended
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, the Borrower shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Loans of such Lender to ABR Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Loans.  Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted.
 
(b)           Requirements of Law.  If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:
 
(i)           shall subject any Lender to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any Application, any Eurodollar
Loan made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for Non-Excluded Taxes covered by Section 2.13 and
changes in the rate of tax on the overall net income of such Lender);
 
(ii)           shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurodollar Rate; or
 
(iii)           shall impose on such Lender any other condition;
 
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
such increased cost or reduced amount receivable.  If any Lender becomes
entitled to claim any additional amounts pursuant to this paragraph, it shall
promptly notify the Borrower (with a copy to the Administrative Agent) of the
event by reason of which it has become so entitled.
 
 
33

--------------------------------------------------------------------------------

 
 
(c)           If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or the compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Lender’s or such corporation’s capital as a
consequence of its obligations hereunder or under or in respect of any Letter of
Credit to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a written request therefor, the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such corporation
for such reduction.
 
(d)           For purposes of this Agreement, the Dodd-Frank Wall Street Reform
and Consumer Protection Act and all requests, guidelines, or directives in
connection therewith are deemed to have gone into effect and been adopted after
the date of this Agreement.
 
(e)           A certificate as to any additional amounts payable pursuant to
paragraphs (b), (c), or (d) of this Section submitted by any Lender to the
Borrower (with a copy to the Administrative Agent) shall be conclusive in the
absence of manifest error.  Notwithstanding anything to the contrary in this
Section 2.12, the Borrower shall not be required to compensate a Lender pursuant
to this Section 2.12 for any amounts incurred more than six months prior to the
date that such Lender notifies the Borrower of such Lender’s intention to claim
compensation therefor; provided that if the circumstances giving rise to such
claim have a retroactive effect, then such six-month period shall be extended to
include the period of such retroactive effect.  The obligations of the Borrower
arising pursuant to this Section 2.12 shall survive the termination of the
Commitments, the termination of this Agreement, the repayment of all Obligations
and the resignation of the Administrative Agent.
 
2.13           Taxes.
 
(a)           All payments made by the Borrower under this Agreement shall be
made free and clear of, and without deduction or withholding for or on account
of, any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding net
income taxes and franchise taxes (imposed in lieu of net income taxes) imposed
on the Administrative Agent or any Lender as a result of a present or former
connection between the Administrative Agent or such Lender and the jurisdiction
of the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from the Administrative Agent or such Lender having executed, delivered
or performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document).  If any such non-excluded taxes, levies,
imposts, duties, charges, fees, deductions or withholdings (“Non-Excluded
Taxes”) or Other Taxes are required to be withheld from any amounts payable to
the Administrative Agent or any Lender hereunder, the amounts so payable to the
Administrative Agent or such Lender shall be increased to the extent necessary
to yield to the Administrative Agent or such
 
 
34

--------------------------------------------------------------------------------

 
 
Lender (after payment of all Non-Excluded Taxes and Other Taxes) interest or any
such other amounts payable hereunder at the rates or in the amounts specified in
this Agreement; provided that the Borrower shall not be required to increase any
such amounts payable to any Lender with respect to any Non-Excluded Taxes
(i) that are attributable to such Lender’s failure to comply with the
requirements of paragraph (d), (e) or (g) of this Section or (ii) that are
United States withholding taxes imposed on amounts payable to such Lender at the
time such Lender becomes a party to this Agreement, except to the extent that
such Lender’s assignor (if any) was entitled, at the time of assignment, to
receive additional amounts from the Borrower with respect to such Non-Excluded
Taxes pursuant to this paragraph.
 
(b)           In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
 
(c)           Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrower, as promptly as is reasonably possible thereafter the Borrower shall
send to the Administrative Agent for its own account or for the account of the
relevant Lender, as the case may be, a certified copy of an original official
receipt received by the Borrower showing payment thereof.  If the Borrower fails
to pay any Non-Excluded Taxes or Other Taxes when due to the appropriate taxing
authority or fails to remit to the Administrative Agent the required receipts or
other required documentary evidence, the Borrower shall indemnify the
Administrative Agent and the Lenders for any incremental taxes, interest or
penalties that may become payable by the Administrative Agent or any Lender as a
result of any such failure.
 
(d)           Each Lender (or Transferee) that is not a “U.S. Person” as defined
in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
copies of either U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI, or,
in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest,” a statement substantially in the form of
Exhibit F and a Form W-8BEN, or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
all payments by the Borrower under this Agreement and the other Loan
Documents.  Such forms shall be delivered by each Non U.S. Lender on or before
the date it becomes a party to this Agreement (or, in the case of any
Participant, on or before the date such Participant purchases the related
participation).  In addition, each Non-U.S. Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Non-U.S. Lender.  Each Non-U.S. Lender shall promptly notify the Borrower
at any time it determines that it is no longer in a position to provide any
previously delivered certificate to the Borrower (or any other form of
certification adopted by the U.S. taxing authorities for such
purpose).  Notwithstanding any other provision of this paragraph, a
Non-U.S. Lender shall not be required to deliver any form pursuant to this
paragraph that such Non-U.S. Lender is not legally able to deliver.
 
(e)           A Lender that is entitled to an exemption from or reduction of
non-U.S. withholding tax under the law of the jurisdiction in which the Borrower
is located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall
 
 
35

--------------------------------------------------------------------------------

 
 
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law or reasonably requested by the Borrower,
such properly completed and executed documentation prescribed by applicable law
as will permit such payments to be made without withholding or at a reduced
rate; provided that such Lender is legally entitled to complete, execute and
deliver such documentation and in such Lender’s judgment such completion,
execution or submission would not materially prejudice the legal position of
such Lender.
 
(f)           If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 2.13, it
shall pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section 2.13 with respect to the Non-Excluded Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent
or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental
Authority.  This paragraph shall not be construed to require the Administrative
Agent or any Lender to make available its tax returns (or any other information
relating to its taxes which it deems confidential) to the Borrower or any other
Person.
 
(g)           Each Lender acknowledges and agrees that certain payments made
under this Agreement after December 31, 2012, as to extensions of credit made
after March 18, 2012, to any Lender that does not comply with the information
collection and reporting obligations imposed by the United States with respect
to foreign accounts, or that fails to provide adequate certification regarding
such compliance, may become subject to withholding taxes imposed under
Section 1471 or 1472 of the Code.  Each Lender agrees to undertake commercially
reasonable actions to cooperate with the Administrative Agent and the Borrower
in establishing that it is in compliance with such requirements and agrees to
provide all certifications required by the IRS (once further guidance is issued
under those provisions) or determined by the Administrative Agent, in its
reasonable discretion, to be necessary for the Administrative Agent to establish
its compliance under such provisions on or before December 31, 2012.  Each
Lender hereby authorizes the Administrative Agent and the Borrower to withhold
any and all amounts due under Section 1471 or 1472 of the Code as in effect on
the later of the date of this Agreement and the date such Lender becomes a party
to this Agreement from amounts payable to such Lender under this Agreement after
December 31, 2012.  Nothing in this Agreement shall be interpreted to require
any Lender to violate any law or regulation applicable to such Lender in any
jurisdiction in which such Lender is formed, managed and controlled or doing
business.  Notwithstanding any other provision in this Agreement, the Borrower
shall not be required to make payments hereunder free and clear of withholding
or deduction of those taxes imposed by Section 1471 or 1472 of the Code as in
effect on the later of the date of this Agreement or the date an applicable
Lender becomes a party to this Agreement, or to provide a gross-up or indemnity
to such Lender for any such withholding or deduction, if such Lender fails to
establish an exemption from withholding under such provisions.
 
 
36

--------------------------------------------------------------------------------

 
 
(h)           The obligations of the Borrower arising pursuant to this
Section 2.13 shall survive the termination of the Commitments, the termination
of this Agreement, the repayment of all Obligations and the resignation of the
Administrative Agent.
 
2.14           Indemnity.  The Borrower agrees to indemnify each Lender for, and
to hold each Lender harmless from, any loss or expense that such Lender may
sustain or incur as a consequence of (a) a default by the Borrower in making a
borrowing of, conversion into or continuation of Eurodollar Loans after the
Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) a default by the Borrower in making any
prepayment of or conversion from Eurodollar Loans after the Borrower has given a
notice thereof in accordance with the provisions of this Agreement, or (c) for
any reason, the making of a prepayment of Eurodollar Loans on a day that is not
the last day of an Interest Period with respect thereto.  Such losses and
expenses shall be equal to the excess, if any, of (i) the amount of interest
that would have accrued on the amount so prepaid, or not so borrowed, reduced,
converted or continued, for the period from the date of such prepayment or of
such failure to borrow, reduce, convert or continue to the last day of such
Interest Period (or, in the case of a failure to borrow, reduce, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest or other return for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any), over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market.  A certificate as to any amounts payable
pursuant to this Section submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error.  This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.
 
2.15           Change of Lending Office.  Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.12(c),
Section 2.12(d) or Section 2.13(a) with respect to such Lender, it will, if
requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
affected by such event with the object of avoiding the consequences of such
event; provided that such designation is made on terms that, in the sole
judgment of such Lender, cause such Lender and its lending office(s) to suffer
no economic, legal or regulatory disadvantage; provided further that nothing in
this Section shall affect or postpone any of the obligations of the Borrower or
the rights of any Lender pursuant to Section 2.12(c), Section 2.12(d) or
Section 2.13(a).
 
2.16           Substitution of Lenders.  Upon the receipt by the Borrower of any
of the following, with respect to any Lender (any such Lender described in
clauses (a) through (c) below being referred to as an “Affected
Lender” hereunder):
 
(a)           a request from a Lender for payment of indemnified taxes under
Section 2.13 or of increased costs pursuant to Section 2.12(c) or
Section 2.12(d);
 
(b)           a notice from the Administrative Agent under Section 10.1(b) that
one or more Minority Lenders are unwilling to agree to an amendment or other
modification approved by the Required Lenders and the Administrative Agent
(except with respect to Section 2.12); or
 
 
37

--------------------------------------------------------------------------------

 
 
(c)           notice from the Administrative Agent that a Lender is a Defaulting
Lender;
 
then the Borrower may, at its sole expense and effort, upon notice to the
Administrative Agent and such Affected Lender:  (i) request that one or more of
the other Lenders acquire and assume all or part of such Affected Lender’s Loans
and Commitment; or (ii) designate a replacement lending institution (which shall
be an Eligible Assignee) to acquire and assume all or a ratable part of such
Affected Lender’s Loans and Commitment (the replacing Lender or lender in (i) or
(ii) being a “Replacement Lender”); provided, however, that the Borrower shall
be liable for the payment upon demand of all reasonable costs and other amounts
arising under Section 2.14 that result from the acquisition of any Affected
Lender’s Loan and/or Commitment (or any portion thereof) by a Lender or
Replacement Lender, as the case may be, on a date other than the last day of the
applicable Interest Period with respect to any Eurodollar Loans then
outstanding; and provided further, however, that if the Borrower elects to
exercise such right with respect to any Affected Lender under clause (a) or
(b) of this Section 2.16, then the Borrower shall be obligated to replace all
Affected Lenders under such clauses.  The Affected Lender replaced pursuant to
this Section 2.16 shall be required to assign and delegate, without recourse,
all of its interests, rights and obligations under this Agreement and the
related Loan Documents to one or more Replacement Lenders that so agree to
acquire and assume all or a ratable part of such Affected Lender’s Loans and
Commitment upon payment to such Affected Lender of an amount (in the aggregate
for all Replacement Lenders) equal to 100% of the outstanding principal of the
Affected Lender’s Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents from such
Replacement Lenders (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts, including
amounts under Section 2.14 hereof).  Any such designation of a Replacement
Lender shall be effected in accordance with, and subject to the terms and
conditions of, the assignment provisions contained in Section 10.6 (with the
assignment fee to be paid by the Borrower in such instance), and, if such
Replacement Lender is not already a Lender hereunder or an Affiliate of a Lender
or an Approved Fund, shall be subject to the prior written consent of the
Administrative Agent (which consent shall not be unreasonably withheld,
conditioned or delayed).  Notwithstanding the foregoing, an Affected Lender
shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Affected Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
2.17           Defaulting Lenders.
 
(a)           Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:
 
(i)           Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 10.1 and in the definition of
Required Lenders.
 
(ii)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting
 
 
38

--------------------------------------------------------------------------------

 
 
Lender (whether voluntary or mandatory, at maturity, pursuant to Section 8.2 or
8.3 or otherwise, and including any amounts made available to the Administrative
Agent by such Defaulting Lender pursuant to Section 10.7), shall be applied at
such time or times as may be determined by the Administrative Agent as
follows:  first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to the Issuing Lender
hereunder; third, if so determined by the Administrative Agent or requested by
the Issuing Lender, to be held as Cash Collateral for future funding obligations
of such Defaulting Lender of any participation in any Letter of Credit; fourth,
as the Borrower may request (so long as no Default  exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
to satisfy obligations of such Defaulting Lender to fund Loans under this
Agreement; sixth, to the payment of any amounts owing to the L/C Lenders or the
Issuing Lender as a result of any judgment of a court of competent jurisdiction
obtained by any L/C Lender or Issuing Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Event of Default has occurred and is
continuing, to the payment of any amounts owing to the Borrower as a result of
any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(A) such payment is a payment of the principal amount of any Loans or L/C
Advances in respect of which such Defaulting Lender has not fully funded its
appropriate share and (B) such Loans or L/C Advances were made at a time when
the conditions set forth in Section 5.2 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Advances owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Advances owed to, such Defaulting Lender.  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
 
(iii)           Certain Fees.  A Defaulting Lender (A) shall not be entitled to
receive any fee pursuant to Section 2.3(b) for any period during which such
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to such
Defaulting Lender) and (B) shall be limited in its right to receive letter of
credit fees as provided in Section 3.3(d).
 
(iv)           Reallocation of Pro Rata Share to Reduce Fronting
Exposure.  During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit pursuant to
Section 3.4, the L/C Percentage of each non-Defaulting Lender of any such Letter
of Credit shall be computed without giving effect to the Revolving Commitment of
such Defaulting Lender; provided that, (A) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Event of Default has occurred and is continuing; and (B) the aggregate
obligations of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit shall not exceed the positive difference, if
 
 
39

--------------------------------------------------------------------------------

 
 
any, of (1) the Revolving Commitment of that non-Defaulting Lender minus (2) the
aggregate outstanding amount of the Revolving Loans of that Lender plus the
aggregate amount of that Lender’s L/C Percentage of then outstanding Letters of
Credit.
 
(b)           Defaulting Lender Cure.  If the Borrower, the Administrative Agent
and the Issuing Lender agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
such Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit to be held on a pro rata basis by the
Lenders in accordance with their respective Revolving Percentages and L/C
Percentages, as applicable (without giving effect to Section 2.17(a)(iv)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while such Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender having been a Defaulting Lender.
 
2.18           Notes.  If so requested by any Lender by written notice to the
Borrower (with a copy to the Administrative Agent), the Borrower shall execute
and deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to
Section 10.6) (promptly after the Borrower’s receipt of such notice) a Note or
Notes to evidence such Lender’s Loans.
 
2.19           Increase of Commitments.
 
(a)           If no Default or Event of Default shall have occurred and be
continuing, the Borrower may at any time from time to time prior to the
Revolving Termination Date request one or more increases of the Revolving
Commitments by notice to the Administrative Agent in writing of the amount of
such proposed increase (each such notice, a “Commitment Increase Notice”);
provided, however, that, the aggregate amount of the Revolving Commitments as so
increased shall not exceed $75,000,000.  Any such Commitment Increase Notice
delivered with respect to any proposed increase in the Revolving Commitments may
offer one or more Revolving Lenders an opportunity to subscribe for its
Applicable Percentage (with respect to the existing Revolving Commitments (prior
to such increase)) of the increased Revolving Commitments.  The Administrative
Agent shall, within five (5) Business Days after receipt of a Commitment
Increase Notice, notify each Lender of such request.  Each Lender desiring to
increase its Revolving Commitment shall notify the Administrative Agent in
writing no later than ten (10) Business Days after receipt of notice from the
Administrative Agent.  Any Lender that does not notify the Administrative Agent
within the time period specified above that it will increase its Revolving
Commitment will be deemed to have rejected such offer.  Any agreement by a
Lender to increase its Revolving Commitment shall be irrevocable.
 
 
40

--------------------------------------------------------------------------------

 
 
(b)           If any proposed increase in the Revolving Commitments is not fully
subscribed by the existing Lenders pursuant to the procedure outlined in Section
2.18(a) preceding, the Borrower may, in its sole discretion, offer to any
existing Lender or to one or more additional banks or financial institutions the
opportunity to participate in all or a portion of such unsubscribed portion of
the increased Revolving Commitments, by notifying the Administrative
Agent.  Promptly and in any event within five (5) Business Days after receipt of
notice from the Borrower of its desire to offer such unsubscribed commitments to
certain existing Lenders or to the additional banks or financial institutions
identified therein, the Administrative Agent shall notify such proposed lenders
of the opportunity to participate in all or a portion of such unsubscribed
portion of the increased Revolving Commitments.
 
(c)           Any additional bank or financial institution which is not an
existing Lender and which accepts the Borrower’s offer to participate in the
increased Revolving Commitments shall execute and deliver to the Administrative
Agent and the Borrower a new lender assumption agreement (in form and substance
satisfactory to the Administrative Agent and the Required Lenders) (a “New
Lender Agreement”) setting forth its Revolving Commitment (subject to the
limitations on the amounts thereof set forth herein), and upon the effectiveness
of such New Lender Agreement such bank or financial institution (a “New Lender”)
shall become a Revolving Lender for all purposes and to the same extent as if
originally a party hereto and shall be bound by and entitled to the benefits of
this Agreement, and the signature pages hereof shall be deemed to be amended to
add the name of such New Lender.
 
Upon any increase in the Revolving Commitments pursuant to this Section 2.19,
the Schedule 1.1A shall be deemed amended to reflect the Revolving Commitment of
each Lender (including any New Lender) as thereby increased.
 
SECTION 3
 
LETTERS OF CREDIT
 
3.1           L/C Commitment.
 
(a)           Subject to the terms and conditions hereof, the Issuing Lender
agrees to issue letters of credit (“Letters of Credit”) for the account of the
Borrower, or on behalf of the Borrower for any Subsidiary Guarantor, on any
Business Day during the Letter of Credit Availability Period in such form as may
reasonably be approved from time to time by the Issuing Lender; provided that
the Issuing Lender shall have no obligation to issue any Letter of Credit if,
after giving effect to such issuance, the L/C Exposure would exceed either the
total L/C Commitments or the Available Revolving Commitment at such time.  Each
Letter of Credit shall (i) be denominated in Dollars and (ii) expire no later
than the earlier of (x) the first anniversary of its date of issuance and
(y) the Letter of Credit Maturity Date, provided that any Letter of Credit with
a one-year term may provide for the renewal thereof for additional one-year
periods (which shall in no event extend beyond the date referred to in
clause (y) above).
 
 
41

--------------------------------------------------------------------------------

 
 
(b)           The Issuing Lender shall not at any time be obligated to issue any
Letter of Credit if:
 
(i)           such issuance would conflict with, or cause the Issuing Lender or
any L/C Lender to exceed any limits imposed by, any applicable Requirement of
Law;
 
(ii)           any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Lender
from issuing, amending or reinstating such Letter of Credit, or any law, rule or
regulation applicable to the Issuing Lender or any request, guideline or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Lender shall prohibit, or request
that the Issuing Lender refrain from, the issuance, amendment, renewal or
reinstatement of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Issuing Lender with respect to such Letter
of Credit any restriction, reserve or capital requirement (for which the Issuing
Lender is not otherwise compensated) not in effect on the Closing Date, or shall
impose upon the Issuing Lender any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which the Issuing Lender in good faith
deems material to it;
 
(iii)           the Issuing Lender has received written notice from any Lender,
the Administrative Agent or the Borrower, at least one Business Day prior to the
requested date of issuance, amendment, renewal or reinstatement of such Letter
of Credit, that one or more of the applicable conditions contained in
Section 5.2 shall not then be satisfied;
 
(iv)           any requested Letter of Credit is not in form and substance
reasonably acceptable to the Issuing Lender, or the issuance, amendment or
renewal of a Letter of Credit shall violate any applicable laws or regulations
or any applicable policies of the Issuing Lender;
 
(v)           such Letter of Credit contains any provisions providing for
automatic reinstatement of the stated amount after any drawing thereunder;
 
(vi)           except as otherwise agreed by the Administrative Agent and the
Issuing Lender, such Letter of Credit is in an initial face amount less than
$100,000; or
 
(vii)           any Lender is at that time a Defaulting Lender, unless the
Issuing Lender has entered into arrangements, including the delivery of Cash
Collateral pursuant to Section 3.10, satisfactory to the Issuing Lender (in its
sole discretion) with the Borrower or such Defaulting Lender to eliminate the
Issuing Lender’s actual or potential Fronting Exposure (after giving effect to
Section 2.17(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or such Letter of Credit and all
other L/C Exposure as to which the Issuing Lender has actual or potential
Fronting Exposure, as it may elect in its sole discretion.
 
3.2           Procedure for Issuance of Letters of Credit.  The Borrower may
from time to time request that the Issuing Lender issue a Letter of Credit for
the account of the Borrower, or on behalf of the Borrower for any Subsidiary
Guarantor, by delivering to the Issuing Lender at its address for notices
specified herein an Application therefor, completed to the satisfaction of
 
 
42

--------------------------------------------------------------------------------

 
 
the Issuing Lender, and such other certificates, documents and other papers and
information as the Issuing Lender may request.  Upon receipt of any Application,
the Issuing Lender will process such Application and the certificates, documents
and other papers and information delivered to it in connection therewith in
accordance with its customary procedures and shall promptly issue the Letter of
Credit requested thereby (but in no event shall the Issuing Lender be required
to issue any Letter of Credit earlier than three Business Days after its receipt
of the Application therefor and all such other certificates, documents and other
papers and information relating thereto) by issuing the original of such Letter
of Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the Borrower.  The Issuing Lender shall furnish a copy of
such Letter of Credit to the Borrower promptly following the issuance
thereof.  The Issuing Lender shall promptly furnish to the Administrative Agent,
which shall in turn promptly furnish to the Lenders, notice of the issuance of
each Letter of Credit (including the amount thereof).
 
3.3           Fees and Other Charges.
 
(a)           The Borrower agrees to pay, with respect to each Existing Letter
of Credit and each outstanding Letter of Credit issued for the account of (or at
the request of) the Borrower, (i) a fronting fee of 0.125% per annum on the
drawable amount of such Letter of Credit to the Issuing Lender, and (ii) a
letter of credit fee of 1.0% per annum on the drawable amount of such Letter of
Credit to the Administrative Agent for the ratable account of the L/C Lenders
(determined in accordance with their respective L/C Percentages), in each case
payable in advance on the issuance date  and thereafter quarterly in arrears on
the last Business Day of March, June, September and December of each year
(commencing with the first such quarterly payment date to occur after the
Closing Date) and on the Letter of Credit Maturity Date (each, an “L/C Fee
Payment Date”) after the issuance date of such Letter of Credit, as well as the
Issuing Lender’s standard and reasonable fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit issued for the account
of (or at the request of) the Borrower or processing of drawings thereunder (the
fees in this clause (ii), collectively, the “Issuing Lender Fees”).  All Issuing
Lender Fees shall be computed on the basis of the actual number of days elapsed
in a year of 360 days.
 
(b)           In addition to the foregoing fees, the Borrower shall pay or
reimburse the Issuing Lender for such normal and customary costs and expenses as
are incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.
 
(c)           The Borrower shall furnish to the Issuing Lender and the
Administrative Agent such other documents and information pertaining to any
requested Letter of Credit issuance, amendment or renewal, including any
L/C-Related Documents, as the Issuing Lender or the Administrative Agent may
require.  This Agreement shall control in the event of any conflict with any
L/C-Related Document (other than any Letter of Credit).
 
(d)           Any letter of credit fees otherwise payable for the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the Issuing
Lender pursuant to Section 3.10 shall be payable, to the maximum extent
permitted by applicable law, to the other L/C Lenders in accordance with
 
 
43

--------------------------------------------------------------------------------

 
 
the upward adjustments in their respective L/C Percentages allocable to such
Letter of Credit pursuant to Section 2.17(a)(iv), with the balance of such fee,
if any, payable to the Issuing Lender for its own account.
 
3.4           L/C Participations; Existing Letters of Credit.
 
(a)           L/C Participations.  The Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Lender, and, to induce the Issuing Lender to
issue Letters of Credit, each L/C Lender irrevocably agrees to accept and
purchase and hereby accepts and purchases from the Issuing Lender, on the terms
and conditions set forth below, for such L/C Lender’s own account and risk an
undivided interest equal to such L/C Lender’s L/C Percentage in the Issuing
Lender’s obligations and rights under and in respect of each Letter of Credit
and the amount of each draft paid by the Issuing Lender thereunder.  Each L/C
Lender agrees with the Issuing Lender that, if a draft is paid under any Letter
of Credit for which the Issuing Lender is not reimbursed in full by the Borrower
pursuant to Section 3.5(a), such L/C Lender shall pay to the Issuing Lender upon
demand at the Issuing Lender’s address for notices specified herein an amount
equal to such L/C Lender’s L/C Percentage of the amount of such draft, or any
part thereof, that is not so reimbursed.  Each L/C Lender’s obligation to pay
such amount shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such L/C Lender may have against the Issuing Lender, the
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 5.2, (iii) any adverse change in the
condition (financial or otherwise) of the Borrower, (iv) any breach of this
Agreement or any other Loan Document by the Borrower, any other Loan Party or
any other L/C Lender, or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.
 
(b)           Existing Letters of Credit.  On and after the Closing Date, the
Existing Letters of Credit shall be deemed for all purposes, including for
purposes of the fees to be collected pursuant to Sections 3.3(a) and (b),
reimbursement of costs and expenses to the extent provided herein and for
purposes of being secured by the Collateral, a Letter of Credit outstanding
under this Agreement and entitled to the benefits of this Agreement and the
other Loan Documents, and shall be governed by the applications and agreements
pertaining thereto and by this Agreement (which shall control in the event of a
conflict).
 
3.5           Reimbursement.
 
(a)           If the Issuing Lender shall make any L/C Disbursement in respect
of a Letter of Credit, the Issuing Lender shall notify the Borrower and the
Administrative Agent thereof and the Borrower shall pay or cause to be paid to
the Issuing Lender an amount equal to the entire amount of such L/C Disbursement
not later than the immediately following Business Day.  Each such payment shall
be made to the Issuing Lender at its address for notices referred to herein in
Dollars and in immediately available funds.
 
(b)           If the Issuing Lender shall not have received from the Borrower
the payment that it is required to make pursuant to Section 3.5(a) with respect
to a Letter of Credit within the time specified in such Section, the Issuing
Lender will promptly notify the
 
 
44

--------------------------------------------------------------------------------

 
 
Administrative Agent of the L/C Disbursement and the Administrative Agent will
promptly notify each L/C Lender of such L/C Disbursement and its L/C Percentage
thereof, and each L/C Lender shall pay to the Issuing Lender upon demand at the
Issuing Lender’s address for notices specified herein an amount equal to such
L/C Lender’s L/C Percentage of such L/C Disbursement (and the Administrative
Agent may apply Cash Collateral provided for this purpose); upon such payment
pursuant to this paragraph to reimburse the Issuing Lender for any L/C
Disbursement, the Borrower shall be required to reimburse the L/C Lenders for
such payments (including interest accrued thereon from the date of such payment
until the date of such reimbursement at the rate applicable to Revolving Loans
that are ABR Loans plus 2% per annum) on demand; provided that if at the time of
and after giving effect to such payment by the L/C Lenders, the conditions to
borrowings and Revolving Loan Conversions set forth in Section 5.2 are
satisfied, the Borrower may, by written notice to the Administrative Agent
certifying that such conditions are satisfied and that all interest owing under
this paragraph has been paid, request that such payments by the L/C Lenders be
converted into Revolving Loans (a “Revolving Loan Conversion”), in which case,
if such conditions are in fact satisfied, the L/C Lenders shall be deemed to
have extended, and the Borrower shall be deemed to have accepted, a Revolving
Loan in the aggregate principal amount of such payment without further action on
the part of any party, and the total L/C Commitments shall be permanently
reduced by such amount; any amount so paid pursuant to this paragraph shall, on
and after the payment date thereof, be deemed to be Revolving Loans for all
purposes hereunder; provided that the Issuing Lender, at its option, may
effectuate a Revolving Loan Conversion regardless of whether the conditions to
borrowings and Revolving Loan Conversions set forth in Section 5.2 are
satisfied.
 
3.6           Obligations Absolute.  The Borrower’s obligations under this
Section 3 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Borrower may have or have had against the Issuing Lender, any beneficiary of a
Letter of Credit or any other Person.  The Borrower also agrees with the Issuing
Lender that the Issuing Lender shall not be responsible for, and the Borrower’s
obligations hereunder shall not be affected by, among other things, the validity
or genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee.  The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender.  The Borrower agrees
that any action taken or omitted by the Issuing Lender under or in connection
with any Letter of Credit or the related drafts or documents, if done in the
absence of gross negligence or willful misconduct, shall be binding on the
Borrower and shall not result in any liability of the Issuing Lender to the
Borrower.
 
In addition to amounts payable as elsewhere provided in the Agreement, the
Borrower hereby agrees to pay and to protect, indemnify, and save Issuing Lender
harmless from and against any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable attorneys’ fees and
allocated costs of internal counsel) that the Issuing
 
 
45

--------------------------------------------------------------------------------

 
 
Lender may incur or be subject to as a consequence, direct or indirect, of
(A) the issuance of any Letter of Credit, or (B) the failure of Issuing Lender
or of any L/C Lender to honor a demand for payment under any Letter of Credit
thereof as a result of any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto government or Governmental Authority, in
each case other than to the extent solely as a result of the gross negligence or
willful misconduct of Issuing Lender or such L/C Lender (as finally determined
by a court of competent jurisdiction).
 
3.7           Letter of Credit Payments.  If any draft shall be presented for
payment under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower and the Administrative Agent of the date and amount thereof.  The
responsibility of the Issuing Lender to the Borrower in connection with any
draft presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.
 
3.8           Applications.  To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.
 
3.9           Interim Interest.  If the Issuing Lender shall make any L/C
Disbursement in respect of a Letter of Credit, then, unless either the Borrower
shall have reimbursed such L/C Disbursement in full within the time period
specified in Section 3.5(a) or the L/C Lenders shall have reimbursed such L/C
Disbursement in full on such date as provided in Section 3.5(b), in each case
the unpaid amount thereof shall bear interest for the account of the Issuing
Lender, for each day from and including the date of such L/C Disbursement to but
excluding the earlier of the date of payment by the Borrower, at the rate per
annum that would apply to such amount if such amount were a Revolving Loan that
is an ABR Loan; provided that the provisions of Section 2.8(c) shall be
applicable to any such amounts not paid when due.
 
3.10           Cash Collateral.
 
(a)           Certain Credit Support Events.  Upon the request of the
Administrative Agent or the Issuing Lender (i) if the Issuing Lender has honored
any full or partial drawing request under any Letter of Credit and such drawing
has resulted in an L/C Advance by all the L/C Lenders that is not reimbursed by
the Borrower or converted into a Revolving Loan pursuant to Section 3.5(b), or
(ii) if, as of the Letter of Credit Maturity Date, any L/C Exposure for any
reason remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize the then effective amount of all L/C Exposure.  At any time that
there shall exist a Defaulting Lender, immediately upon the request of the
Administrative Agent or the Issuing Lender, the Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.17(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).
 
(b)           Grant of Security Interest.  All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing
 
 
46

--------------------------------------------------------------------------------

 
 
deposit accounts with the Administrative Agent.  The Borrower, and to the extent
provided by any Lender, such Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the Issuing Lender and the L/C Lenders, and agrees to maintain, a first
priority security interest in all such cash, deposit accounts and all balances
therein, and all other property so provided as collateral pursuant hereto, and
in all proceeds of the foregoing, all as security for the obligations to which
such Cash Collateral may be applied pursuant to Section 3.10(c).  If at any time
the Administrative Agent determines that Cash Collateral is subject to any right
or claim of any Person other than the Administrative Agent as herein provided,
or that the total amount of such Cash Collateral is less than the applicable
Fronting Exposure and other obligations secured thereby, the Borrower or the
relevant Defaulting Lender will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency.
 
(c)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under any of this Section 3.10,
Section 2.17 or otherwise in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Exposure, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.
 
(d)           Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender), or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (A) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of an Event of Default, and
(B) the Person providing Cash Collateral and the Issuing Lender may agree that
Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.
 
3.11           Additional Issuing Lenders.  The Borrower may, at any time and
from time to time with the consent of the Administrative Agent (which consent
shall not be unreasonably withheld) and such Lender, designate one or more
additional Lenders to act as an issuing bank under the terms of this
Agreement.  Any Lender designated as an issuing bank pursuant to this paragraph
shall be deemed to be an “Issuing Lender” (in addition to being a Lender) in
respect of Letters of Credit issued or to be issued by such Lender, and, with
respect to such Letters of Credit, such term shall thereafter apply to the other
Issuing Lender and such Lender.
 
3.12           Resignation of the Issuing Lender.  The Issuing Lender may resign
at any time by giving at least 30 days’ prior written notice to the
Administrative Agent, the Lenders and the Borrower.  Subject to the next
succeeding paragraph, upon the acceptance of any appointment as the Issuing
Lender hereunder by a Lender that shall agree to serve as successor Issuing
Lender, such successor shall succeed to and become vested with all the
interests, rights and obligations of the retiring Issuing Lender and the
retiring Issuing Lender shall be discharged from its obligations to issue
additional Letters of Credit hereunder without affecting its rights and
 
 
47

--------------------------------------------------------------------------------

 
 
obligations with respect to Letters of Credit previously issued by it.  At the
time such resignation shall become effective, the Borrower shall pay all accrued
and unpaid fees pursuant to Section 3.3.  The acceptance of any appointment as
the Issuing Lender hereunder by a successor Lender shall be evidenced by an
agreement entered into by such successor, in a form satisfactory to the Borrower
and the Administrative Agent, and, from and after the effective date of such
agreement, (i) such successor Lender shall have all the rights and obligations
of the previous Issuing Lender under this Agreement and the other Loan Documents
and (ii) references herein and in the other Loan Documents to the term “Issuing
Lender” shall be deemed to refer to such successor or to any previous Issuing
Lender, or to such successor and all previous Issuing Lenders, as the context
shall require.  After the resignation of the Issuing Lender hereunder, the
retiring Issuing Lender shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Lender under this Agreement and the
other Loan Documents with respect to Letters of Credit issued by it prior to
such resignation, but shall not be required to issue additional Letters of
Credit.
 
3.13           Applicability of UCP and ISP.  Unless otherwise expressly agreed
by the Issuing Lender and the Borrower when a Letter of Credit is issued and
subject to applicable laws, the Letters of Credit shall be governed by and
subject to (a) with respect to standby Letters of Credit, the rules of the ISP,
and (b) with respect to commercial Letters of Credit, the rules of the Uniform
Customs and Practice for Documentary Credits, as published in its most recent
version by the International Chamber of Commerce on the date any commercial
Letter of Credit is issued.
 
SECTION 4
 
REPRESENTATIONS AND WARRANTIES
 
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue the Letters of Credit, the Borrower and each
Guarantor hereby jointly and severally represent and warrant to the
Administrative Agent and each Lender, as to themselves and each of their
respective Subsidiaries, that:
 
4.1           Financial Condition
 
.  The audited consolidated balance sheets of the Borrower as of December 31,
2008, December 31, 2009, and December 31, 2010, and the related consolidated
statements of income and of cash flows for the fiscal years ended on such dates,
reported on by and accompanied by an unqualified report from KPMG present fairly
in all material respects the consolidated financial condition of the Borrower,
Guarantors and their respective Subsidiaries as at such date, and the
consolidated results of its operations and its consolidated cash flows for the
respective fiscal years then ended.  The unaudited consolidated balance sheet of
the Borrower as at March 31, 2011, and the related unaudited consolidated
statements of income and cash flows for the three-month period ended on such
date, present fairly in all material respects the consolidated financial
condition of the Borrower as at such date, and the consolidated results of its
operations and its consolidated cash flows for the three-month period then ended
(subject to normal year end audit adjustments and the absence of
footnotes).  All such financial statements, including the related schedules and
notes thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the aforementioned firm
of accountants and disclosed therein).  No Group Member has, as of the Closing
Date, any material Guarantee Obligations, contingent liabilities
 
 
48

--------------------------------------------------------------------------------

 
 
and liabilities for taxes, or any long term leases or unusual forward or long
term commitments, including any interest rate or foreign currency swap or
exchange transaction or other obligation in respect of derivatives, that are not
reflected in the most recent financial statements referred to in this
paragraph.  During the period from March 31, 2011 to and including the date
hereof, there has been no Disposition by any Group Member of any material part
of its business or property.
 
4.2           No Change.  Since March 31, 2011, there has been no development or
event that has had or could reasonably be expected to have a Material Adverse
Effect.
 
4.3           Existence; Compliance with Law.  Each Group Member (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign corporation or other organization and in good standing
under the laws of each jurisdiction where the failure to be so qualified could
reasonably be expected to have a Material Adverse Effect and (d) is in material
compliance with all Requirements of Law except in such instances in which
(i) such Requirement of Law is being contested in good faith by appropriate
proceedings diligently conducted and the prosecution of such contest would not
reasonably be expected to result in a Material Adverse Effect, or (ii) the
failure to comply therewith, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.
 
4.4           Power, Authorization; Enforceable Obligations.  Each Loan Party
has the power and authority, and the legal right, to make, deliver and perform
the Loan Documents to which it is a party and, in the case of the Borrower, to
obtain extensions of credit hereunder.  Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement.  No Governmental Approval or consent or authorization of, filing
with, notice to or other act by or in respect of, any other Person is required
in connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except (i) Governmental Approvals, consents, authorizations,
filings and notices described in Schedule 4.4, which Governmental Approvals,
consents, authorizations, filings and notices have been obtained or made and are
in full force and effect, (ii) the filings referred to in Section 4.19 and
(iii) Governmental Approvals described in Schedule 4.4.  Each Loan Document has
been duly executed and delivered on behalf of each Loan Party party
thereto.  This Agreement constitutes, and each other Loan Document upon
execution will constitute, a legal, valid and binding obligation of each Loan
Party party thereto, enforceable against each such Loan Party in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
 
4.5           No Legal Bar.  The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law (except as set forth in Schedule 4.5) or any material
Contractual Obligation of any Group Member and will not result
 
 
49

--------------------------------------------------------------------------------

 
 
in, or require, the creation or imposition of any Lien on any of their
respective properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens created by the Security
Documents).  No Requirement of Law or Contractual Obligation applicable to the
Borrower, any Guarantor or any of their respective Subsidiaries could reasonably
be expected to have a Material Adverse Effect.  The absence of obtaining the
Governmental Approvals described in Schedule 4.5 and the violations of
Requirements of Law referenced in Schedule 4.5 shall not have a Material Adverse
Effect.
 
4.6           Litigation.  No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Borrower or any Guarantor, threatened by or against any Group Member or
against any of their respective properties or revenues (a) with respect to any
of the Loan Documents or any of the transactions contemplated hereby or thereby,
or (b) that could reasonably be expected to have a Material Adverse Effect.
 
4.7           No Default.  No Group Member is in default under or with respect
to any of its Contractual Obligations in any respect that could reasonably be
expected to have a Material Adverse Effect.  No Default or Event of Default has
occurred and is continuing.
 
4.8           Ownership of Property; Liens; Investments.  Each Group Member has
title in fee simple to, or a valid leasehold interest in, all of its real
property, and good title to, or a valid leasehold interest in, all of its other
property, and none of such property is subject to any Lien except as permitted
by Section 7.3.
 
4.9           Intellectual Property.  Each Group Member owns, or is licensed to
use, all Intellectual Property necessary for the conduct of its business as
currently conducted.  No claim has been asserted and is pending by any Person
challenging or questioning any Group Member’s use of any Intellectual Property
or the validity or effectiveness of any Group Member’s Intellectual Property,
nor does the Borrower or any Guarantor know of any valid basis for any such
claim, except for those claims that could not reasonably be expected to have a
Material Adverse Effect.  The use of Intellectual Property by each Group Member,
and the conduct of such Group Member’s business, as currently conducted, does
not infringe on or otherwise violate the rights of any Person, except for to the
extent such infringement could not reasonably be expected to have a Material
Adverse Effect, and there are no claims pending or, to the knowledge of the
Borrower or any Guarantor, threatened to such effect.
 
4.10           Taxes.  Each Group Member has filed or caused to be filed all
Federal, state and other material tax returns that are required to be filed and
has paid all taxes shown to be due and payable on said returns or on any
assessments made against it or any of its property and all other taxes, fees or
other charges imposed on it or any of its property by any Governmental Authority
(other than any the amount or validity of which are currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the relevant Group
Member); no tax Lien has been filed, and, to the knowledge of the Borrower or
any Guarantor no material claim is being asserted, with respect to any such tax,
fee or other charge.
 
4.11           Federal Regulations.  No part of the proceeds of any Loans, and
no other extensions of credit hereunder, will be used (a) for “buying” or
“carrying” any “margin stock”
 
 
50

--------------------------------------------------------------------------------

 
 
within the respective meanings of each of the quoted terms under Regulation U as
now and from time to time hereafter in effect for any purpose that violates the
provisions of the Regulations of the Board or (b) for any purpose that violates
the provisions of the Regulations of the Board.  If requested by any Lender or
the Administrative Agent, the Borrower will furnish to the Administrative Agent
and each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1, as applicable, referred to in
Regulation U.
 
4.12           Labor Matters.  Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect:  (a) there are no strikes or
other labor disputes against any Group Member pending or, to the knowledge of
the Borrower or any Guarantor, threatened; (b) hours worked by and payment made
to employees of each Group Member have not been in violation of the Fair Labor
Standards Act or any other applicable Requirement of Law dealing with such
matters; and (c) all payments due from any Group Member on account of employee
health and welfare insurance have been paid or accrued as a liability on the
books of the relevant Group Member.
 
4.13           ERISA.
 
(a)           Schedule 4.13 is a complete and accurate list of all Plans
maintained or sponsored by the Borrower or any ERISA Affiliate or to which the
Borrower or any ERISA Affiliate contributes as of the Closing Date;
 
(b)           the Borrower and its ERISA Affiliates are in compliance in all
material respects with all applicable provisions and requirements of ERISA with
respect to each Plan, and have performed all their obligations under each Plan;
 
(c)           no ERISA Event has occurred or is reasonably expected to occur;
 
(d)           neither the Borrower nor any ERISA Affiliates nor any predecessor
thereof sponsors, maintains or contributes to, or has in the past sponsored,
maintained or contributed to, any Plan subject to Title IV of ERISA or Section
412 of the Code, or any Multiemployer Plan;
 
(e)           except to the extent required under Section 4980B of the Code, or
as described on Schedule 4.13, no Plan provides health or welfare benefits
(through the purchase of insurance or otherwise) for any retired or former
employee of the Borrower or any of its ERISA Affiliates;
 
(f)           the execution and delivery of this Agreement and the consummation
of the transactions contemplated hereunder will not involve any transaction that
is subject to the prohibitions of Section 406 of ERISA or in connection with
which taxes could be imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code;
 
(g)           all liabilities under each Plan are (i) funded to at least the
minimum level required by law or, if higher, to the level required by the terms
governing the Plans, (ii) insured with a reputable insurance company,
(iii) provided for or recognized in the financial statements most recently
delivered to the Administrative Agent and the Lenders pursuant hereto or
 
 
51

--------------------------------------------------------------------------------

 
 
(iv) estimated in the formal notes to the financial statements most recently
delivered to the Administrative Agent and the Lenders pursuant hereto;
 
(h)           there are no circumstances which are reasonably likely to give
rise to a liability in relation to any Plan which is not funded, insured,
provided for, recognized or estimated in the manner described in clause (g); and
 
(i)           (i) the Borrower is not and will not be a “plan” within the
meaning of Section 4975(e) of the Code; (ii) the assets of the Borrower do not
and will not constitute “plan assets” within the meaning of the United States
Department of Labor Regulations set forth in 29 C.F.R. §2510.3-101; (iii) the
Borrower is not and will not be a “governmental plan” within the meaning of
Section 3(32) of ERISA; and (iv) transactions by or with the Borrower are not
and will not be subject to state statutes applicable to the Borrower regulating
investments of fiduciaries with respect to governmental plans.
 
4.14           Investment Company Act; Other Regulations.  No Loan Party is an
“investment company,” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.  Except as
set forth in Schedule 4.5, no Loan Party is subject to regulation under any
Requirement of Law (other than Regulation X of the Board) that limits its
ability to incur Indebtedness.  No Loan Party is subject to regulation under the
Public Utility Holding Company Act of 2005 or the Federal Power Act or under any
other federal or state statute or regulation which may limit its ability to
incur Indebtedness or which may otherwise render all or any portion of the
Obligations unenforceable.
 
4.15           Subsidiaries.  Except as disclosed to the Administrative Agent by
the Borrower or any Guarantor in writing from time to time after the Closing
Date, (a) Schedule 4.15 sets forth the name and jurisdiction of organization of
each Subsidiary, including each Excluded Foreign Subsidiary, of the Borrower
and, as to each such Subsidiary, the percentage of each class of Capital Stock
owned by any Loan Party, and (b) there are no outstanding subscriptions,
options, warrants, calls, rights or other agreements or commitments (other than
stock options granted to employees or directors and directors’ qualifying
shares) of any nature relating to any Capital Stock of the Borrower or any
Guarantor or any Subsidiary, except as may be created by the Loan Documents.
 
4.16           Use of Proceeds.  The proceeds of the Revolving Loans shall be
used to refinance the obligations of the Borrower outstanding under the Original
Agreement and for general corporate purposes.  All or a portion of the proceeds
of the Revolving Loans and the Letters of Credit shall be used for general
corporate purposes including, at the Borrower’s discretion, the Borrower’s
repurchase of shares of its Capital Stock permitted pursuant to this Agreement.
 
4.17           Environmental Matters.  Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:
 
(a)           Except as disclosed on Schedule 4.17, the facilities and
properties owned, leased or operated by any Group Member (the “Properties”) do
not contain, and, to Borrower’s knowledge, have not previously contained, any
Materials of Environmental Concern in amounts
 
 
52

--------------------------------------------------------------------------------

 
 
or concentrations or under circumstances that constitute or have constituted a
violation of, or could give rise to liability under, any Environmental Law;
 
(b)           no Group Member has received any notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does the Borrower or any Guarantor have knowledge or reason to believe that
any such notice will be received or is being threatened;
 
(c)           no Group Member has transported or disposed of Materials of
Environmental Concern from the Properties in violation of, or in a manner or to
a location that could give rise to liability under, any Environmental Law, nor
has any Group Member generated, treated, stored or disposed of Materials of
Environmental Concern at, on or under any of the Properties in violation of, or
in a manner that could give rise to liability under, any applicable
Environmental Law;
 
(d)           no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrower or any Guarantor, threatened, under
any Environmental Law to which any Group Member is or will be named as a party
with respect to the Properties or the Business, nor are there any consent
decrees or other decrees, consent orders, administrative orders or other orders,
or other administrative or judicial requirements outstanding under any
Environmental Law with respect to the Properties or the Business;
 
(e)           there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties arising from or related to the
operations of any Group Member or otherwise in connection with the Business, in
violation of or in amounts or in a manner that could give rise to liability
under Environmental Laws;
 
(f)           the Properties and all operations at the Properties are in
compliance, and, to the knowledge of Borrower, have in the last five years been
in compliance, with all applicable Environmental Laws, and except as set forth
on Schedule 4.17, to the knowledge of the Borrower, there is no contamination
at, under or about the Properties or violation of any Environmental Law with
respect to the Properties or the Business; and
 
(g)           no Group Member has assumed any liability of any other Person
under Environmental Laws.
 
4.18           Accuracy of Information, etc.  No statement or information
contained in this Agreement, any other Loan Document or any other document,
certificate or statement furnished by or on behalf of any Loan Party to the
Administrative Agent or the Lenders, or any of them, for use in connection with
the transactions contemplated by this Agreement or the other Loan Documents,
contained as of the date such statement, information, document or certificate
was so furnished, any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements contained herein or therein not
misleading.  The projections and pro forma financial information contained in
the materials referenced above are based upon good faith estimates and
assumptions believed by management of the Borrower to be reasonable at the time
made, it being recognized by the Lenders that such financial information as it
relates to future
 
 
53

--------------------------------------------------------------------------------

 
 
events is not to be viewed as fact and that actual results during the period or
periods covered by such financial information may differ from the projected
results set forth therein by a material amount.  There is no fact known to any
Loan Party that could reasonably be expected to have a Material Adverse Effect
that has not been expressly disclosed herein, in the other Loan Documents or in
any other documents, certificates and statements furnished to the Administrative
Agent and the Lenders for use in connection with the transactions contemplated
hereby and by the other Loan Documents.
 
4.19           Security Documents.
 
(a)           The Guarantee and Collateral Agreement is effective to create in
favor of the Administrative Agent, for the benefit of the Secured Parties, a
legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof.  In the case of the Pledged Stock described in the
Guarantee and Collateral Agreement that are securities represented by stock
certificates or otherwise constituting certificated securities within the
meaning of Section 8-102(a)(15) of the UCC or the corresponding code or statute
of any other applicable jurisdiction (“Certificated Securities”), when
certificates representing such Pledged Stock are delivered to the Administrative
Agent, and in the case of the other Collateral constituting personal property
described in the Guarantee and Collateral Agreement, when financing statements
and other filings specified on Schedule 4.19(a) in appropriate form are filed in
the offices specified on Schedule 4.19(a), the Administrative Agent, for the
benefit of the Secured Parties, shall have a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Collateral and the proceeds thereof, as security for the Obligations, in each
case prior and superior in right to any other Person (except, in the case of
Collateral other than Pledged Stock, Liens permitted by Section 7.3).  As of the
Closing Date, none of the Borrower or any Guarantor that is a limited liability
company or partnership has any Capital Stock that is a not a Certificated
Security.
 
(b)           Each of the Mortgages delivered after the Closing Date will be,
upon execution, effective to create in favor of the Administrative Agent, for
the benefit of the Secured Parties, a legal, valid and enforceable Lien on the
Mortgaged Properties described therein and proceeds thereof, and when the
Mortgages are filed in the offices for the applicable jurisdictions in which the
Mortgaged Properties are located, each such Mortgage shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in the Mortgaged Properties and the proceeds thereof, as
security for the Obligations (as defined in the relevant Mortgage), in each case
prior and superior in right to any other Person.
 
4.20           Solvency.  Each Loan Party is, and immediately after giving
effect to the incurrence of all Indebtedness and obligations being incurred in
connection herewith will be and will continue to be, Solvent.
 
4.21           Regulation H.  No Mortgage encumbers improved real property that
is located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards and in which flood
insurance has not been made available under the National Flood Insurance Act of
1968.
 
 
54

--------------------------------------------------------------------------------

 
 
SECTION 5
 
CONDITIONS PRECEDENT
 
5.1           Conditions to Initial Extension of Credit.  The effectiveness of
this Agreement and the obligation of each Lender to make its initial extension
of credit hereunder shall be subject to the satisfaction, prior to or
concurrently with the making of such extension of credit on the Closing Date, of
the following conditions precedent:
 
(a)           Loan Documents.  The Administrative Agent shall have received each
of the following, each of which shall be in form and substance satisfactory to
the Administrative Agent:
 
(i)           this Agreement executed and delivered by the Administrative Agent,
the Borrower, each Guarantor and each Person listed on Schedule 1.1A;
 
(ii)           the Collateral Information Certificate, executed by a Responsible
Officer;
 
(iii)           if required by any Revolving Lender, a Revolving Loan Note
executed by the Borrower in favor of such Lender;
 
(iv)           the Amended and Restated Guarantee and Collateral Agreement,
executed and delivered by each Grantor named therein;
 
(v)           the Deposit Account Control Agreements, executed by the Borrower
or Guarantor as applicable, each depository bank and the Administrative Agent,
and
 
(vi)           the Securities Account Control Agreement, executed by the
Borrower, SVB Asset Management, U.S. Bank, N.A. and the Administrative Agent,
 
(vii)           each other Security Document, executed and delivered by the
applicable Loan Party party thereto.
 
(b)           Financial Statements.  The Lenders acknowledge receipt of (i)
audited consolidated financial statements of the Borrower and Guarantors as of
December 31, 2008, 2009 and 2010, and (ii) unaudited interim consolidated
financial statements of the Borrower and Guarantors for each fiscal month and
quarter ended after the date of the latest applicable financial statements
delivered pursuant to clause (i) of this paragraph.
 
(c)           Approvals.  Except for the Governmental Approvals described in
Schedule 4.4, all Governmental Approvals and consents and approvals of, or
notices to, any other Person (including the holders of any Capital Stock issued
by any Loan Party) required in connection with the execution and performance of
the Loan Documents, the consummation of the transactions contemplated hereby,
shall have been obtained and be in full force and effect, and all applicable
waiting periods shall have expired without any action being taken or threatened
by any competent authority that could reasonably be expected to restrain,
prevent or otherwise impose burdensome conditions on the financing contemplated
hereby.  The absence of
 
 
55

--------------------------------------------------------------------------------

 
 
obtaining the Governmental Approvals described in Schedule 4.5 shall not have an
adverse effect on any rights of the Lenders, the Administrative Agent pursuant
to the Loan Documents.
 
(d)           Closing Certificate; Certified Certificate of Organization; Good
Standing Certificates.  The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Closing Date and executed by the
Secretary, Managing Member or equivalent officer of such Loan Party,
substantially in the form of Exhibit C, with appropriate insertions and
attachments, including the certificate of incorporation or other similar
organizational document of each Loan Party certified by the relevant authority
of the jurisdiction of organization of such Loan Party, the bylaws or other
similar organizational document of each Loan Party and the relevant board
resolutions or written consents of each Loan Party, and (ii) a long form good
standing certificate for each Loan Party from its jurisdiction of organization.
 
(e)           Patriot Act.  The Administrative Agent shall have received, prior
to the Closing Date, all documentation and other information required by
Governmental Authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including the Patriot Act.
 
(f)           Collateral Matters.
 
(i)           Lien Searches.  The Administrative Agent shall have received the
results of recent lien searches in each of the jurisdictions where any of the
Loan Parties is formed or organized, and such searches shall reveal no liens on
any of the assets of the Loan Parties except for Liens permitted by Section 7.3,
or Liens to be discharged on or prior to the Closing Date.
 
(ii)           Pledged Stock; Stock Powers; Pledged Notes.  The Administrative
Agent shall have received original copies of (A) the certificates representing
the shares of Capital Stock pledged to the Administrative Agent (for the ratable
benefit of the Secured Parties) pursuant to the Guarantee and Collateral
Agreement, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof, and
(B) each promissory note (if any) pledged to the Administrative Agent (for the
ratable benefit of the Secured Parties) pursuant to the Guarantee and Collateral
Agreement, endorsed (without recourse) in blank (or accompanied by an executed
transfer form in blank) by the pledgor thereof.
 
(iii)           Filings, Registrations, Recordings, Agreements, Etc.  Each
document (including any UCC financing statements, deposit and securities account
control agreements, and landlord access agreements and/or bailee waivers)
required by the Security Documents or under law or reasonably requested by the
Administrative Agent to be filed, registered or recorded to create in favor of
the Administrative Agent (for the ratable benefit of the Secured Parties), a
perfected Lien on the Collateral described therein, prior and superior in right
and priority to any Lien in the Collateral held by any other Person (other than
with respect to Liens expressly permitted by Section 7.3), shall have been
executed and delivered to the Administrative Agent or, as applicable, be in
proper form for filing, registration or recordation.
 
 
56

--------------------------------------------------------------------------------

 
 
(g)           Insurance.  The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 6.5 hereof and Section
5.2(b) of the Guaranty and Collateral Agreement, in form and substance
satisfactory to the Administrative Agent.
 
(h)           Fees.  The Lenders and the Administrative Agent shall have
received all fees required to be paid on or prior to the Closing Date (including
pursuant to the Fee Letter), and all reasonable and documented fees and expenses
for which invoices have been presented (including the reasonable and documented
fees and expenses of legal counsel to the Administrative Agent) for payment on
or before the Closing Date.
 
(i)           Legal Opinions.  The Administrative Agent shall have received the
executed legal opinion of Thompson Coburn LLP, counsel to the Loan Parties, in
form and substance reasonably satisfactory to the Administrative Agent.  Such
legal opinions shall cover such matters incident to the transactions
contemplated by this Agreement as the Administrative Agent may reasonably
require.
 
For purposes of determining compliance with the conditions specified in this
Section 5.1, each Lender that has executed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter either sent (or made available) by the Administrative Agent to
such Lender for consent, approval, acceptance or satisfaction, or required
thereunder to be consented to or approved by or acceptable or satisfactory to
such Lender, unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Closing Date specifying such Lender’s objection thereto
and either such objection shall not have been withdrawn by notice to the
Administrative Agent to that effect on or prior to the Closing Date or, if any
extension of credit on the Closing Date has been requested, such Lender shall
not have made available to the Administrative Agent on or prior to the Closing
Date such Lender’s Revolving Percentage of such requested extension of credit.
 
5.2           Conditions to Each Extension of Credit.  The agreement of each
Lender to make any extension of credit requested to be made by it on any date
(including its initial extension of credit) is subject to the satisfaction of
the following conditions precedent:
 
(a)           Representations and Warranties.  Each of the representations and
warranties made by each Loan Party in or pursuant to any Loan Document (i) that
is qualified by materiality shall be true and correct, and (ii) that is not
qualified by materiality, shall be true and correct in all material respects, in
each case, on and as of such date as if made on and as of such date, except to
the extent any such representation and warranty expressly relates to an earlier
date, in which case such representation and warranty shall have been true and
correct in all material respects as of such earlier date.
 
(b)           Availability.  With respect to any requests for any Revolving
Extensions of Credit, after giving effect to such Revolving Extension of Credit,
the availability and borrowing limitations specified in Section 2.1 shall be
complied with.
 
 
57

--------------------------------------------------------------------------------

 
 
(c)           Notices of Borrowing.  The Administrative Agent shall have
received a Notice of Borrowing in connection with any such request for extension
of credit which complies with the requirements hereof.
 
(d)           No Default.  No Default or Event of Default shall have occurred
and be continuing as of or on such date or after giving effect to the extensions
of credit requested to be made on such date.
 
Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder, each Revolving Loan Conversion shall constitute a representation and
warranty by the Borrower as of the date of such extension of credit or Revolving
Loan Conversion that the conditions contained in this Section 5.2 have been
satisfied.
 
SECTION 6
 
AFFIRMATIVE COVENANTS
 
The Borrower and each Guarantor hereby jointly and severally agree that, until
all Commitments have been terminated and the principal of and interest on each
Loan, all fees and all other expenses or amounts payable under any Loan Document
shall have been paid in full (other than inchoate indemnification obligations
and other than obligations under or in respect of Specified Swap Agreements, to
the extent no default or termination event shall have occurred and be continuing
thereunder)  and all Letters of Credit have been canceled or have expired and
all amounts drawn thereunder have been reimbursed in full, or otherwise Cash
Collateralized to the satisfaction of the Administrative Agent, the Issuing
Lender and the L/C Lenders, the Borrower and each Guarantor shall, and, where
applicable, shall cause each of their respective Subsidiaries to:
 
6.1           Financial Statements.  Furnish to the Administrative Agent, with
sufficient copies for distribution to each Lender:
 
(a)           as soon as available, but in any event within 120 days after the
end of each fiscal year of the Borrower (or, if earlier, fifteen (15) days after
the date required to be filed with the SEC (without giving effect to any
extension permitted by the SEC)), a copy of the audited consolidated balance
sheet of the Borrower, Guarantors and their consolidated Subsidiaries as at the
end of such year and the related audited consolidated statements of income and
of cash flows for such year, setting forth in each case in comparative form the
figures for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by KPMG or other independent certified public accountants of nationally
recognized standing and reasonably acceptable to the Administrative Agent;
 
(b)           as soon as available, but in any event not later than 45 days
after the end of each fiscal quarter of the Borrower (or, if earlier, fifteen
(15) days after the date required to be filed with the SEC (without giving
effect to any extension permitted by the SEC)), the unaudited consolidated
balance sheet of the Borrower, Guarantors and their consolidated Subsidiaries as
at the end of such quarter and the related unaudited consolidated statements of
income and of cash flows for such quarter and the portion of the fiscal year
through the end of such quarter, setting forth in each case in comparative form
the figures for the previous year, certified by a
 
 
58

--------------------------------------------------------------------------------

 
 
Responsible Officer as being fairly stated in all material respects (subject to
normal year-end audit adjustments);
 
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants and disclosed in reasonable
detail therein) consistently throughout the periods reflected therein and with
prior periods.
 
6.2           Certificates; Reports; Other Information.  Furnish to the
Administrative Agent, for distribution to each Lender (or, in the case of
clause (e), to the relevant Lender):
 
(a)           concurrently with the delivery of any financial statements
pursuant to Section 6.1, (i) a certificate of a Responsible Officer stating
that, to the best of such Responsible Officer’s knowledge, each Loan Party
during such period has observed or performed all of its covenants and other
agreements, and satisfied every condition contained in this Agreement and the
other Loan Documents to which it is a party to be observed, performed or
satisfied by it, and that such Responsible Officer has obtained no knowledge of
any Default or Event of Default except as specified in such certificate and
(ii) in the case of quarterly or annual financial statements, (x) a Compliance
Certificate containing all information and calculations necessary for
determining compliance by each Group Member with the provisions of this
Agreement referred to therein as of the last day of the fiscal quarter or fiscal
year of the Borrower, as the case may be, and (y) to the extent not previously
disclosed to the Administrative Agent, a description of any change in the
jurisdiction of organization of any Loan Party and a list of any Intellectual
Property issued to or acquired by any Loan Party since the date of the most
recent report delivered pursuant to this clause (y) (or, in the case of the
first such report so delivered, since the Closing Date);
 
(b)           as soon as available, and in any event no later than 30 days after
the end of each fiscal year of the Borrower, a detailed consolidated budget for
the following fiscal year (including a projected consolidated balance sheet of
the Borrower, Guarantors and their respective Subsidiaries as of the end of each
fiscal quarter of such fiscal year, the related consolidated statements of
projected cash flow, projected changes in financial position and projected
income and a description of the underlying assumptions applicable thereto), and,
as soon as available, significant revisions, if any, of such budget and
projections with respect to such fiscal year (collectively, the “Projections”),
which Projections shall in each case be based on reasonable estimates,
information and assumptions and that such Responsible Officer has no reason to
believe that such Projections are incorrect or misleading in any material
respect;
 
(c)           fifteen days after the same are sent, copies of all financial
statements and reports that the Borrower or any Guarantor sends to the holders
of any class of its debt securities or public equity securities and, within
fifteen days after the same are filed, copies of all financial statements and
reports that the Borrower or any Guarantor may make to, or file with, the SEC;
 
(d)           upon request by the Administrative Agent, within five days after
the same are sent or received, copies of all correspondence, reports, documents
and other filings with any Governmental Authority regarding compliance with or
maintenance of Governmental Approvals
 
 
59

--------------------------------------------------------------------------------

 
 
or Requirements of Law or that could reasonably be expected to have a material
effect on any of the Governmental Approvals or otherwise on the operations of
the Group Members;
 
(e)           promptly, such additional financial and other information as any
Lender may from time to time reasonably request.
 
6.3           Payment of Obligations.  Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the relevant Group Member.
 
6.4           Maintenance of Existence; Compliance.  (a)(i)  Preserve, renew and
keep in full force and effect its organizational existence and (ii) take all
reasonable action to maintain or obtain all Governmental Approvals and all other
rights, privileges and franchises necessary or desirable in the normal conduct
of its business, except, in each case, as otherwise permitted by Section 7.4 and
except, in the case of clause (ii) above, to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; (b) comply
with all Contractual Obligations and Requirements of Law except to the extent
that failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect; and (c) comply with all Governmental
Approvals, and any term, condition, rule, filing or fee obligation, or other
requirement related thereto, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect.  Without limiting
the generality of the foregoing, the Borrower shall, and shall cause each of its
ERISA Affiliates to:  (1) maintain each Plan in compliance in all material
respects with the applicable provisions of ERISA, the Code or other Federal or
state law; (2) cause each Qualified Plan to maintain its qualified status under
Section 401(a) of the Code; (3) make all required contributions to any Plan;
(4) not become a party to any Multiemployer Plan; (5) ensure that all
liabilities under each Plan are either (x) funded to at least the minimum level
required by law or, if higher, to the level required by the terms governing such
Plan; (y) insured with a reputable insurance company; or (z) provided for or
recognized in the financial statements most recently delivered to the
Administrative Agent and the Lenders pursuant hereto; and (6) ensure that the
contributions or premium payments to or in respect of each Plan are and continue
to be promptly paid at no less than the rates required under the rules of such
Plan and in accordance with the most recent actuarial advice received in
relation to such Plan and applicable law.
 
6.5           Maintenance of Property; Insurance.  (a) Keep all property useful
and necessary in its business in good working order and condition, ordinary wear
and tear excepted and (b) maintain with financially sound and reputable
insurance companies insurance on all its property (and also with respect to its
foreign receivables) in at least such amounts and against at least such risks
(but including in any event public liability, product liability and business
interruption) as are usually insured against in the same general area by
companies engaged in the same or a similar business.
 
6.6           Inspection of Property; Books and Records; Discussions.  (a) Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its
 
 
60

--------------------------------------------------------------------------------

 
 
business and activities and (b) permit representatives of the Administrative
Agent and any Lender to visit and inspect any of its properties and examine and
make abstracts from any of its books and records during normal business hours
and upon reasonable prior notice to Borrower as often as may reasonably be
desired and to discuss the business, operations, properties and financial and
other condition of the Group Members with officers, directors and employees of
the Group Members and with their independent certified public accountants.
 
6.7           Notices.  Give prompt written notice to each of the Administrative
Agent and each Lender of:
 
(a)           the occurrence of any Default or Event of Default;
 
(b)           any (i) default or event of default under any Contractual
Obligation of any Group Member or (ii) litigation, investigation or proceeding
that may exist at any time between any Group Member and any Governmental
Authority, that in either case, if not cured or if adversely determined, as the
case may be, could reasonably be expected to have a Material Adverse Effect;
 
(c)           any litigation or proceeding affecting any Group Member (i) in
which the amount involved is $500,000 or more and not covered by insurance,
(ii) in which injunctive or similar relief is sought against any Group Member or
(iii) which relates to any Loan Document;
 
(d)           the following events, as soon as possible and in any event within
30 days after the Borrower knows or has reason to know thereof:  (i) the
occurrence of any Reportable Event with respect to any Plan, a failure to make
any required contribution to a Plan, the creation of any Lien in favor of the
PBGC or a Plan or any withdrawal from, or the termination, Reorganization or
Insolvency of, any Multiemployer Plan or (ii) the institution of proceedings or
the taking of any other action by the PBGC or the Borrower or any Commonly
Controlled Entity or any Multiemployer Plan with respect to the withdrawal from,
or the termination, Reorganization or Insolvency of, any Plan; and
 
(e)           any development or event that has had or could reasonably be
expected to have a Material Adverse Effect.
 
Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.
 
6.8           Environmental Laws.
 
(a)           Comply in all material respects with, and ensure compliance in all
material respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply in all material respects with and
maintain, and ensure that all tenants and subtenants obtain and comply in all
material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws.
 
(b)           Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly
 
 
61

--------------------------------------------------------------------------------

 
 
comply in all material respects with all lawful orders and directives of all
Governmental Authorities regarding Environmental Laws.
 
6.9           Operating Accounts.  Maintain the Borrower’s, Guarantors’ and
their respective Subsidiaries’ primary depository and operating accounts and
securities accounts with Lender or Lenders’ Affiliates.
 
6.10           Audits.  At reasonable times, on three (3) Business Days’ notice
(provided that no notice is required if an Event of Default has occurred and is
continuing), the Administrative Agent, or its agents, shall have the right to
inspect the Collateral and the right to audit and copy any and all of any Loan
Party’s books and records including ledgers, federal and state tax returns,
records regarding assets or liabilities, the Collateral, business operations or
financial condition, and all computer programs or storage or any equipment
containing such information.  The foregoing inspections and audits shall be at
the Borrower’s expense, and the charge therefor shall be $850 per person per day
(or such higher amount as shall represent the Administrative Agent’s
then-current standard charge for the same), plus reasonable out-of-pocket
expenses.  Such inspections and audits shall not be undertaken more frequently
than once per year, unless an Event of Default has occurred and is continuing.
 
6.11           Additional Collateral, etc.

 
(a)           With respect to any property (to the extent included in the
definition of Collateral) acquired after the Closing Date by any Loan Party
(other than (x) any property described in paragraph (b), (c) or (d) below, and
(y) any property subject to a Lien expressly permitted by Section 7.3(g)) as to
which the Administrative Agent, for the benefit of the Secured Parties, does not
have a perfected Lien, promptly (i) execute and deliver to the Administrative
Agent such amendments to the Guarantee and Collateral Agreement or such other
documents as the Administrative Agent deems necessary or advisable to evidence
that such Loan Party is a Guarantor and to grant to the Administrative Agent,
for the ratable benefit of the Secured Parties, a security interest in such
property and (ii) take all actions necessary or advisable in the opinion of the
Administrative Agent to grant to the Administrative Agent, for the ratable
benefit of the Secured Parties, a perfected first priority (except as expressly
permitted by Section 7.3) security interest and Lien in such property, including
the filing of Uniform Commercial Code financing statements in such jurisdictions
as may be required by the Guarantee and Collateral Agreement or by law or as may
be requested by the Administrative Agent.
 
(b)           With respect to any fee interest in any real property having a
value (together with improvements thereof) of at least $500,000 acquired after
the Closing Date by any Loan Party (other than any such real property subject to
a Lien expressly permitted by Section 7.3(g)), promptly, (i) execute and deliver
a first priority Mortgage, in favor of the Administrative Agent, for the ratable
benefit of the Secured Parties, covering such real property, (ii) if requested
by the Administrative Agent, provide the Lenders with (x) title and extended
coverage insurance covering such real property in an amount at least equal to
the purchase price of such real property (or such other amount as shall be
reasonably specified by the Administrative Agent) as well as a current ALTA
survey thereof, together with a surveyor’s certificate, and (y) any consents or
estoppels reasonably deemed necessary or advisable by the Administrative Agent
in connection with such Mortgage, each of the foregoing in form and
 
 
62

--------------------------------------------------------------------------------

 
 
substance reasonably satisfactory to the Administrative Agent and (iii) if
requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.
 
(c)           With respect to any new Subsidiary (other than an Excluded Foreign
Subsidiary) created or acquired after the Closing Date by any Group Member
(which, for the purposes of this Section 6.11(c), shall include any existing
Subsidiary that ceases to be an Excluded Foreign Subsidiary) promptly
(i) execute and deliver to the Administrative Agent such amendments to the
Guarantee and Collateral Agreement as the Administrative Agent deems necessary
or advisable to grant to the Administrative Agent, for the ratable benefit of
the Secured Parties, a perfected first priority security interest in the Capital
Stock of such new Subsidiary that is owned by such Loan Party, (ii) deliver to
the Administrative Agent such documents and instruments as may be required to
grant, perfect, protect and ensure the priority of such security interest,
including but not limited to, the certificates representing such Capital Stock,
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of the relevant Group Member, (iii) cause such new Subsidiary
(A) to become a party to the Guarantee and Collateral Agreement, (B) to take
such actions as are necessary or advisable in the opinion of the Administrative
Agent to grant to the Administrative Agent for the benefit of the Secured
Parties a perfected first priority security interest in the Collateral described
in the Guarantee and Collateral Agreement, with respect to such new Subsidiary,
including the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be requested by the Administrative Agent and (C) to deliver to the
Administrative Agent a certificate of such Subsidiary, in a from reasonably
satisfactory to the Administrative Agent, with appropriate insertions and
attachments, and (iv) if reasonably requested by the Administrative Agent or
Required Lenders, deliver to the Administrative Agent legal opinions relating to
the matters described above, which opinions shall be in form and substance, and
from counsel, reasonably satisfactory to the Administrative Agent.
 
(d)           With respect to any new Excluded Foreign Subsidiary created or
acquired after the Closing Date by any Loan Party, promptly (i) execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement, as the Administrative Agent deems necessary or advisable
to grant to the Administrative Agent, for the benefit of the Secured Parties, a
perfected first priority security interest in the Capital Stock of such new
Subsidiary that is owned by any such Loan Party (provided that in no event shall
more than 66% of the total outstanding voting Capital Stock of any such new
Subsidiary be required to be so pledged), (ii) deliver to the Administrative
Agent the certificates representing such Capital Stock, together with undated
stock powers, in blank, executed and delivered by a duly authorized officer of
the relevant Group Member, and take such other action as may be necessary or, in
the opinion of the Administrative Agent, desirable to perfect the Administrative
Agent’s security interest therein, and (iii) if reasonably requested by the
Administrative Agent or Required Lenders, deliver to the Administrative Agent
legal opinions relating to the matters described above, which opinions shall be
in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.
 
 
63

--------------------------------------------------------------------------------

 
 
(e)           At the request of the Administrative Agent, each Loan Party shall
use commercially reasonable efforts to obtain a landlord’s agreement or bailee
letter, as applicable, from the lessor of each leased property or bailee with
respect to any warehouse, processor or converter facility or other location
where Collateral is stored or located, which agreement or letter shall contain a
waiver or subordination of all Liens or claims that the landlord or bailee may
assert against the Collateral at that location, and shall otherwise be
reasonably satisfactory in form and substance to the Administrative
Agent.  After the Closing Date, no real property or warehouse space shall be
leased by any Loan Party and no Inventory shall be shipped to a processor or
converter under arrangements established after the Closing Date, without the
prior written consent of the Administrative Agent or unless and until a
reasonably satisfactory landlord agreement or bailee letter, as appropriate,
shall first have been obtained with respect to such location.  Each Loan Party
shall timely and fully pay and perform its obligations under all leases and
other agreements with respect to each leased location or public warehouse where
any Collateral is or may be located.
 
6.12           Use of Proceeds.  Use the proceeds of each Credit Extension only
for the purposes specified in Section 4.16.
 
6.13           Further Assurances.  Execute any further instruments and take
such further action as the Administrative Agent reasonably deems necessary to
perfect, protect, ensure the priority of or continue the Administrative Agent’s
Lien on the Collateral or to effect the purposes of this Agreement.
 
SECTION 7
 
NEGATIVE COVENANTS
 
The Borrower and Guarantors hereby jointly and severally agree that, until all
Commitments have been terminated and the principal of and interest on each Loan,
all fees and all other expenses or amounts payable under any Loan Document shall
have been paid in full (other than inchoate indemnification obligations and
other than obligations under or in respect of Specified Swap Agreements, to the
extent no default or termination event shall have occurred and be continuing
thereunder)  and all Letters of Credit have been canceled or have expired and
all amounts drawn thereunder have been reimbursed in full or otherwise Cash
Collateralized to the satisfaction of the Administrative Agent, the Issuing
Lender and the L/C Lenders, neither the Borrower nor any Guarantor shall, nor
shall the Borrower or any Guarantor permit any of their respective Subsidiaries
to directly or indirectly:
 
7.1           Financial Condition Covenants.
 
(a)           Consolidated Fixed Charge Coverage Ratio.  Permit the Consolidated
Fixed Charge Coverage Ratio as at the last day of any period of twelve
consecutive months of the Borrower, measured quarterly, to be less than 2.00 to
1.00.
 
(b)           Consolidated Leverage Ratio.  Permit the Consolidated Leverage
Ratio as at the last day of any period of twelve consecutive months of the
Borrower, measured quarterly, to exceed 2.75 to 1.00.
 
 
64

--------------------------------------------------------------------------------

 
 
7.2           Indebtedness.  Create, issue, incur, assume, become liable in
respect of or suffer to exist any Indebtedness, except:
 
(a)           Indebtedness of any Loan Party pursuant to any Loan Document;
 
(b)           Indebtedness of (i) Borrower or any Guarantor to any other Loan
Party (ii) any Subsidiary (which is not a Subsidiary Guarantor) to any other
Subsidiary (which is not a Subsidiary Guarantor); or (iii) Excluded Foreign
Subsidiaries in an amount not to exceed $500,000 in the aggregate;
 
(c)           Guarantee Obligations incurred in the ordinary course of business
by any Group Member of obligations of any Wholly Owned Subsidiary Guarantor not
to exceed $500,000 in the aggregate at any time outstanding;
 
(d)           Indebtedness outstanding on the date hereof and listed on
Schedule 7.2(d) and any refinancings, refundings, renewals or extensions thereof
(which do not shorten the maturity thereof or increase the principal amount
thereof);
 
(e)           Indebtedness (including, without limitation, Capital Lease
Obligations) secured by Liens permitted by Section 7.3(g) in an aggregate
principal amount not to exceed $500,000 at any one time outstanding and any
refinancings, refundings, renewals or extensions thereof (which do not shorten
the maturity thereof or increase the principal amount thereof); and
 
(f)           unsecured Indebtedness of the Group Members in an aggregate
principal amount, for all such Indebtedness taken together, not to exceed
$500,000 at any one time outstanding.
 
7.3           Liens.  Create, incur, assume or suffer to exist any Lien upon any
of its property, whether now owned or hereafter acquired, except:
 
(a)           Liens for taxes not yet due or that are being contested in good
faith by appropriate proceedings; provided that adequate reserves with respect
thereto are maintained on the books of the applicable Group Member in conformity
with GAAP;
 
(b)           carriers’, warehousemen’s, landlord’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than 30 days or that are being contested in
good faith by appropriate proceedings;
 
(c)           pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;
 
(d)           deposits to secure the performance of bids, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business (other than for indebtedness or any Liens arising
under ERISA);
 
 
65

--------------------------------------------------------------------------------

 
 
(e)           leases, subleases, easements, rights-of-way, restrictions and
other similar encumbrances incurred in the ordinary course of business that, in
the aggregate, are not substantial in amount and that do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Group
Member;
 
(f)           Liens in existence on the date hereof listed on Schedule 7.3(f),
securing Indebtedness permitted by Section 7.2(d), provided that no such Lien is
spread to cover any additional property after the Closing Date and that the
amount of Indebtedness secured thereby is not increased;
 
(g)           Liens securing Indebtedness incurred pursuant to Section 7.2(e) to
finance the acquisition of fixed or capital assets; provided that (i) such Liens
shall be created substantially simultaneously with the acquisition of such fixed
or capital assets, (ii) such Liens do not at any time encumber any property
other than the property financed by such Indebtedness, and (iii) the amount of
Indebtedness secured thereby is not increased;
 
(h)           Liens created pursuant to the Security Documents;
 
(i)           any interest or title of a lessor under any lease entered into by
a Group Member in the ordinary course of its business and covering only the
assets so leased;
 
(j)           judgment Liens that do not constitute a Default or an Event of
Default under Section 8.1(h) of this Agreement;
 
(k)           Liens not otherwise permitted by this Section so long as neither
(i) the aggregate outstanding principal amount of the obligations secured
thereby nor (ii) the aggregate fair market value (determined as of the date such
Lien is incurred) of the assets subject thereto exceeds (as to all Group
Members) $500,000 at any one time; and
 
(l)           Extensions, renewals and refinancing of Liens permitted under this
Section 7.3, provided that any such extension, renewal or replacement Lien shall
be limited to the property encumbered by the existing Lien and the principal
amount of the Indebtedness being extended, renewed or refinanced does not
increase.
 
7.4           Fundamental Changes.  Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:
 
(a)           Borrower or any Subsidiary Guarantor may acquire all or
substantially all of the Capital Stock or property of another Person where (i)
for all such transactions during the term of this Agreement (x) cash
consideration is less than or equal to $20,000,000, and (y) total consideration
including cash and the value of any non-cash consideration, does not in the
aggregate exceed $30,000,000; (ii) no Default or Event of Default has occurred
and is continuing or would exist after giving effect to the transactions; and
(iii) Borrower or such Subsidiary Guarantor is the surviving legal entity (each
such acquisition, a “Permitted Acquisition”);
 
 
66

--------------------------------------------------------------------------------

 
 
(b)           any Subsidiary of the Borrower or any Guarantor may be merged or
consolidated with or into the Borrower or any Guarantor (provided that the
Borrower or such Guarantor, as applicable, shall be the continuing or surviving
corporation);
 
(c)           any Subsidiary of the Borrower or a Guarantor may Dispose of any
or all of its assets (i) to the Borrower or any Guarantor (upon voluntary
liquidation or otherwise) or (ii) pursuant to a Disposition permitted by
Section 7.5; and
 
(d)           any Investment expressly permitted by Section 7.7 may be
structured as a merger, consolidation or amalgamation.
 
7.5           Disposition of Property.  Dispose of any of its property, whether
now owned or hereafter acquired, or, in the case of any Subsidiary of the
Borrower, issue or sell any shares of such Subsidiary’s Capital Stock to any
Person, except:
 
(a)           Dispositions of obsolete or worn out property in the ordinary
course of business;
 
(b)           Dispositions of Inventory in the ordinary course of business;
 
(c)           Dispositions permitted by clause (i) of Section 7.4(c);
 
(d)           the sale or issuance of any Subsidiary’s Capital Stock to the
Borrower or any Guarantor;
 
(e)           Dispositions to Excluded Foreign Subsidiaries in the ordinary
course of business not to exceed $500,000 in the aggregate;
 
(f)           the use or transfer of money or Cash Equivalents in a manner that
is not prohibited by the terms of this Agreement or the other Loan Documents;
 
(g)           the licensing of patents, trademarks, copyrights, and other
Intellectual Property rights in the ordinary course of business;
 
(h)           Dispositions by Borrower and any Guarantor of other property
having a fair market value not to exceed $500,000 in the aggregate for any
fiscal year of the Borrower;
 
provided, however, that any Disposition made pursuant to this Section 7.5 shall
be made in good faith on an arm’s length basis for fair value.
 
7.6           Restricted Payments.  Make any payment or prepayment of principal
of, premium, if any, or interest on, or redemption, purchase, retirement,
defeasance (including in-substance or legal defeasance), sinking fund or similar
payment with respect to, any Subordinated Indebtedness, make any payment to an
Affiliate with respect to management or consulting fees (it being understood
that the term consulting fees shall not include any fees payable for consulting
services provided by any Group Member (including any Excluded Foreign
Subsidiary) to a third party or any Group Member and invoiced to any other Group
Member and permitted by Section 7.9), declare or pay any dividend (other than
dividends
 
 
67

--------------------------------------------------------------------------------

 
 
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of any Group Member, whether now or hereafter outstanding,
or make any other distribution in respect thereof, either directly or
indirectly, whether in cash or property or in obligations of any Group Member
(collectively, “Restricted Payments”), provided:
 
(a)           any Subsidiary may make Restricted Payments to the Borrower or any
Guarantor;
 
(b)           so long as no Default or Event of Default shall have occurred and
be continuing, the (i) Borrower or any Guarantor may purchase or repurchase
common stock of any Group Member including repurchases of Capital Stock issued
pursuant to any stock incentive plans and (ii) Borrower may repurchase from time
to time, in one or more transactions, outstanding shares of Capital Stock
pursuant to open-market purchases or otherwise; for both (i) and (ii) not to
exceed $100,000,000 in the aggregate;
 
(c)           the Borrower may pay dividends to any Guarantor to permit such
Guarantor to (i) pay corporate overhead expenses incurred in the ordinary course
of business not to exceed $500,000 in any fiscal year and (ii) pay any taxes
that are due and payable by Guarantors and the Borrower as part of a
consolidated group.
 
7.7           Investments.  Make any advance, loan, extension of credit (by way
of guarantee or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:
 
(a)           extensions of trade credit in the ordinary course of business;
 
(b)           Investments in cash and Cash Equivalents;
 
(c)           Guarantee Obligations permitted by Section 7.2;
 
(d)           intercompany Investments by any Group Member in the Borrower or
any Guarantor;
 
(e)           Investments in the ordinary course of business consisting of
endorsements of negotiable instruments for collection or deposit;
 
(f)           Investments by the Borrower or any Guarantor in (i) Excluded
Foreign Subsidiaries, excluding Perficient China, in the ordinary course of
business, not to exceed $500,000 in the aggregate per year, and (ii) Perficient
China, in the ordinary course of business, not to exceed $1,000,000 at any time
outstanding;
 
(g)           Investments constituting Permitted Acquisitions; and
 
(h)           Investments received in settlement of amounts due to any Group
Member effected in the ordinary course of business or owing to such Group Member
as a result of
 
 
68

--------------------------------------------------------------------------------

 
 
Insolvency Proceedings involving an Account Debtor or upon the foreclosure or
enforcement of any Lien in favor of such Group Member;
 
7.8           Optional Payments and Modifications of Certain Debt
Instruments.  Amend, modify, waive or otherwise change, or consent or agree to
any amendment, modification, waiver or other change to, any of the terms of any
Indebtedness permitted by Section 7.2 (other than Indebtedness pursuant to any
Loan Document) that would shorten the maturity or increase the amount of any
payment of principal thereof or the rate of interest thereon or shorten any date
for payment of interest thereon or that would be otherwise materially adverse to
any Lender or any other Secured Party.
 
7.9           Transactions with Affiliates.  Enter into any transaction,
including any purchase, sale, lease or exchange of property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate (other than the Borrower or any Guarantor) unless such transaction is
(a) otherwise permitted under this Agreement, (b) in the ordinary course of
business of the relevant Group Member (including with any Excluded Foreign
Subsidiary), and (c) upon fair and reasonable terms no less favorable to the
relevant Group Member than it would obtain in a comparable arm’s length
transaction with a Person that is not an Affiliate.
 
7.10           Sale Leaseback Transactions.  Enter into any Sale Leaseback
Transaction.
 
7.11           Swap Agreements.  Enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower, any
Guarantor or any Subsidiary has actual exposure (other than those in respect of
Capital Stock) and (b) Specified Swap Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Borrower, any
Guarantor or any Subsidiary.
 
7.12           Changes in Fiscal Periods.  Permit the fiscal year of the
Borrower to end on a day other than December 31 or change the Borrower’s method
of determining fiscal quarters.
 
7.13           Negative Pledge Clauses.  Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of any Group Member
to create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired, to secure its Obligations
under the Loan Documents to which it is a party, other than (a) this Agreement
and the other Loan Documents, (b) any agreements governing any purchase money
Liens or Capital Lease Obligations otherwise permitted hereby (in which case,
any prohibition or limitation shall only be effective against the assets
financed thereby), and (c) customary restrictions on the assignment of leases,
licenses and other agreements.
 
7.14           Clauses Restricting Subsidiary Distributions.  Enter into or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of any Subsidiary of the Borrower or any Guarantor to (a) make
Restricted Payments in respect of any Capital Stock of such Subsidiary held by,
or pay any Indebtedness owed to, any other Group Member, (b) make loans or
advances to, or other Investments in, any other Group Member, or (c) transfer
any of its assets to any other Group Member, except for such encumbrances or
restrictions
 
 
69

--------------------------------------------------------------------------------

 
 
existing under or by reason of (i) any restrictions existing under the Loan
Documents, (ii) any restrictions with respect to a Subsidiary imposed pursuant
to an agreement that has been entered into in connection with a Disposition
permitted hereby of all or substantially all of the Capital Stock or assets of
such Subsidiary, (iii) customary restrictions on the assignment of leases,
licenses and other agreements, or (iv) restrictions of the nature referred to in
clause (c) above under agreements governing purchase money liens or Capital
Lease Obligations otherwise permitted hereby which restrictions are only
effective against the assets financed thereby.
 
7.15           Lines of Business.  Enter into any business, either directly or
through any Subsidiary, except for those businesses in which any Group Member
engaged on the date of this Agreement or that are reasonably related thereto.
 
7.16           Amendments to Organizational Agreements and Material
Contracts.  (a) Amend or permit any amendments to any Loan Party's
organizational documents; or (b) amend or permit any amendments to, or terminate
or waive any provision of, any material Contractual Obligation if such
amendment, termination, or waiver could reasonably be expected to result in a
Material Adverse Effect.
 
7.17           Use of Proceeds.  Use the proceeds of any extension of credit
hereunder, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the Board) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose, in each case in violation of, or for a purpose which
violates, or would be inconsistent with, Regulation T, U or X of the Board.
 
SECTION 8
 
EVENTS OF DEFAULT
 
8.1           Events of Default.  The occurrence of any of the following shall
constitute an Event of Default:
 
(a)           the Borrower shall fail to pay any amount of principal of any Loan
when due in accordance with the terms hereof; or the Borrower shall fail to pay
any amount of interest on any Loan, or any other amount payable hereunder or
under any other Loan Document, within three days after any such interest or
other amount becomes due in accordance with the terms hereof; or
 
(b)           any representation or warranty made or deemed made by any Loan
Party herein or in any other Loan Document or that is contained in any
certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any such other Loan Document
shall prove to have been inaccurate in any material respect on or as of the date
made or deemed made (or if any representation or warranty is expressly stated to
have been made as of a specific date, inaccurate in any material respect as of
such specific date); or
 
(c)           (i) any Loan Party shall default in the observance or performance
of any agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect
to any Guarantor and the
 
 
70

--------------------------------------------------------------------------------

 
 
Borrower only), Section 6.7(a) or Section 7 of this Agreement or (ii) an “Event
of Default” under and as defined in any Mortgage shall have occurred and be
continuing; or
 
(d)           any Loan Party shall default in the observance or performance of
any other agreement contained in this Agreement or any other Loan Document
(other than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days thereafter; or
 
(e)           any Group Member shall (i) default in making any payment of any
principal of any Indebtedness (including any Guarantee Obligation, but excluding
the Loans) on the scheduled or original due date with respect thereto; or
(ii) default in making any payment of any interest on any such Indebtedness
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created; or (iii) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to (x) cause, or to permit the
holder or beneficiary of such Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity or (in the case of
any such Indebtedness constituting a Guarantee Obligation) to become payable or
(y) to cause, with the giving of notice if required, any Group Member to
purchase or redeem or make an offer to purchase or redeem such Indebtedness
prior to its stated maturity; provided that a default, event or condition
described in clause (i), (ii) or (iii) of this paragraph (e) shall not at any
time constitute an Event of Default unless, at such time, one or more defaults,
events or conditions of the type described in clauses (i), (ii) and (iii) of
this paragraph (e) shall have occurred and be continuing with respect to
Indebtedness the outstanding principal amount of which exceeds in the aggregate
$100,000; or
 
(f)           (i)  any Group Member shall commence any case, proceeding or other
action (a) under the Bankruptcy Code or any other existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(b) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or any
Group Member shall make a general assignment for the benefit of its creditors;
or (ii) there shall be commenced against any Group Member any case, proceeding
or other action of a nature referred to in clause (i) above that (a) results in
the entry of an order for relief or any such adjudication or appointment or
(b) remains undismissed, undischarged or unbonded for a period of 60 days; or
(iii) there shall be commenced against any Group Member any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of its assets that
results in the entry of an order for any such relief that shall not have been
vacated, discharged, or stayed or bonded pending appeal within 60 days from the
entry thereof; or (iv) any Group Member shall take any action in furtherance of,
or indicating its consent to, approval of, or acquiescence in, any of the acts
set forth in clause (i), (ii), or (iii) above; or (v) any Group Member shall
generally not,
 
 
71

--------------------------------------------------------------------------------

 
 
or shall be unable to, or shall admit in writing its inability to, pay its debts
as they become due; or
 
(g)           There shall occur one or more ERISA Events which individually or
in the aggregate results in or otherwise is associated with liability of any
Loan Party or any ERISA Affiliate thereof in excess of $500,000 during the term
of this Agreement; or there exists, an amount of unfunded benefit liabilities
(as defined in Section 4001(a)(18) of ERISA), individually or in the aggregate
for all Pension Plans (excluding for purposes of such computation any Pension
Plans with respect to which assets exceed benefit liabilities) which exceeds
$500,000; or
 
(h)           There is entered against any Group Member (i) one or more final
judgments or orders for the payment of money involving in the aggregate a
liability (not paid or fully covered by insurance as to which the relevant
insurance company has acknowledged coverage) of $500,000 or more and all such
judgments or decrees shall not have been vacated, discharged, stayed or bonded
pending appeal within 30 days from the entry thereof; or
 
(i)           any of the Security Documents shall cease, for any reason, to be
in full force and effect (other than pursuant to the terms thereof), or any Loan
Party or any Affiliate of any Loan Party shall so assert, or any Lien created by
any of the Security Documents shall cease to be enforceable and of the same
effect and priority purported to be created thereby; or
 
(j)           the guarantee contained in Section 2 of the Guarantee and
Collateral Agreement shall cease, for any reason, to be in full force and effect
or any Loan Party shall so assert; or
 
(k)           a Change of Control shall occur; or
 
(l)           Any Guarantor shall (i) conduct, transact or otherwise engage in,
or commit to conduct, transact or otherwise engage in, any business or
operations other than those incidental to its ownership of the Capital Stock of
the Borrower, (ii) incur, create, assume or suffer to exist any Indebtedness or
other liabilities or financial obligations, except (x) nonconsensual obligations
imposed by operation of law, (y) obligations pursuant to the Loan Documents to
which it is a party and (z) obligations with respect to its Capital Stock, or
(iii) own, lease, manage or otherwise operate any properties or assets other
than the ownership of shares of Capital Stock of the Borrower; or
 
(m)           any of the Governmental Approvals shall have been (i) revoked,
rescinded, suspended, modified in a materially adverse manner or not renewed in
the ordinary course for a full term or (ii) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of the Governmental Approvals or that could
result in the Governmental Authority taking any of the actions described in
clause (i) above, and such decision or such revocation, rescission, suspension,
modification or nonrenewal (A) has, or could reasonably be expected to have, a
Material Adverse Effect, or (B) materially adversely affects the legal
qualifications of any Group Member to hold any material Governmental Approval in
any applicable jurisdiction and such revocation, rescission, suspension,
modification or nonrenewal could reasonably be expected to materially adversely
 
 
72

--------------------------------------------------------------------------------

 
 
affect the status of or legal qualifications of any Group Member to hold any
material Governmental Approval in any other jurisdiction; or
 
(n)           a Material Adverse Effect shall occur.
 
8.2           Remedies Upon Event of Default.  If any Event of Default occurs
and is continuing, the Administrative Agent shall, at the request of, or may,
with the consent of, the Required Lenders, take any or all of the following
actions:
 
(a)           if such event is an Event of Default specified in clause (i) or
(ii) of paragraph (f) of Section 8.1 with respect to the Borrower, the
Commitments shall immediately terminate automatically and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents shall automatically immediately become due and payable,
and
 
(b)           if such event is any other Event of Default, any of the following
actions may be taken:  (i) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower declare the Revolving
Commitments and the L/C Commitment to be terminated forthwith, whereupon the
Revolving Commitments and the L/C Commitments shall immediately terminate;
(ii) with the consent of the Required Lenders, the Administrative Agent may, or
upon the request of the Required Lenders, the Administrative Agent shall, by
notice to the Borrower, declare the Loans (with accrued interest thereon) and
all other amounts owing under this Agreement and the other Loan Documents to be
due and payable forthwith, whereupon the same shall immediately become due and
payable; and (iii) exercise on behalf of itself, the Lenders and the Issuing
Lender all rights and remedies available to it, the Lenders and the Issuing
Lender under the Loan Documents.  With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall Cash Collateralize
an amount equal to the aggregate then undrawn and unexpired amount of such
Letters of Credit.  Amounts so Cash Collateralized shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower hereunder and under the other Loan Documents in
accordance with Section 8.3.  After all such Letters of Credit shall have
expired or been fully drawn upon and all amounts drawn thereunder have been
reimbursed in full and all other Obligations of the Borrower and the other Loan
Parties shall have been paid in full, the balance, if any, of the funds having
been so Cash Collateralized shall be returned to the Borrower (or such other
Person as may be lawfully entitled thereto).  Except as expressly provided above
in this Section, presentment, demand, protest and all other notices of any kind
are hereby expressly waived by the Borrower.
 
8.3           Application of Funds.  After the exercise of remedies provided for
in Section 8.2, any amounts received by the Administrative Agent on account of
the Obligations shall be applied by the Administrative Agent in the following
order:
 
First, to the payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including any Collateral-Related
Expenses, fees,
 
 
73

--------------------------------------------------------------------------------

 
 
charges and disbursements of counsel to the Administrative Agent and amounts
payable under Sections 2.11, 2.12 and 2.13) payable to the Administrative Agent
in its capacity as such (including interest thereon);
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the Issuing Lender (including reasonable
fees, charges and disbursements of counsel to the respective Lenders and the
Issuing Lender and amounts payable under Sections 2.11, 2.12 and 2.13), ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Issuing Lender Fees and interest on the Loans, L/C Disbursements which
have not yet been converted into Revolving Loans and other Obligations, ratably
among the Lenders and the Issuing Lender in proportion to the respective amounts
described in this clause Third payable to them;
 
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Disbursements which have not yet been converted into
Revolving Loans and other Obligations, ratably among the Lenders and the Issuing
Lender in proportion to the respective amounts described in this clause Fourth
held by them;
 
Fifth, to the Administrative Agent for the account of the Issuing Lender, to
Cash Collateralize that portion of the L/C Exposure comprised of the aggregate
undrawn amount of Letters of Credit pursuant to Section 3.10;
 
Sixth, to the payment of Obligations arising under any Specified Swap Agreement,
ratably among the Qualified Counterparties in proportion to the respective
amounts described in this clause Sixth held by them; and
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
 
Subject to Section 3.4, amounts used to Cash Collateralize the aggregate undrawn
amount of Letters of Credit pursuant to clause Fifth above shall be applied to
satisfy drawings under such Letters of Credit in accordance with Section 8.2(b)
as they occur.  Subject to Sections 3.4, 3.5 and 3.10, amounts used to Cash
Collateralize the aggregate undrawn amount of Letters of Credit pursuant to
clause Fifth above shall be applied to satisfy drawings under such Letters of
Credit as they occur.  If any amount remains on deposit as Cash Collateral after
all Letters of Credit have either been fully drawn or expired, such remaining
amount shall be applied to the other obligations, if any, in the order set forth
above.
 
 
74

--------------------------------------------------------------------------------

 
 
SECTION 9
 
THE ADMINISTRATIVE AGENT
 
9.1           Appointment and Authority.
 
(a)           Each of the Lenders hereby irrevocably appoints SVB to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.
 
(b)           The provisions of Section 9 are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lender, and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions.  Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Administrative Agent shall not have any duties
or responsibilities to any Lender or any other Person, except those expressly
set forth herein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the Administrative Agent.
 
(c)           The Administrative Agent shall also act as the collateral agent
under the Loan Documents, and each of the Lenders (in their respective
capacities as a Lender and, as applicable, provider of Cash Management Services
and FX Forward Contracts) hereby irrevocably (i) authorizes the Administrative
Agent to enter into all other Loan Documents, as applicable, including the
Guarantee and Collateral Agreement, and (ii) appoints and authorizes the
Administrative Agent to act as the agent of the Secured Parties for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto.  The Administrative Agent,
as collateral agent and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.2 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Security Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Section 9 and Section 10 (including
Section 9.7, as though such co-agents, sub-agents and attorneys-in-fact were the
collateral agent under the Loan Documents) as if set forth in full herein with
respect thereto.  Without limiting the generality of the foregoing, the
Administrative Agent is further authorized on behalf of all the Lenders, without
the necessity of any notice to or further consent from the Lenders, from time to
time to take any action, or permit the any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent to take any action, with
respect to any Collateral or the Loan Documents which may be necessary to
perfect and maintain perfected the Liens upon any Collateral granted pursuant to
any Loan Document.
 
9.2           Delegation of Duties.  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Section
 
 
75

--------------------------------------------------------------------------------

 
 
shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent.
 
9.3           Exculpatory Provisions.  The Administrative Agent shall have no
duties or obligations except those expressly set forth herein and in the other
Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent shall not:
 
(a)           be subject to any fiduciary or other implied duties, regardless of
whether any Default or any Event of Default has occurred and is continuing;
 
(b)           have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), as applicable; provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and
 
(c)           except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and the Administrative Agent shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Affiliates that is communicated to or obtained by any Person serving
as the Administrative Agent or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.1), or (ii) in the absence of its own
gross negligence or willful misconduct.
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 5 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
 
9.4           Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, internet or intranet website
posting or other distribution) believed by it to be genuine and to have
 
 
76

--------------------------------------------------------------------------------

 
 
been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan or the issuance of
such Letter of Credit.  The Administrative Agent may consult with legal counsel
(who may be counsel for any of the Loan Parties), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.  The Administrative Agent may deem and treat the payee of any Note
as the owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent.  The Administrative Agent shall be fully justified in failing or refusing
to take any action under this Agreement or any other Loan Document unless it
shall first receive such advice or concurrence of the Required Lenders (or such
other number or percentage of Lenders as shall be provided for herein or in the
other Loan Documents) as it deems appropriate or it shall first be indemnified
to its satisfaction by the Lenders against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action.  The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or such other
number or percentage of Lenders as shall be provided for herein or in the other
Loan Documents), and such request and any action taken or failure to act
pursuant thereto shall be binding upon the Lenders and all future holders of the
Loans.
 
9.5           Notice of Default.  The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received notice from a Lender, the Borrower
or any Guarantor referring to this Agreement, describing such Default or Event
of Default and stating that such notice is a “notice of default.”  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give notice thereof to the Lenders.  The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action or refrain from taking such action with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.
 
9.6           Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender expressly acknowledges that neither the Administrative Agent nor any of
its officers, directors, employees, agents, attorneys in fact or affiliates has
made any representations or warranties to it and that no act by the
Administrative Agent hereafter taken, including any review of the affairs of a
Group Member or any affiliate of a Group Member, shall be deemed to constitute
any representation or warranty by the Administrative Agent to any Lender.  Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it
 
 
77

--------------------------------------------------------------------------------

 
 
has deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Group Members and their affiliates and made its own
decision to make its Loans hereunder and enter into this Agreement.  Each Lender
also represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Group Members and
their affiliates.  Except for notices, reports and other documents expressly
required to be furnished to the Lenders by the Administrative Agent hereunder,
the Administrative Agent shall have no duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any Group Member or any affiliate of a Group Member that may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys in fact or affiliates.
 
9.7           Indemnification.  Each of the Lenders agrees to indemnify the
Administrative Agent in its capacity as such (to the extent not reimbursed by
the Borrower or any other Loan Party and without limiting the obligation of the
Borrower or any other Loan Party to do so, according to its Aggregate Exposure
Percentage in effect on the date on which indemnification is sought under this
Section 9.7 (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and the Loans shall have been paid in full, in
accordance with its Aggregate Exposure Percentage immediately prior to such
date), from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against the Administrative Agent
in any way relating to or arising out of, the Commitments, this Agreement, any
of the other Loan Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Administrative Agent under or in connection with
any of the foregoing; provided that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements that are found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted primarily from the Administrative Agent’s gross negligence or willful
misconduct.  The agreements in this Section shall survive the payment of the
Loans and all other amounts payable hereunder.
 
9.8           Agent in Its Individual Capacity.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include each such Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower, a Guarantor
or any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
 
 
78

--------------------------------------------------------------------------------

 
 
9.9           Successor Administrative Agent.  The Administrative Agent may at
any time give notice of its resignation to the Lenders and the Borrower.  Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the State of California, or an Affiliate of any such
bank with an office in the State of California.  If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Agent may on behalf of the Lenders,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided that if the retiring Administrative Agent shall notify the
Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Administrative Agent on
behalf of the Secured Parties under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed and such collateral
security is assigned to such successor Administrative Agent) and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph).  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of Section 9 and Section 10.5
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as the Administrative Agent.
 
9.10           Collateral and Guaranty Matters.  The Lenders irrevocably
authorize the Administrative Agent, at its option and in its discretion,
 
(a)           to release any Lien on any Collateral or other property granted to
or held by the Administrative Agent under any Loan Document (i) upon termination
of the Commitments and payment in full of all Obligations (other than contingent
indemnification obligations), (ii) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Loan Document,
or (iii) subject to Section 10.1, if approved, authorized or ratified in writing
by the Required Lenders;
 
(b)           to subordinate any Lien on any Collateral or other property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 7.3(g); and
 
 
79

--------------------------------------------------------------------------------

 
 
(c)           to release any Guarantor from its obligations under the Guarantee
and Collateral Agreement if such Person ceases to be a Subsidiary as a result of
a transaction permitted hereunder.
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.
 
9.11           Proofs of Claim.  In case of the pendency of any Insolvency
Proceeding or any other judicial proceeding relative to any Loan Party, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
 
(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable to have the claims of the Lenders and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders and the Administrative
Agent under Sections 2.3 and 10.5) allowed in such judicial proceeding; and
 
(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.3 and 10.5.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.
 
SECTION 10
 
MISCELLANEOUS
 
10.1           Amendments and Waivers.
 
(a)           Neither this Agreement, any other Loan Document, nor any terms
hereof or thereof may be amended, supplemented or modified except in accordance
with the provisions
 
 
80

--------------------------------------------------------------------------------

 
 
of this Section 10.1.  The Required Lenders and each Loan Party party to the
relevant Loan Document may, or, with the written consent of the Required
Lenders, the Administrative Agent and each Loan Party party to the relevant Loan
Document may, from time to time, (i) enter into written amendments, supplements
or modifications hereto and to the other Loan Documents for the purpose of
adding any provisions to this Agreement or the other Loan Documents or changing
in any manner the rights of the Lenders or of the Loan Parties hereunder or
thereunder or (ii) waive, on such terms and conditions as the Required Lenders
or the Administrative Agent, as the case may be, may specify in such instrument,
any of the requirements of this Agreement or the other Loan Documents or any
Default or Event of Default and its consequences; provided that no such waiver
and no such amendment, supplement or modification shall (A) forgive the
principal amount or extend the final scheduled date of maturity of any Loan,
reduce the stated rate of any interest or fee payable hereunder (except that any
amendment or modification of defined terms used in the financial covenants in
this Agreement shall not constitute a reduction in the rate of interest or fees
for purposes of this clause (A)) or extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Lender’s
Revolving Commitment, in each case without the written consent of each Lender
directly affected thereby; (B) eliminate or reduce the voting rights of any
Lender under this Section 10.1 without the written consent of such Lender;
(C) reduce any percentage specified in the definition of Required Lenders,
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, release all or
substantially all of the Collateral or release all or substantially all of the
Subsidiary Guarantors from their obligations under the Guarantee and Collateral
Agreement, in each case without the written consent of all Lenders; (D)
(i) amend, modify or waive the pro rata requirements of Section 2.11 in a manner
that adversely affects Revolving Lenders without the written consent of each
Revolving Lender or (ii) amend, modify or waive the pro rata requirements of
Section 2.11 in a manner that adversely affects the L/C Lenders without the
written consent of each L/C Lender; (E) reduce the percentage specified in the
definition of Required Lenders without the written consent of all Revolving
Lenders; (F) amend, modify or waive any provision of Section 9 without the
written consent of the Administrative Agent; (G) amend, modify or waive any
provision of Section 3 without the written consent of the Issuing Lender; or (H)
(i) amend or modify the application of payments set forth in Section 8.3 in a
manner that adversely affects Revolving Lenders without the written consent of
the Required Lenders or (ii) amend or modify the application of payments set
forth in Section 8.3 in a manner that adversely affects the L/C Lenders without
the written consent of the L/C Lenders.  Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the Lenders and shall
be binding upon the Loan Parties, the Lenders, the Administrative Agent and all
future holders of the Loans.  In the case of any waiver, the Loan Parties, the
Lenders and the Administrative Agent shall be restored to their former position
and rights hereunder and under the other Loan Documents, and any Default or
Event of Default waived shall be deemed to be cured and not continuing during
the period such waiver is effective; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.
 
(b)           Notwithstanding anything to the contrary contained in
Section 10.1(a) above, in the event that the Borrower requests that this
Agreement or any of the other Loan Documents be amended or otherwise modified in
a manner which would require the consent of all of the Lenders and such
amendment or other modification is agreed to by the Borrower, the Required
Lenders and the Administrative Agent, then, with the consent of the Borrower,
the
 
 
81

--------------------------------------------------------------------------------

 
 
Administrative Agent and the Required Lenders, this Agreement or such other Loan
Document may be amended without the consent of the Lender or Lenders who are
unwilling to agree to such amendment or other modification (each, a “Minority
Lender”), to provide for:
 
(i)           the termination of the Commitment of each such Minority Lender;
 
(ii)           the assumption of the Loans and Commitment of each such Minority
Lender by one or more Replacement Lenders pursuant to the provisions of
Section 2.16; and
 
(iii)           the payment of all interest, fees and other obligations payable
or accrued in favor of each Minority Lender and such other modifications to this
Agreement or to such Loan Documents as the Borrower, the Administrative Agent
and the Required Lenders may determine to be appropriate in connection
therewith.
 
(c)           Notwithstanding any provision herein to the contrary, this
Agreement may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent, and the Borrower, (i) to add one
or more additional credit facilities to this Agreement and to permit all such
additional extensions of credit and all related obligations and liabilities
arising in connection therewith and from time to time outstanding thereunder to
share ratably (or on a basis subordinated to the existing facilities hereunder)
in the benefits of this Agreement and the other Loan Documents with the
obligations and liabilities from time to time outstanding in respect of the
existing facilities hereunder and (ii) in connection with the foregoing, to
permit, as deemed appropriate by the Administrative Agent and approved by the
Required Lenders, the Lenders providing such additional credit facilities to
participate in any required vote or action required to be approved by the
Required Lenders.
 
10.2           Notices.  All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
facsimile or electronic mail), and, unless otherwise expressly provided herein,
shall be deemed to have been duly given or made when delivered, or three
Business Days after being deposited in the mail, postage prepaid, or, in the
case of facsimile or electronic mail notice, when received, addressed as follows
in the case of the Borrower, Guarantors and the Administrative Agent, and as set
forth in an administrative questionnaire delivered to the Administrative Agent
in the case of the Lenders, or to such other address as may be hereafter
notified by the respective parties hereto:
 
 
Borrower:
Perficient, Inc.

 
520 Maryville Center Drive, Suite 400

St. Louis, Missouri  63141
Attention:  Paul Martin, Chief Financial Officer
 
Facsimile No.:  (314) 218-4088
 
Telephone No.:  (314) 529-3551
 
E-Mail:  Paul.Martin@perficient.com
 
with a copy to:
 
 
Thompson Coburn LLP

One US Bank Plaza
 
 
82

--------------------------------------------------------------------------------

 
 
St. Louis, MO 63101
Attention:  Thomas E. Proost
Phone: (314) 552-6025
Facsimile:  (314) 552-7025
E-Mail:  tproost@thompsoncoburn.com


 
Guarantors:
c/o Perficient, Inc.

 
520 Maryville Center Drive, Suite 400

St. Louis, Missouri  63141
Attention:  Paul Martin, Chief Financial Officer
Facsimile No.:  (314) 218-4088
Telephone No.:  (314) 529-3551
E-Mail:  Paul.Martin@perficient.com


 
Administrative Agent:
Silicon Valley Bank

 
 
230 West Monroe, Suite 720

 
 
Chicago, IL 60606

 
 
Attention:  Kurt Nichols

 
 
Facsimile No.: (312) 704-1532

 
 
E-Mail:  knichols@svb.com

 
with a copy to:
 
 
Sidley Austin LLP

1001 Page Mill Road, Bldg. 1
Palo Alto, CA 94304
Attention:  Pamela J. Martinson
Phone: (650) 565-7044
 
Facsimile:  (650) 565-7100

 
E-Mail:  pmartinson@sidley.com



provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.
 
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.  Unless the Administrative Agent otherwise prescribes,
(a) notices and other communications sent to an email address shall be deemed
received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return email or other written acknowledgment); provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be
 
 
83

--------------------------------------------------------------------------------

 
 
deemed to have been sent at the opening of business on the next Business Day for
the recipient, and (b) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its email address as described in the foregoing clause (a)
of notification that such notice or communication is available and identifying
the website address therefor.
 
10.3           No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
10.4           Survival of Representations and Warranties.  All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
 
10.5           Payment of Expenses and Taxes.  The Borrower agrees (a) to pay or
reimburse the Administrative Agent for all its reasonable and documented out of
pocket costs and expenses incurred in connection with the development,
preparation and execution of, and any amendment, supplement or modification to,
this Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable and
documented fees and disbursements of counsel to the Administrative Agent and
filing and recording fees and expenses, with statements with respect to the
foregoing to be submitted to the Borrower prior to the Closing Date (in the case
of amounts to be paid on the Closing Date, as applicable) and from time to time
thereafter on a quarterly basis or such other periodic basis as the
Administrative Agent shall deem appropriate, (b) to pay or reimburse each Lender
and the Administrative Agent for all its reasonable documented out-of-pocket
costs and expenses incurred in connection with the enforcement or preservation
of any rights under this Agreement, the other Loan Documents and any such other
documents, including the documented fees and disbursements of counsel (including
the reasonable allocated fees and expenses of in house counsel) to each Lender
and of counsel to the Administrative Agent, (c) to pay, indemnify, and hold each
Lender and the Administrative Agent harmless from, any and all recording and
filing fees and any and all liabilities with respect to, or resulting from any
delay in paying, stamp, excise and other taxes excluding net income taxes and
franchise taxes (imposed in lieu of net income taxes) which do not constitute
Non-Excluded Taxes, if any, that may be payable or determined to be payable in
connection with the execution and delivery of, or consummation or administration
of any of the transactions contemplated by, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of, this
Agreement, the other Loan Documents and any such other documents, and (d) to
pay, indemnify, and hold each Lender and the Administrative Agent and their
respective officers, directors, employees, affiliates, agents and controlling
persons (each, an “Indemnitee”) harmless from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to or arising out of or in connection
 
 
84

--------------------------------------------------------------------------------

 
 
with the execution, delivery, enforcement, performance and administration of
this Agreement, the other Loan Documents and any such other documents
(regardless of whether any Indemnitee is a party hereto and regardless or
whether any such matter is initiated by a third party, the Borrower, any other
Loan Party or any other Person), including any of the foregoing relating to the
use of proceeds of the Loans or the violation of, noncompliance with or
liability under, any Environmental Law applicable to the operations of any Group
Member or any of the Properties and the reasonable and documented fees and
expenses of legal counsel in connection with claims, actions or proceedings by
any Indemnitee against any Loan Party under any Loan Document (all the foregoing
in this clause (d), collectively, the “Indemnified Liabilities”); provided that
the Borrower shall have no obligation hereunder to any Indemnitee with respect
to Indemnified Liabilities to the extent such Indemnified Liabilities are found
by a final and nonappealable decision of a court of competent jurisdiction to
have resulted from the gross negligence or willful misconduct of such
Indemnitee.  Without limiting the foregoing, and to the extent permitted by
applicable law, the Borrower and each Guarantor agree not to assert and to cause
their respective Subsidiaries not to assert, and hereby waives and agrees to
cause their respective Subsidiaries to waive, all rights for contribution or any
other rights of recovery with respect to all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws, that any of them might have by
statute or otherwise against any Indemnitee.  All amounts due under this
Section 10.5 shall be payable not later than 10 days after written demand
therefor.  Statements payable by the Borrower pursuant to this Section 10.5
shall be submitted to Paul Martin, Chief Financial Officer of the Borrower
(Telecopy No. (314) 218-4088) at the address of the Borrower set forth in
Section 10.2, or to such other Person or address as may be hereafter designated
by the Borrower or any Guarantor in a written notice to the Administrative
Agent.  The agreements in this Section 10.5 shall survive repayment of the Loans
and all other amounts payable hereunder.
 
10.6           Successors and Assigns; Participations and Assignments.
 
(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of the Issuing Lender that issues any
Letter of Credit), except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void).
 
(b)           (i) Subject to the conditions set forth below in
Section 10.6(b)(ii), any Lender may assign to one or more Eligible Assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitments and the Loans at the time owing to it) with the
prior written consent of:
 
(A)           the Administrative Agent (such consent not to be unreasonably
withheld or delayed); and
 
(B)           with respect to any proposed assignment of all or a portion of the
L/C Commitment, the Issuing Lender.
 
 
85

--------------------------------------------------------------------------------

 
 
(ii)           Assignments shall be subject to the following additional
conditions:
 
(A)           except in the case of an assignment to a Lender, an affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans under any Facility, the amount of
the Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000 (provided that (x) simultaneous assignments to or by two or more
Approved Funds will be treated as a single assignment for purposes of
determining whether such minimum amount has been met, and (y) simultaneous
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been
met), unless each of the Borrower and the Administrative Agent otherwise
consent; provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;
 
(B)           no such assignment shall be made to (1) a Defaulting Lender or any
of its Subsidiaries, (2) the Borrower or any of its Subsidiaries or Affiliates,
(3) a natural person, or (4) any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (D);
 
(C)           the parties to each assignment of all or a portion of any
Revolving Commitment shall (1) electronically execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent or (2) manually execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 (provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fees in the case of any assignment), payable by the assigning or
assignee Lender as they shall mutually agree; and
 
(D)           the Eligible Assignee, if it shall not be a Lender, shall deliver
to the Administrative Agent an administrative questionnaire.
 
For the purposes of this Section 10.6, the term “Approved Fund” means any Person
(other than a natural person) that is (or will be) engaged in making,
purchasing, holding or investing in commercial loans and similar extensions of
credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
 
(iii)           In connection with any assignment of rights and obligations of
any Defaulting Lender hereunder, no such assignment shall be effective unless
and until, in addition
 
 
86

--------------------------------------------------------------------------------

 
 
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the Defaulting Lender’s
Revolving Percentage of Loans previously requested by the Borrower but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (A) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent or
any Lender hereunder (and interest accrued thereon) and (B) acquire (and fund as
appropriate) its full Revolving Percentage of all Loans and its L/C Percentage
of participations in Letters of Credit.  Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
 
(iv)           Subject to acceptance and recording thereof pursuant to
Section 10.6(b)(vi) below, from and after the effective date specified in each
Assignment and Assumption the Eligible Assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.13, 2.14 and 10.5).  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 10.6 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 10.6(c).
 
(v)           The Administrative Agent, acting for this purpose as an agent of
the Borrower (and such agency being solely for tax purposes), shall maintain at
one of its offices a copy of each Assignment and Assumption delivered to it and
a register for the recordation of the names and addresses of the Revolving
Lenders, and the Revolving Commitments of, and principal amount of the Revolving
Loans owing to, each Revolving Lender pursuant to the terms hereof from time to
time, and the names and addresses of the L/C Lenders, and the L/C Commitments
of, and principal amounts owing to, each L/C Lender pursuant to the terms hereof
from time to time (the “Revolving Loan Register”).  The entries in the Revolving
Loan Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Lender and the Lenders may treat each Person whose name is recorded
in the Revolving Loan Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  In addition, the Administrative Agent shall maintain on the Revolving
Loan Register information regarding the designation, and revocation of
designation, of any Revolving Lender as a Defaulting Lender.  The Revolving Loan
Register shall be available for inspection by the Borrower, the Issuing Lender,
the Administrative Agent and any Lender, at any reasonable time and from time to
time upon reasonable prior notice.
 
 
87

--------------------------------------------------------------------------------

 
 
(vi)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an Eligible Assignee, the Eligible
Assignee’s completed administrative questionnaire (unless the Eligible Assignee
shall already be a Lender hereunder), the processing and recordation fee
referred to in Section 10.6(b) and any written consent to such assignment
required by Section 10.6(b) (in each case to the extent required), the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Revolving Loan Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Revolving Loan Register as provided in this paragraph.  This
Section 10.6(b)(iv) shall be construed so that the Loans are at all times
maintained in “registered form” within the meaning of Sections 163(f), 871(h)(2)
and 881(c)(2) of the Code.
 
(c)           (ii) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(other than a Defaulting Lender, a natural person, the Borrower or any of its
Subsidiaries or Affiliates) (each, a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Lender and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement may provide that such Lender
will not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) requires the consent of each Lender directly
affected thereby pursuant to the proviso to the second sentence of Section 10.1
and (2) directly affects such Participant.  In no case shall a Participant have
the right to enforce any of the terms of any Loan Document.  Subject to
Section 10.6(c)(ii), the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 2.12, 2.13 and 2.14 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to
Section 10.6(b); provided that each Participant shall be subject to the terms
and provisions of Section 2.11(g) as if it were a Lender.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.7(b) as though it were a Lender; provided that such Participant shall
be subject to Section 10.7(a) as though it were a Lender.
 
(ii)           A Participant shall not be entitled to receive any greater
payment under Section 2.13 or 2.14 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent.  Any Participant that is a Non-U.S. Lender
shall not be entitled to the benefits of Section 2.13 unless such Participant
complies with Section 2.13(d).
 
(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
 
 
88

--------------------------------------------------------------------------------

 
 
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Eligible Assignee for such Lender as a party
hereto.
 
(e)           The Borrower, upon receipt by the Borrower of written notice from
the relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in Section 10.6(d) above.
 
(f)           Each Lender, upon execution and delivery hereof or upon succeeding
to an interest in the Commitments or Loans, as the case may be, represents and
warrants as of the Closing Date or as of the effective date of the applicable
Assignment and Assumption that (i) it is an Eligible Assignee; (ii) it has
experience and expertise in the making of or investing in commitments, loans or
investments such as the Commitments and Loans; and (iii) it will make or invest
in its Commitments and Loans for its own account in the ordinary course of its
business and without a view to distribution of such Commitments and Loans within
the meaning of the Securities Act or the Securities Exchange Act of 1934, or
other federal securities laws (it being understood that, subject to the
provisions of this Section 10.6, the disposition of such Commitments and Loans
or any interests therein shall at all times remain within its exclusive
control).
 
10.7           Adjustments; Set-off.
 
(a)           Except to the extent that this Agreement expressly provides for
payments to be allocated to a particular Lender or to the Lenders under a
particular Facility, if any Lender (a “Benefitted Lender”) shall, at any time
after the Loans and other amounts payable hereunder shall immediately become due
and payable pursuant to Section 8.2, receive any payment of all or part of the
Obligations owing to it, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set off, pursuant to events or proceedings of
the nature referred to in Section 8.1(f), or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of the Obligations owing to such other Lender, such Benefitted Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided that if
all or any portion of such excess payment or benefits is thereafter recovered
from such Benefitted Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.
 
(b)           Each Lender hereby is authorized at any time and from time to
time, without prior notice to the Borrower or any Guarantor, any such notice
being expressly waived by the Borrower and each Guarantor to the extent
permitted by applicable law, upon any amount becoming due and payable by
Guarantor or the Borrower hereunder (whether at the stated maturity, by
acceleration or otherwise), to set off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch or
agency thereof to or for the credit or the account of the Borrower or any
Guarantor, as the case may be; provided, that in the event that any Defaulting
Lender shall
 
 
89

--------------------------------------------------------------------------------

 
 
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.16 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such setoff and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such setoff and application.  The rights of
each Lender under this Section 10.7 are in addition to other rights and remedies
(including other rights of set-off) which such Lender may have.
 
10.8           Payments Set Aside.  To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any Insolvency Proceeding or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender severally agrees to pay to the Administrative Agent upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by the Administrative Agent, plus interest thereon from the date of such
demand to the date such payment is made at a rate per annum equal to the Federal
Funds Effective Rate from time to time in effect.  The obligations of the
Lenders under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.
 
10.9           Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the
Borrower.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
 
10.10           Counterparts.  This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by
facsimile or electronic mail transmission shall be effective as delivery of a
manually executed counterpart hereof.  A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.
 
 
90

--------------------------------------------------------------------------------

 
 
10.11           Severability.  Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section 10.11, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited under or in connection with any Insolvency Proceeding,
as determined in good faith by the Administrative Agent or the Issuing Lender,
as applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.
 
10.12           Integration.  This Agreement and the other Loan Documents
represent the entire agreement of the Borrower, Guarantors, the other Loan
Parties, the Administrative Agent and the Lenders with respect to the subject
matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Loan Documents.
 
10.13           GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
10.14           Submission to Jurisdiction; Waivers.
 
(a)           The Borrower and each Guarantor hereby irrevocably and
unconditionally submits to the exclusive jurisdiction of the State and Federal
courts in the Northern District of the State of California; provided that
nothing in this Agreement shall be deemed to operate to preclude the
Administrative Agent or any Lender from bringing suit or taking other legal
action in any other jurisdiction to realize on the Collateral or any other
security for the Obligations, or to enforce a judgment or other court order in
favor of Administrative Agent or such Lender.  The Borrower and each Guarantor
expressly submit and consent in advance to such jurisdiction in any action or
suit commenced in any such court, and the Borrower and each Guarantor hereby
waives any objection that it may have based upon lack of personal jurisdiction,
improper venue, or forum non-conveniens and hereby consents to the granting of
such legal or equitable relief as is deemed appropriate by such court.  The
Borrower and each Guarantor hereby waive personal service of the summons,
complaints, and other process issued in such action or suit and agrees that
service of such summons, complaints, and other process may be made by registered
or certified mail addressed to the Borrower or any Guarantor at the addresses
set forth in Section 10.2 of this Agreement and that service so made shall be
deemed completed upon the earlier to occur of the Borrower’s or the applicable
Guarantor’s, actual receipt thereof or three (3) days after deposit in the
U.S. mails, proper postage prepaid;
 
(b)           THE BORROWER, EACH GUARANTOR, ADMINISTRATIVE AGENT, AND EACH
LENDER HEREBY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ITS RIGHT TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE OTHER
 
 
91

--------------------------------------------------------------------------------

 
 
LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH
OF DUTY AND ALL OTHER CLAIMS.  THIS WAIVER IS A MATERIAL INDUCEMENT FOR THE
PARTIES TO ENTER INTO THIS AGREEMENT.  EACH PARTY HAS REVIEWED THIS WAIVER WITH
ITS COUNSEL; and
 
(c)           The Borrower and each Guarantor hereby irrevocably and
unconditionally waives, to the maximum extent not prohibited by law, any right
it may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.
 
10.15           Acknowledgements.  The Borrower and each Guarantor hereby
acknowledge that:
 
(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;
 
(b)           none of the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower or any Guarantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Administrative Agent and Lenders, on one hand, and the
Borrower and Guarantors, on the other hand, in connection herewith or therewith
is solely that of debtor and creditor; and
 
(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower, Guarantors and the Lenders.
 
10.16           Releases of Guarantees and Liens.
 
(a)           Notwithstanding anything to the contrary contained herein or in
any other Loan Document, the Administrative Agent is hereby irrevocably
authorized by each Lender (without requirement of notice to or consent of any
Lender except as expressly required by Section 10.1) to take any action
requested by the Borrower having the effect of releasing any Collateral or
guarantee obligations (1) to the extent necessary to permit consummation of any
transaction not prohibited by any Loan Document or that has been consented to in
accordance with Section 10.1 or (2) under the circumstances described in
Section 10.16(b) below.
 
(b)           At such time as the Loans and the other Obligations under the Loan
Documents (other than inchoate indemnification obligations and other than
obligations under or in respect of Specified Swap Agreements, to the extent no
default or termination event shall have occurred and be continuing thereunder)
shall have been paid in full, the Commitments have been terminated and no
Letters of Credit shall be outstanding, the Collateral shall be released from
the Liens created by the Security Documents, and the Security Documents and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Loan Party under the Security Documents shall
terminate, all without delivery of any instrument or performance of any act by
any Person.
 
 
92

--------------------------------------------------------------------------------

 
 
10.17           Confidentiality.  The Administrative Agent and each Lender agree
to keep confidential all non-public information provided to it by any Loan
Party, the Administrative Agent or any Lender pursuant to or in connection with
this Agreement that is designated by the provider thereof as confidential;
provided that nothing herein shall prevent the Administrative Agent or any
Lender from disclosing any such information (a) to the Administrative Agent, any
other Lender, subject to an agreement to comply with the provisions of this
Section, or any affiliate thereof, (b) subject to an agreement to comply with
the provisions of this Section, to any actual or prospective Transferee or any
direct or indirect counterparty to any Specified Swap Agreement (or any
professional advisor to such counterparty), (c) to its employees, directors,
agents, attorneys, accountants and other professional advisors or those of any
of its affiliates, (d) upon the request or demand of any Governmental Authority,
(e) in response to any order of any court or other Governmental Authority or as
may otherwise be required pursuant to any Requirement of Law, (f) if requested
or required to do so in connection with any litigation or similar proceeding,
(g) that has been publicly disclosed, (h) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender, or
(i) in connection with the exercise of any remedy hereunder or under any other
Loan Document.  Notwithstanding anything herein to the contrary, any party to
this Agreement (and any employee, representative, or other agent of any party to
this Agreement) may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the transactions contemplated by
this Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to it relating to such tax treatment and tax
structure.  However, any such information relating to the tax treatment or tax
structure is required to be kept confidential to the extent necessary to comply
with any applicable federal or state securities laws.
 
10.18           Automatic Debits.  With respect to any principal, interest, fee,
or any other cost or expense (including attorney costs of the Administrative
Agent or any Lender payable by the Borrower hereunder) due and payable to the
Administrative Agent or any Lender under the Loan Documents, the Borrower hereby
irrevocably authorizes the Administrative Agent to debit any deposit account of
the Borrower maintained with the Administrative Agent in an amount such that the
aggregate amount debited from all such deposit accounts does not exceed such
principal, interest, fee or other cost or expense.  If there are insufficient
funds in such deposit accounts to cover the amount then due, such debits will be
reversed (in whole or in part, in the Administrative Agent’s sole discretion)
and such amount not debited shall be deemed to be unpaid.  No such debit under
this Section 10.18 shall be deemed a set-off.
 
10.19           Patriot Act.  Each Lender and the Administrative Agent (for
itself and not on behalf of any other party) hereby notifies the Borrower and
Guarantors that, pursuant to the requirements of the Patriot Act, it is required
to obtain, verify and record information that identifies the Borrower and each
Guarantor, which information includes the names and addresses and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower and each Guarantor in accordance with the
Patriot Act.  The Borrower and each Guarantor will, and will cause each of their
respective Subsidiaries to, provide, to the extent commercially reasonable or
required by any Requirement of Law, such information and take such actions as
are reasonably requested by the Administrative Agent or any Lender to assist the
Administrative Agent and the Lenders in maintaining compliance with the Patriot
Act.
 
 
93

--------------------------------------------------------------------------------

 
 
10.20           Effect of Amendment and Restatement
 
.  Except as otherwise set forth herein, this Agreement is intended to and does
completely amend and restate, without novation, the Original Agreement.  All
security interests granted under the Original Agreement are hereby confirmed and
ratified and shall continue to secure all Obligations under this Agreement
 
 
[Remainder of page left blank intentionally]
 
 
94

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
 
BORROWER
 
PERFICIENT, INC.
 
 
By: /s/ Paul E.
Martin                                                                
 
Name: Paul E.
Martin                                                               
 
Title: Chief Financial
Officer                                                                
 


 
GUARANTORS
 
BOLDTECH INTERNATIONAL LLC
 
 
By: /s/ Paul E.
Martin                                                                
 
Name: Paul E.
Martin                                                               
 
Title: Chief Financial
Officer                                                                
                                                     
 


 
KIWI MERGECO, INC.
 
 
By: /s/ Paul E.
Martin                                                                
 
Name: Paul E.
Martin                                                               
 
Title: Chief Financial
Officer                                                                
                                                     
 
 
 

--------------------------------------------------------------------------------

 
 
ADMINISTRATIVE AGENT:
 
SILICON VALLEY BANK
 
 
By: /s/ Kurt
Nichols                                                                
 
Name: Kurt Nichols                                       
 
Title: Relationship Manager II                                      
 
 
 
 

--------------------------------------------------------------------------------

 
 
LENDERS:
 
 
SILICON VALLEY BANK
 
 
as Issuing Lender and as a Lender
 
By: /s/ Kurt Nichols
 
Name: Kurt Nichols
 
Title: Relationship Manager II                                      
                                                             
 
 
 

--------------------------------------------------------------------------------

 
 
BANK OF AMERICA, N.A.,
 
 
as a Lender


By: /s/ Eric
Escagne                                                               
 
Name: Eric
Escagne                                                               
 
Title: Senior Vice
President                                                               
 
 
 

--------------------------------------------------------------------------------

 
 
U.S. BANK, N.A.,
 
 
as a Lender
 
By: /s/ Derek Martin
 
Name: Derek Martin                                                              
 
Title: Senior Vice President                                     
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1.1A
 
COMMITMENTS
 
AND AGGREGATE EXPOSURE PERCENTAGES
 
REVOLVING COMMITMENTS
 
Lender
Revolving Commitment
Revolving Percentage
Silicon Valley Bank
$25,000,000
50.00%
 
Bank of America, N.A.
$15,000,000
30.00%
 
U.S. Bank, N.A.
$10,000,000
20.00%
 
 



 
L/C COMMITMENT
 
Lender
L/C Commitment
L/C Percentage
Silicon Valley Bank
$1,000,000
100%



 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1.1B
 
EXISTING LETTERS OF CREDIT
 
L/C Number
Issuance Date
Expiration Date
Beneficiary
Stated Amount
None.
       

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.4
 
GOVERNMENTAL APPROVALS, CONSENTS,
 
AUTHORIZATIONS, FILINGS AND NOTICES
 


 
None.
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.5
 
REQUIREMENTS OF LAW
 


 
None.
SCHEDULE 4.13
 
ERISA PLANS
 
The Perficient, Inc. 401(k) Employee Savings Plan
 
The Perficient, Inc. Health and Welfare Plan
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.15
 
SUBSIDIARIES
 
Subsidiaries
Jurisdiction of Organization
Percentage Holder of Capital Stock
Perficient Canada Corp.
Province of Ontario, Canada
Perficient, Inc. – 100%
BoldTech International, LLC
Colorado
Perficient, Inc. – 100%
Perficient China, Ltd.
People’s Republic of China
BoldTech International, LLC – 100%
Perficient India Private Limited
India
Perficient, Inc. – 100%
Kiwi MergeCo, Inc.
Delaware
Perficient, Inc. – 100%





The following entities are Excluded Foreign Subsidiaries:


Perficient Canada Corp.
Perficient China, Ltd.
Perficient India Private Limited


 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.17
 
ENVIRONMENTAL MATTERS
 
None.
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.19(a)
 
FINANCIAL STATEMENTS AND OTHER FILINGS
 
All financial statements and filings as required by the U.S. Securities and
Exchange Commission.
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.27
 
CAPITALIZATION
 
None.
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 7.2(d)
 
EXISTING INDEBTEDNESS
 
None.
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 7.3(f)
 
EXISTING LIENS
 
None.
 


 
 
 

--------------------------------------------------------------------------------

 